Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 1 of 154 Page ID #:9968


   1

   2                                 UNITED STATES DISTRICT COURT
   3                                CENTRAL DISTRICT OF CALIFORNIA

   4   UNITED STATES OF AMERICA                                  )
       and STATE OF CALIFORNIA                                   )
   5
       DEPARTMENT OF HEALTH                                      )
   6   SERVICES HAZARDOUS                                        )
   7
       SUBSTANCES CLEANUP FUND,                                  )
                                                                 )
   8                           Plaintiffs,                       )
   9
                                                                 )       Case No. CV-91-0589 (CJC)
                       v.                                        )
  10                                                             )       Partial Consent Decree Among
  11
       SHELL OIL COMPANY, UNION OIL                              )       Plaintiff United States of
       COMPANY OF CALIFORNIA,                                    )       America and Defendant Shell
  12   ATLANTIC RICHFIELD COMPANY,                               )       Oil Company Regarding Certain
  13
       TEXACO, INC., LOS COYOTES                                 )       Cost Claims and [Proposed]
       ESTATES LTD., RAMPARTS                                    )       Order
  14   RESEARCH CORPORATION, and                                 )
  15   MCAULEY LCX CORP.,                                        )
                                                                 )
  16                           Defendants.                       )
  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                            1
         Partial Consent Decree Among Plaintiff United States of America and Shell Oil Company (CV 91-0589 RJK (Ex))
Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 2 of 154 Page ID #:9969


   1
                                   TABLE OF CONTENTS
   2   I.    BACKGROUND ............................................................................................. 3
       II.   JURISDICTION .............................................................................................. 4
   3
       III. PARTIES BOUND.......................................................................................... 4
   4   IV. DEFINITIONS ................................................................................................ 4
   5
       V.    PAYMENT OF RESPONSE COSTS ............................................................. 7
       VI. FAILURE TO COMPLY WITH CONSENT DECREE ................................ 9
   6   VII. DISPUTE RESOLUTION ............................................................................ 10
   7
       VIII. COVENANTS BY PLAINTIFF ................................................................... 12
       IX. RESERVATIONS OF RIGHTS BY UNITED STATES ............................. 13
   8   X.    COVENANTS BY SETTLING DEFENDANT ........................................... 13
   9
       XI. RESERVATIONS OF RIGHTS BY SETTLING DEFENDANT ............... 14
       XII. EFFECT OF SETTLEMENT/CONTRIBUTION ........................................ 16
  10   XIII. ACCESS TO INFORMATION .................................................................... 17
  11
       XIV. RETENTION OF RECORDS ....................................................................... 18
       XV. NOTICES AND SUBMISSIONS ................................................................. 19
  12   XVI. RETENTION OF JURISDICTION .............................................................. 20
  13   XVII. INTEGRATION/APPENDICES .................................................................. 20
       XVIII.LODGING AND OPPORTUNITY FOR PUBLIC COMMENT ................ 20
  14   XIX. SIGNATORIES/SERVICE ........................................................................... 21
  15   XX. FINAL JUDGMENT..................................................................................... 21

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                                2
         Partial Consent Decree Among Plaintiff United States of America and Shell Oil Company (CV 91-0589 RJK (Ex))
Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 3 of 154 Page ID #:9970


   1

   2
                                             I.      BACKGROUND
   3
             A.     The United States of America (“United States”), on behalf of the
   4   Administrator of the U.S. Environmental Protection Agency (EPA), filed a
   5   complaint in this matter pursuant to Section 107 of the Comprehensive
       Environmental Response, Compensation, and Liability Act (CERCLA), as
   6   amended, seeking reimbursement of response costs incurred or to be incurred for
   7   response actions taken at or in connection with the release or threatened release of
       hazardous substances at the McColl Superfund Site in Fullerton, Orange County,
   8   California (“the Site”).
   9
             B.     The Central District of California found the defendants liable under
  10   CERCLA Section 107(a), including the defendant that has entered into this Consent
       Decree (“Settling Defendant”). United States v. Shell Oil Co., 841 F. Supp. 962
  11
       (C.D. Cal. 1993).
  12
              C.     On July 8, 1993, EPA issued a Unilateral Administrative Order (“1993
  13   UAO”) for Remedial Design at the McColl Superfund Site to Shell Oil Company
       (“Settling Defendant”) and Union Oil Company of California, Atlantic Richfield
  14
       Company, Texaco, Inc., and McAuley LCX Corporation. On July 17, 1996, EPA
  15   issued a Unilateral Administrative Order (“1996 UAO”) for Remedial Design and
       Remedial Action at the McColl Superfund Site to Shell Oil Company (“Settling
  16
       Defendant”) and Union Oil Company of California, Atlantic Richfield Company,
  17   and Texaco, Inc. Copies of the 1993 UAO and the 1996 UAO, with their respective
       Statements of Work attached to and included as part of the UAOs, are attached to
  18
       this Consent Decree, for reference only, as Appendix A and Appendix B,
  19   respectively.
  20          D.     The purpose of this Consent Decree is to provide for Settling
  21   Defendant’s payment of a share of Past Response Costs, and for its continued
       compensation of the United States for Future Response Costs. Except as otherwise
  22   settled by this Consent Decree with respect to Settling Defendant’s payment of a
  23   share of Past Response Costs and continued compensation of the United States for
       Future Response Costs, this Decree does not address issues with respect to Settling
  24   Defendant’s obligations or continuing performance under the 1993 UAO and the
  25   1996 UAO.

  26          E.     The United States and Settling Defendant agree, and this Court by
       entering this Consent Decree finds, that this Consent Decree has been negotiated by
  27   the Parties in good faith, that settlement of this matter without further litigation and
  28   without any further admission or adjudication of any issue of fact or law is
                                                            3
         Partial Consent Decree Among Plaintiff United States of America and Shell Oil Company (CV 91-0589 RJK (Ex))
Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 4 of 154 Page ID #:9971


   1
       appropriate and will avoid prolonged and complicated litigation between the
   2   Parties, and that this Consent Decree is fair, reasonable, and in the public interest.
   3
              THEREFORE, with the consent of the Parties to this Decree, it is
   4
       ORDERED, ADJUDGED, AND DECREED:
   5
                                             II.     JURISDICTION
   6
              1.      This Court has jurisdiction over the subject matter of this action
   7   pursuant to 28 U.S.C. §§ 1331 and 1345 and 42 U.S.C. §§ 9607 and 9613(b) and
   8   also has personal jurisdiction over Settling Defendant. Solely for the purposes of
       this Consent Decree and the underlying complaint, Settling Defendant waives all
   9   objections and defenses that it may have to jurisdiction of the Court or to venue in
  10   this District. Settling Defendant shall not challenge entry or the terms of this
       Consent Decree or this Court’s jurisdiction to enter and enforce this Consent
  11   Decree.
  12                                       III.     PARTIES BOUND
  13
              2.    This Consent Decree is binding upon the United States, and upon
  14   Settling Defendant and its successors and assigns. Any change in ownership or
       corporate or other legal status, including but not limited to, any transfer of assets or
  15
       real or personal property, shall in no way alter the status or responsibilities of
  16   Settling Defendant under this Consent Decree.
  17                                          IV.     DEFINITIONS
  18         3.      Unless otherwise expressly provided in this Consent Decree, terms
       used in this Consent Decree that are defined in CERCLA or in regulations
  19
       promulgated under CERCLA shall have the meanings assigned to them in
  20   CERCLA or in such regulations. Whenever terms listed below are used in this
  21
       Consent Decree or its appendices, the following definitions shall apply:

  22       “CERCLA” shall mean the Comprehensive Environmental Response,
       Compensation, and Liability Act, as amended.
  23
              “Consent Decree” shall mean this Consent Decree and all appendices
  24   attached hereto. In the event of conflict between this Consent Decree and any
  25   appendix, the Consent Decree shall control. However, no provision of the 1993
       UAO or 1996 UAO attached as appendices shall be deemed incorporated into this
  26   Consent Decree based solely on their inclusion as appendices except as expressly
  27   stated in this Consent Decree.

  28
                                                            4
         Partial Consent Decree Among Plaintiff United States of America and Shell Oil Company (CV 91-0589 RJK (Ex))
Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 5 of 154 Page ID #:9972


   1
             “Day” or “day” shall mean a calendar day. In computing any period of time
   2   under this Consent Decree, where the last day would fall on a Saturday, Sunday, or
   3   federal or State holiday, the period shall run until the close of business of the next
       working day.
   4
             “DOJ” shall mean the U.S. Department of Justice and its successor
   5   departments, agencies, or instrumentalities.
   6        “Effective Date” shall mean the date upon which the approval of this Consent
   7   Decree is recorded on the Court’s docket.
   8          “EPA” shall mean the U.S. Environmental Protection Agency.
   9         “EPA Hazardous Substance Superfund” shall mean the Hazardous Substance
       Superfund established by the Internal Revenue Code, 26 U.S.C. § 9507.
  10
              “Future Response Costs” shall mean all costs, including, but not limited to,
  11
       direct and indirect costs, that the United States incurs at or in connection with the
  12   McColl Superfund Site on or after July 31, 2018, in reviewing or developing
       deliverables submitted pursuant to the 1993 UAO, the 1996 UAO, or this Consent
  13
       Decree; reviewing or verifying the Work, as that term is defined in the UAOs,
  14   conducted pursuant to the 1993 UAO or the 1996 UAO; conducting response
  15
       activities pursuant to Section IX.B.4 of the 1993 UAO or Section XIV (EPA
       Review of Submissions) of the 1996 UAO as it relates to EPA’s performance of all
  16   or part of the response action; performing periodic remedial action reviews under
  17
       Section XI (EPA Periodic Review) of the 1996 UAO or Section 121 of CERCLA,
       42 U.S.C. § 9621; or otherwise implementing, overseeing, or enforcing this
  18   Consent Decree against Settling Defendant, including, but not limited to, payroll
  19
       costs, contractor costs, travel costs, laboratory costs, community involvement costs
       (including the costs of any technical assistance grant under Section 117(e) of
  20   CERCLA, 42 U.S.C. § 9617(e)), and all litigation costs. Future Response Costs
  21   shall also include all Interim Response Costs and Agency for Toxic Substances and
       Disease Registry (ATSDR) costs regarding the Site.
  22
              “Interest” shall mean interest at the rate specified for interest on investments
  23   of the EPA Hazardous Substance Superfund established by 26 U.S.C. § 9507,
  24   compounded annually on October 1 of each year, in accordance with 42 U.S.C. §
       9607(a). The applicable rate of interest shall be the rate in effect at the time the
  25   interest accrues. The rate of interest is subject to change on October 1 of each year.
  26   Rates are available online at https://www.epa.gov/superfund/superfund-interest-
       rates.
  27
              “Interim Response Costs” shall mean all costs, including, but not limited to,
  28   direct and indirect costs, (a) paid by the United States in connection with the Site
                                                            5
         Partial Consent Decree Among Plaintiff United States of America and Shell Oil Company (CV 91-0589 RJK (Ex))
Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 6 of 154 Page ID #:9973


   1
       between July 31, 2018, and the Effective Date for EPA’s costs and between
   2   September 30, 2019, and the Effective Date for DOJ’s costs, or (b) incurred prior to
   3   the Effective Date but paid after that date.

   4         “McColl Special Account” shall mean the special account, within the EPA
       Hazardous Substance Superfund, established for the Site by EPA pursuant to
   5   Section 122(b)(3) of CERCLA, 42 U.S.C.§ 9622(b)(3).
   6         “National Contingency Plan” or “NCP” shall mean the National Oil and
   7   Hazardous Substances Pollution Contingency Plan promulgated pursuant to Section
       105 of CERCLA, 42 U.S.C. § 9605, codified at 40 C.F.R. Part 300, and any
   8   amendments thereto.
   9
             “Paragraph” shall mean a portion of this Consent Decree identified by an
  10   Arabic numeral or an upper- or lower-case letter.
  11          “Parties” shall mean the United States and Settling Defendant.
  12          “Past Response Costs” shall mean all costs, including but not limited to
       direct and indirect costs, that EPA has paid at or in connection with the Site from
  13
       July 1, 1990, through July 31, 2018, and all costs, including but not limited to direct
  14   and indirect costs, that DOJ has paid on behalf of EPA at or in connection with the
  15
       Site from October 1, 1990, through September 30, 2019, plus accrued Interest on all
       such costs through February 2, 2021; and Interest that accrued on amounts paid
  16   pursuant to the 1994 Consent Decree (Docket No. 270) from July 31, 1993, through
  17
       September 30, 2019.

  18          “Plaintiff” shall mean the United States.

  19         “RCRA” shall mean the Solid Waste Disposal Act, as amended, 42 U.S.C.
       §§ 6901-6992 (also known as the Resource Conservation and Recovery Act).
  20
            “Section” shall mean a portion of this Consent Decree identified by a Roman
  21   numeral.
  22
              “Settling Defendant” shall mean Shell Oil Company.
  23
             “Site” shall mean the McColl Superfund Site, encompassing approximately
  24   22 acres, located at the southwest corner of Rosecrans Avenue and Sunny Ridge
       Drive in Fullerton, Orange County, California, and the areal extent of
  25
       contamination therefrom generally shown on the map included in Appendix C.
  26
              “1993 Unilateral Administrative Order” or “1993 UAO” shall mean EPA’s
  27   July 8, 1993 Unilateral Administrative Order No. 93-21, including the Statement of
       Work attached thereto, issued under Section 106 of CERCLA, 42 U.S.C. § 9606,
  28
                                                            6
         Partial Consent Decree Among Plaintiff United States of America and Shell Oil Company (CV 91-0589 RJK (Ex))
Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 7 of 154 Page ID #:9974


   1
       (and Section 7003 of RCRA, 42 U.S.C. § 6973,) relating to the McColl Superfund
   2   Site. The 1993 UAO is attached as Appendix A.
   3          “1996 Unilateral Administrative Order” or “1996 UAO” shall mean EPA’s
   4   July 17, 1996 Unilateral Administrative Order No. 96-10, including the Statement
       of Work attached thereto, issued under Section 106 of CERCLA, 42 U.S.C. § 9606,
   5   (and Section 7003 of RCRA, 42 U.S.C. § 6973,) relating to the McColl Superfund
   6   Site. The 1996 UAO is attached as Appendix B.
   7         “United States” shall mean the United States of America and each
       department, agency, and instrumentality of the United States, including EPA.
   8
                               V.      PAYMENT OF RESPONSE COSTS
   9
              4.    Payment by Settling Defendant for Past Response Costs. Within 30
  10
       days after the Effective Date, Settling Defendant shall pay to EPA $29,501,511.85,
  11   which includes Interest in the amount of $14,876,493.38 and post-judgment interest
       under 28 U.S.C. § 1961 through March 15, 2021, in the amount of $3,050.39, plus
  12
       post-judgment interest under 28 U.S.C. § 1961 in the amount of $75.83 per day
  13   from March 16, 2021, through the date of payment.
  14          5.    Settling Defendant shall make payment at https://www.pay.gov in
  15
       accordance with instructions provided to Settling Defendant by the Financial
       Litigation Unit (FLU) of the U.S. Attorney’s Office for the Central District of
  16   California after the Effective Date. The payment instructions provided by the FLU
  17
       will include a Consolidated Debt Collection System (CDCS) number, Site/Spill ID
       Number 0904, and DJ Number 90-11-2-3A, which shall be used to identify all
  18   payments required to be made in accordance with this Consent Decree. The FLU
  19
       will provide the payment instructions to:

  20                   Cisselon Nichols Hurd
                       Senior Legal Counsel
  21                   Shell Oil Company
  22                   150 N Dairy Ashford Rd, Room F0614F
                       Houston, TX 77079
  23                   Email: cisselon.nichols@shell.com
  24   on behalf of Settling Defendant. Settling Defendant may change the individual to
  25   receive payment instructions on its behalf by providing written notice of such
       change to DOJ and EPA in accordance with Section 0 (Notices and Submissions).
  26
             6.    Deposit of Payment. The total amount to be paid pursuant to
  27   Paragraph 0 shall be deposited by EPA in the McColl Special Account to be
  28
                                                            7
         Partial Consent Decree Among Plaintiff United States of America and Shell Oil Company (CV 91-0589 RJK (Ex))
Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 8 of 154 Page ID #:9975


   1
       retained and used to conduct or finance response actions at or in connection with
   2   the Site, or to be transferred by EPA to the EPA Hazardous Substance Superfund.
   3          7.     Notice of Payment. At the time of payment, Settling Defendant shall
   4   send to EPA and DOJ, in accordance with Section 0 (Notices and Submissions), a
       notice of this payment including references to the CDCS Number, Site/Spill ID
   5   Number 0904, and DJ Number 90-11-2-3A.
   6          8.    Payments by Settling Defendant for Future Response Costs.
   7   Settling Defendant shall pay to EPA a total of 58 percent of all Future Response
       Costs not inconsistent with the NCP.
   8
                       a. Periodic Bills. On a periodic basis not to exceed 3 years, EPA will
   9
                          send Settling Defendant a bill requiring payment that includes a
  10                      cost summary, which includes direct and indirect costs incurred by
                          EPA, its contractors, subcontractors, and DOJ. Settling Defendant
  11
                          shall make all payments within 30 days after Settling Defendant’s
  12                      receipt of each bill requiring payment, except as otherwise provided
                          in ¶ 9, at https://www.pay.gov using the “EPA Miscellaneous
  13
                          Payments Cincinnati Finance Center” link, and including references
  14                      to the Site/Spill ID Number 0904, DJ Number 90-11-2-3A, and the
                          purpose of the payment. Settling Defendant shall send to DOJ and
  15
                          EPA, in accordance with Section 0 (Notices and Submissions), a
  16                      notice of this payment including these references.
  17                   b. Deposit of Future Response Costs Payments. The total amount to
                          be paid by Settling Defendant pursuant to ¶ 8.a. (Periodic Bills)
  18
                          shall be deposited by EPA in the McColl Special Account to be
  19                      retained and used to conduct or finance response actions at or in
  20
                          connection with the Site, or to be transferred by EPA to the EPA
                          Hazardous Substance Superfund, provided, however, that EPA may
  21                      deposit a Future Response Costs payment directly into the EPA
  22
                          Hazardous Substance Superfund if, at the time the payment is
                          received, EPA estimates that the McColl Special Account balance
  23                      is sufficient to address currently anticipated future response actions
  24
                          to be conducted or financed by EPA at or in connection with the
                          Site.
  25
             9.    Contesting Future Response Costs. Settling Defendant may submit a
  26   Notice of Dispute, initiating the procedures of Section 0 (Dispute Resolution),
  27   regarding any Future Response Costs billed under ¶ 8 (Payments by Settling
       Defendant for Future Response Costs) in accordance with the standards and
  28   procedures in Section VII. The dispute resolution procedures set forth in Section 0
                                                            8
         Partial Consent Decree Among Plaintiff United States of America and Shell Oil Company (CV 91-0589 RJK (Ex))
Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 9 of 154 Page ID #:9976


   1
       (Dispute Resolution) shall be the exclusive mechanisms for resolving disputes
   2   regarding Settling Defendant’s obligation to reimburse the United States for its
   3   Future Response Costs.

   4          10. Except as otherwise settled by this Consent Decree with respect to
       Settling Defendant’s payment of a share of Past Response Costs and continued
   5   compensation of the United States for Future Response Costs, the Parties agree that
   6   this Consent Decree does not address Settling Defendant’s obligations or continued
       performance under the 1993 UAO or the 1996 UAO, and Settling Defendant
   7   otherwise reserves any rights it may have to object to or challenge any EPA action
   8   under the 1993 UAO or the 1996 UAO.
   9               VI.     FAILURE TO COMPLY WITH CONSENT DECREE
  10          11. Interest on Late Payments. If Settling Defendant fails to make any
       payment under Paragraph 8 (Payments by Settling Defendant for Future Response
  11
       Costs) by the required due date, Interest shall continue to accrue on the unpaid
  12   balance through the date of payment. Payments of Interest made under this
       Paragraph shall be in addition to such other remedies or sanctions available to
  13
       Plaintiff by virtue of Settling Defendant’s failure to make timely payments under
  14   this Section, including, but not limited to, payment of stipulated penalties pursuant
       to Paragraph 12 (Stipulated Penalties).
  15
              12.      Stipulated Penalty
  16

  17
                    a.     If any amounts due to EPA under Paragraph 0 (Payment by
       Settling Defendant for Past Response Costs) or Paragraph 8 (Payments by Settling
  18   Defendant for Future Response Costs) are not paid by the required date, Settling
  19
       Defendant shall be in violation of this Consent Decree and shall pay to EPA, as a
       stipulated penalty, in addition to the Interest required by Paragraph 11, the
  20   following stipulated penalties per violation per Day that such payment is late:
  21          Penalty per Violation per Day                              Period of Noncompliance
  22                   $1,000………………………………….1st through 7th Day
  23                   $2,000………………………………….8th through 15th Day
                       $3,000………………………………….16th Day and beyond
  24

  25                b.    Stipulated penalties are due and payable within 30 days after the
       date of the demand for payment of the penalties by EPA. Settling Defendant shall
  26   make payment at https://www.pay.gov using the link for “EPA Miscellaneous
  27   Payments Cincinnati Finance Center,” including references to the Site/Spill ID and
       DJ numbers listed in Paragraph 0, and the purpose of the payment. Settling
  28   Defendant shall send a notice of this payment to DOJ and EPA, in accordance with
                                                            9
         Partial Consent Decree Among Plaintiff United States of America and Shell Oil Company (CV 91-0589 RJK (Ex))
Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 10 of 154 Page ID #:9977


    1
        Paragraph 0. The payment of stipulated penalties and Interest, if any, does not alter
    2   any obligation by Settling Defendant under the CD.
    3                 c.    Penalties shall accrue as provided in this Paragraph regardless of
    4   whether EPA has notified Settling Defendant of the violation or made a demand for
        payment but need only be paid upon demand. All penalties shall begin to accrue on
    5   the day after payment is due and shall continue to accrue through the date of
    6   payment. Nothing in this Consent Decree shall prevent the simultaneous accrual of
        separate penalties for separate violations of this Consent Decree.
    7
               13. If the United States brings an action to enforce this Consent Decree,
    8   Settling Defendant shall reimburse the United States for all costs of such action,
    9   including but not limited to costs of attorney time.
   10         14. Payments made under this Section shall be in addition to any other
        remedies or sanctions available to Plaintiff by virtue of Settling Defendant’s failure
   11
        to comply with the requirements of this Consent Decree.
   12
              15. Notwithstanding any other provision of this Section, the United States
   13   may, in its unreviewable discretion, waive payment of any portion of the stipulated
        penalties that have accrued pursuant to this Consent Decree. Payment of stipulated
   14
        penalties shall not excuse Settling Defendant from payment as required by Section
   15   0 (Payment of Response Costs) or from performance of any other requirements of
        this Consent Decree.
   16

   17
                                      VII. DISPUTE RESOLUTION

   18          16. Standard. Settling Defendant may contest payment of any Future
        Response Costs billed by the United States if it determines that the United States
   19   has made a mathematical error or included a cost item that is not within the
   20   definition of Future Response Costs, or if it believes EPA incurred excess costs as a
        direct result of an EPA action that was inconsistent with a specific provision or
   21   provisions of the NCP.
   22          17. Procedures. The dispute resolution procedures set forth in this Section
   23   0 shall be the exclusive mechanism for resolving disputes regarding Settling
        Defendant’s obligation to reimburse the United States for its Future Response
   24   Costs. However, the procedures set forth in this Section shall not apply to actions
   25   by the United States to enforce obligations of Settling Defendant that have not been
        disputed in accordance with this Section.
   26
               18. Dispute Resolution. The dispute resolution mechanism described in
   27   this Section 0 is only available if Settling Defendant complies with the following
   28   conditions:
                                                            10
         Partial Consent Decree Among Plaintiff United States of America and Shell Oil Company (CV 91-0589 RJK (Ex))
Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 11 of 154 Page ID #:9978


    1
                      a.    Notice. Any objection to the payment of Future Response Costs
    2   shall be made in writing within 30 days of receipt of the bill and accompanying
    3   accounting of costs and must be sent to the United States in accordance with
        Section 0 (Notices and Submissions). EPA may, in its sole discretion, extend the
    4   time period for payment. Any such objection (hereinafter referred to as the “Notice
    5   of Objection” shall specifically identify the contested Future Response Costs and
        the basis for objection.
    6
                     b.     Payment of Undisputed Amounts. In the event of an objection to
    7   some but not all Future Response Costs, Settling Defendant shall, within the 30-day
    8   period, pay all uncontested Future Response Costs to the United States in the
        manner described in Paragraph 8.
    9
                      c.    Escrow for Disputed Amounts. Within 30 days of receipt of a
   10   bill for Future Response Costs that are disputed, Settling Defendant shall establish
   11   an interest-bearing escrow account in a federally-insured bank and remit to that
        escrow account funds equivalent to the amount of the contested Future Response
   12
        Costs. Settling Defendant shall send to the United States, as provided in Section 0
   13   (Notices and Submissions), a copy of the correspondence that establishes and funds
        the escrow account, including, but not limited to, information containing the
   14
        identity of the bank and bank account under which the escrow account is
   15   established as well as a bank statement showing the initial balance of the escrow
        account.
   16
              19. Informal Dispute Resolution. Any dispute with respect to Future
   17
        Response Costs shall in the first instance be the subject of informal negotiations
   18   between the United States and Settling Defendant. The period for informal
        negotiations shall not exceed 45 days from the time the dispute arises, unless it is
   19
        modified by written agreement of the parties to the dispute.
   20
              20.      Formal Dispute Resolution.
   21
                      a.     Initiation. If the dispute is not resolved by informal dispute
   22   resolution, then the position advanced by EPA shall be considered binding unless,
   23   within 60 days after the conclusion of the informal negotiation period, Settling
        Defendant commences formal dispute resolution by sending a Notice of Formal
   24   Dispute Resolution to the United States. The Notice of Formal Dispute Resolution
   25   shall be accompanied by a written Statement of Position by Settling Defendant,
        stating the basis of its position and citing all factual data, analysis, opinion or other
   26   information on which Settling Defendant relies to support its position. The United
   27   States shall have 30 days in which to serve a Response setting forth the same
        information supporting its position.
   28
                                                            11
         Partial Consent Decree Among Plaintiff United States of America and Shell Oil Company (CV 91-0589 RJK (Ex))
Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 12 of 154 Page ID #:9979


    1
                      b.    Administrative Record and Decision. EPA shall maintain an
    2   administrative record of any dispute as to Future Response Costs for which formal
    3   dispute resolution has been initiated. The administrative record shall include the
        disputed bill and all cost documentation sent by EPA to Settling Defendant, the
    4   Notice of Objection served by Settling Defendant, the Notice of Formal Dispute
    5   Resolution and accompanying Statement of Position, the United States’ Response,
        and any other documents and information sent to EPA by Settling Defendant for
    6   inclusion in the record or relied on by EPA in reaching an administrative resolution
    7   of the dispute. The Director of the Superfund and Emergency Management
        Division, EPA Region IX, will issue a final administrative decision determining
    8   whether the disputed Future Response Costs, or any part of them, shall be
    9   disallowed as inconsistent with the NCP, as the result of a mathematical error, or as
        costs outside the scope of this Consent Decree.
   10
                     c.     Judicial Appeal. Settling Defendant may appeal EPA’s
   11   administrative decision made pursuant to the preceding subparagraph to this Court
   12   within 30 days of its receipt of EPA’s decision. The Court’s review of EPA’s
        decision shall be limited to EPA’s administrative record except to the extent that
   13   Settling Defendant establishes that supplemental materials may be considered by
   14   the Court under CERCLA and applicable principles of administrative law. Judicial
        review of any dispute under this subparagraph shall be governed by CERCLA and
   15   applicable principles of administrative law.
   16
               21. Payment Following Dispute Resolution. Payments determined to be
   17   owing to the United States following dispute resolution shall be paid from the
        escrow account (including accrued Interest on the amounts owed) to the United
   18
        States in the manner described in Paragraph 8, within 10 days after receipt of the
   19   Court’s decision or, if EPA’s final administrative decision is not timely appealed,
        within 40 days after EPA’s decision. To the extent that any amounts are determined
   20
        not to be owed, Settling Defendant shall be disbursed the remainder of the escrow
   21   account.
   22                              VIII. COVENANTS BY PLAINTIFF
   23          22. Covenants for Settling Defendant by United States. Except as
   24
        specifically provided in Section 0 (Reservation of Rights by United States), the
        United States covenants not to sue or to take administrative action against Settling
   25   Defendant pursuant to Section 107(a) of CERCLA, 42 U.S.C. § 9607(a), to recover
   26
        Past Response Costs and Future Response Costs. These covenants shall take effect
        upon the Effective Date. These covenants are conditioned upon the satisfactory
   27   performance by Settling Defendant of its obligations under this Consent Decree.
   28
                                                            12
         Partial Consent Decree Among Plaintiff United States of America and Shell Oil Company (CV 91-0589 RJK (Ex))
Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 13 of 154 Page ID #:9980


    1
        These covenants extend only to Settling Defendant and do not extend to any other
    2   person.
    3             IX.       RESERVATIONS OF RIGHTS BY UNITED STATES
    4          23. The United States reserves, and this Consent Decree is without
    5   prejudice to, all rights against Settling Defendant with respect to all matters not
        expressly included within Paragraph 0 (Covenants for Settling Defendant by United
    6   States). Notwithstanding any other provision of this Consent Decree, the United
    7   States reserves all rights against Settling Defendant with respect to:
    8                a.    liability for failure of Settling Defendant to meet a requirement
        of this Consent Decree;
    9
                      b.     liability for costs incurred or to be incurred by the United States
   10
        that are not within the definition of Past Response Costs or Future Response Costs;
   11
                    c.    liability for injunctive relief or administrative order enforcement
   12   under Section 106 of CERCLA, 42 U.S.C. § 9606;
   13                 d.     liability for any and all response costs incurred by the United
   14   States (that are not within the definitions of Past Response Costs or Future
        Response Costs) that are related to Settling Defendant’s violation of, or failure or
   15   refusal to comply with, the 1993 UAO or the 1996 UAO;
   16                  e.      criminal liability;
   17                f.     liability for damages for injury to, destruction of, or loss of
   18   natural resources, and for the costs of any natural resource damage assessments;
   19                g.    defenses to claims alleged by Settling Defendant in the United
        States Court of Federal Claims; and
   20
                    h.     counterclaims against Settling Defendant in the United States
   21
        Court of Federal Claims.
   22
                         X.      COVENANTS BY SETTLING DEFENDANT
   23
               24. Except as specifically provided in Section 0 (Reservation of Rights by
   24   Settling Defendant), Settling Defendant covenants not to sue and agrees not to
   25
        assert any claims or causes of action against the United States, or its contractors or
        employees, with respect to Past Response Costs, Future Response Costs, and this
   26   Consent Decree, including but not limited to:
   27              a.    any direct or indirect claim for reimbursement from the EPA
   28   Hazardous Substance Superfund based on Sections 106(b)(2), 107, 111, 112, or 113
                                                            13
         Partial Consent Decree Among Plaintiff United States of America and Shell Oil Company (CV 91-0589 RJK (Ex))
Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 14 of 154 Page ID #:9981


    1
        of CERCLA, 42 U.S.C. §§ 9606(b)(2), 9607, 9611, 9612, or 9613, or any other
    2   provision of law;
    3                b.     any claim arising out of the response actions at the Site for
    4   which the Past Response Costs were incurred, including any claim under the United
        States Constitution, the Constitution of the State of California, the Tucker Act, 28
    5   U.S.C. § 1491, the Equal Access to Justice Act, 28 U.S.C. § 2412, or at common
    6   law; or
    7                c.   any claim pursuant to Section 107 or 113 of CERCLA,
        42 U.S.C. § 9607 or 9613, Section 7002(a) of RCRA, 42 U.S.C. § 6972(a), or state
    8   law for Past Response Costs or Future Response Costs;
    9
                    d.    appeal of the Court’s December 10, 2020 Order Granting the
   10   United States’ Motion for Summary Judgment (WL 2020 7331993), and Judgment
        entered on February 3, 2021 (Docket No. 704).
   11
             XI.     RESERVATIONS OF RIGHTS BY SETTLING DEFENDANT
   12
               25. The Settling Defendant reserves, and this Consent Decree is without
   13
        prejudice to, all rights against the United States with respect to all matters not
   14   expressly included within Paragraph 0 (Covenants for Settling Defendant by United
   15
        States). Notwithstanding any other provision of this Consent Decree, the Settling
        Defendant reserves all rights against the United States with respect to:
   16
                    a.      liability for failure of the United States to indemnify the Settling
   17   Defendant for all costs paid by the Settling Defendant in connection with the Site,
   18   including but not limited to, all costs paid by the Settling Defendant pursuant to the
        Consent Decree;
   19
                     b.     liability for the claims of Settling Defendant against the United
   20   States that were asserted in the matter Shell Oil Company, Union Oil Company of
   21   California, Atlantic Richfield Company, and Texaco Inc. v. United States of
        America, Civ. No. 1:06-CV-00141 in the United States Court of Federal Claims;
   22
                     c.     liability for the claims of Settling Defendant against the United
   23   States that were asserted in the matter Shell Oil Company, Union Oil Company of
   24   California, Atlantic Richfield Company, and Texaco Inc. v. United States of
        America, Civ. No. 1:19-CV-1795 in the United States Court of Federal Claims; and
   25
                     d.    liability for any claims of Settling Defendant against the United
   26
        States that may be asserted in an action in the United States of Court of Federal
   27   Claims in the future seeking the recovery of any amounts paid by the Settling
        Defendant in connection with the Site, including but not limited to amounts paid
   28
        pursuant to this Consent Decree.          14
         Partial Consent Decree Among Plaintiff United States of America and Shell Oil Company (CV 91-0589 RJK (Ex))
Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 15 of 154 Page ID #:9982


    1
              26. Nothing in this Consent Decree shall be deemed to constitute approval
    2   or preauthorization of a claim within the meaning of Section 111 of CERCLA,
    3   42 U.S.C. § 9611, or 40 C.F.R. § 300.700(d).

    4         27.      Waiver of Claims by Settling Defendant

    5                 a.    Settling Defendant agrees not to assert any claims and to waive
        all claims or causes of action (including but not limited to claims or causes of action
    6   under Sections 107(a) and 113 of CERCLA) that it may have:
    7
                              (1) De Micromis Waiver. For all matters relating to the Site
    8                  against any person where the person’s liability to Settling Defendant
                       with respect to the Site is based solely on having arranged for disposal
    9
                       or treatment, or for transport for disposal or treatment, of hazardous
   10                  substances at the Site, or having accepted for transport for disposal or
                       treatment of hazardous substances at the Site, if all or part of the
   11
                       disposal, treatment, or transport occurred before April 1, 2001, and the
   12                  total amount of material containing hazardous substances contributed
                       by such person to the Site was less than 110 gallons of liquid materials
   13
                       or 200 pounds of solid materials;
   14
                       b.      Exceptions to Waiver
   15
                              (1) The waiver under this Paragraph 0 shall not apply with
   16                  respect to any defense, claim, or cause of action that a Settling
   17
                       Defendant may have against any person otherwise covered by such
                       waiver if such person asserts a claim or cause of action relating to the
   18                  Site against such Settling Defendant.
   19                         (2) The waiver under Paragraph 0 (De Micromis Waiver)
   20                  shall not apply to any claim or cause of action against any person
                       otherwise covered by such waiver if EPA determines that: (i) the
   21                  materials containing hazardous substances contributed to the Site by
   22                  such person contributed significantly or could contribute significantly,
                       either individually or in the aggregate, to the cost of the response
   23                  action or natural resource restoration at the Site; or (ii) such person has
   24                  failed to comply with any information request or administrative
                       subpoena issued pursuant to Section 104(e) or 122(e)(3)(B) of
   25                  CERCLA, 42 U.S.C. § 9604(e) or 9622(e)(3)(B), or Section 3007 of
   26                  RCRA, 42 U.S.C. § 6927, or has impeded or is impeding, through
                       action or inaction, the performance of a response action or natural
   27                  resource restoration with respect to the Site; or if (iii) such person has
   28                  been convicted of a criminal violation for the conduct to which the
                                                            15
         Partial Consent Decree Among Plaintiff United States of America and Shell Oil Company (CV 91-0589 RJK (Ex))
Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 16 of 154 Page ID #:9983


    1
                       waiver would apply and that conviction has not been vitiated on appeal
    2                  or otherwise.
    3                  XII. EFFECT OF SETTLEMENT/CONTRIBUTION
    4          28. Except as provided in Paragraph 0 (Waiver of Claims by Settling
    5   Defendant), nothing in this Consent Decree shall be construed to create any rights
        in, or grant any cause of action to, any person not a Party to this Consent Decree.
    6   Except as provided in Section 0 (Covenants by Settling Defendant), each of the
    7   Parties expressly reserves any and all rights (including, but not limited to, pursuant
        to Section 113 of CERCLA, 42 U.S.C. § 9613), defenses, claims, demands, and
    8   causes of action that it may have with respect to any matter, transaction, or
    9   occurrence relating in any way to the Site against any person not a Party hereto.
        Nothing in this Consent Decree diminishes the right of the United States, pursuant
   10   to Section 113(f)(2) and (3) of CERCLA, 42 U.S.C. § 9613(f)(2)-(3), to pursue any
   11   such persons to obtain additional response costs or response action and to enter into
        settlements that give rise to contribution protection pursuant to Section 113(f)(2).
   12
               29. The Parties agree, and by entering this Consent Decree this Court
   13
        finds, that this Consent Decree constitutes a judicially-approved settlement pursuant
   14   to which Settling Defendant has, as of the Effective Date, resolved liability to the
        United States within the meaning of Section 113(f)(2) of CERCLA, 42 U.S.C.
   15
        § 9613(f)(2), and is entitled, as of the Effective Date, to protection from
   16   contribution actions or claims as provided by Section 113(f)(2) of CERCLA, or as
        may be otherwise provided by law, for the “matters addressed” in this Consent
   17
        Decree. The “matters addressed” in this Consent Decree are Past Response Costs
   18   and Future Response Costs.
   19          30. The Parties further agree, and by entering this Consent Decree this
   20
        Court finds, that the complaint filed by the United States in this action is a civil
        action within the meaning of Section 113(f)(1) of CERCLA, 42 U.S.C. §
   21   9613(f)(1), and that this Consent Decree constitutes a judicially-approved
   22
        settlement pursuant to which Settling Defendant has, as of the Effective Date,
        resolved liability to the United States within the meaning of Section 113(f)(3)(B) of
   23   CERCLA, 42 U.S.C. § 9613(f)(3)(B).
   24          31. Settling Defendant shall, with respect to any suit or claim brought by it
   25   for matters related to this Consent Decree, notify EPA and DOJ in writing no later
        than 60 days prior to the initiation of such suit or claim, except that Settling
   26   Defendant need not provide such notification with respect to any suit brought
   27   against the United States in the United States Court of Federal Claims seeking
        recovery of costs paid pursuant to this Consent Decree. Settling Defendant also
   28   shall, with respect to any suit or claim brought against it for matters related to this
                                                            16
         Partial Consent Decree Among Plaintiff United States of America and Shell Oil Company (CV 91-0589 RJK (Ex))
Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 17 of 154 Page ID #:9984


    1
        Consent Decree, notify EPA and DOJ in writing within 10 days after service of the
    2   complaint or claim upon it. In addition, Settling Defendant shall notify EPA and
    3   DOJ within 10 days after service or receipt of any Motion for Summary Judgment,
        and within 10 days after receipt of any order from a court setting a case for trial, for
    4   matters related to this Consent Decree, except that Settling Defendant need not
    5   provide such notification with respect to any Motion for Summary Judgment or
        order setting a case for trial in a suit brought against the United States in the United
    6   States Court of Federal Claims seeking recovery of costs paid pursuant to this
    7   Consent Decree.

    8          32. In any subsequent administrative or judicial proceeding initiated by the
        United States for injunctive relief, recovery of response costs, or other relief
    9   relating to the Site, Settling Defendant shall not assert, and may not maintain, any
   10   defense or claim based upon the principles of waiver, res judicata, collateral
        estoppel, issue preclusion, claim-splitting, or other defenses based upon any
   11   contention that the claims raised by the United States in the subsequent proceeding
   12   were or should have been brought in the instant case; provided, however, that
        nothing in this Paragraph affects the enforceability of the Covenants by Plaintiff set
   13   forth in Section 0.
   14
                                   XIII. ACCESS TO INFORMATION
   15
               33. Settling Defendant shall provide to EPA, upon request, copies of all
   16   records, reports, documents, and other information (including records, reports,
        documents, and other information in electronic form) (hereinafter referred to as
   17
        “Records”) within its possession or control or that of its contractors or agents
   18   relating to activities at the Site, including, but not limited to, sampling, analysis,
        chain of custody records, manifests, trucking logs, receipts, reports, sample traffic
   19
        routing, correspondence, or other documents or information regarding the Site.
   20
              34.      Privileged and Protected Claims
   21
                     a.     Settling Defendant may assert that all or part of a Record is
   22   privileged or protected as provided under federal law, provided it complies with
   23   Paragraph 0, and except as provided in Paragraph 0.

   24                   b.     If Settling Defendant asserts a claim of privilege or protection, it
        shall provide Plaintiff with the following information regarding such Record: its
   25   title; its date; the name, title, affiliation (e.g., company or firm), and address of the
   26   author, each addressee, and of each recipient; a description of the Record’s
        contents; and the privilege or protection asserted. If a claim of privilege or
   27   protection applies only to a portion of a Record, Settling Defendant shall provide
   28   the Record to Plaintiff in redacted form to mask the privileged or protected
                                                            17
         Partial Consent Decree Among Plaintiff United States of America and Shell Oil Company (CV 91-0589 RJK (Ex))
Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 18 of 154 Page ID #:9985


    1
        information only. Settling Defendant shall retain all Records that it claims to be
    2   privileged or protected until the United States has had a reasonable opportunity to
    3   dispute the privilege or protection claim and any such dispute has been resolved in
        the Settling Defendant’s favor.
    4
                       c.      Settling Defendant may make no claim of privilege or protection
    5   regarding:
    6                         (1) any data regarding the Site, including but not limited to,
    7                  all sampling, analytical, monitoring, hydrogeologic, scientific,
                       chemical, radiological, or engineering data, or the portion of any other
    8                  Record that evidences conditions at or around the Site; or
    9
                             (2) the portion of any Record that Settling Defendant is
   10                  required to create or generate pursuant to this Consent Decree.
   11          35. Business Confidential Claims. Settling Defendant may assert that all
        or part of a Record submitted to Plaintiff under this Section or Section 0 (Retention
   12
        of Records) is business confidential to the extent permitted by and in accordance
   13   with Section 104(e)(7) of CERCLA, 42 U.S.C. § 9604(e)(7), and 40 C.F.R.
        2.203(b). Settling Defendant shall segregate and clearly identify all Records or parts
   14
        thereof submitted under this Consent Decree for which Settling Defendant asserts a
   15   business confidentiality claim. Records that Settling Defendant claims to be
        confidential business information will be accorded the protection specified in 40
   16
        C.F.R. Part 2, Subpart B. If no claim of confidentiality accompanies Records when
   17   they are submitted to EPA, or if EPA has notified Settling Defendant that the
        Records are not confidential under the standards of Section 104(e)(7) of CERCLA
   18
        or 40 C.F.R. Part 2 Subpart B, the public may be given access to such Records
   19   without further notice to Settling Defendant.
   20          36. Notwithstanding any provision of this Consent Decree, the United
   21   States retains all of its information gathering and inspection authorities and rights,
        including enforcement actions related thereto, under CERCLA, RCRA, and any
   22   other applicable statutes or regulations.
   23                               XIV. RETENTION OF RECORDS
   24           37. Until 10 years after the Effective Date, Settling Defendant shall
   25   preserve and retain all non-identical copies of Records now in its possession or
        control or that come into its possession or control, that relate in any manner to its
   26   liability under CERCLA with respect to the Site. Each of the above record retention
   27   requirements shall apply regardless of any corporate retention policy to the
        contrary.
   28
                                                            18
         Partial Consent Decree Among Plaintiff United States of America and Shell Oil Company (CV 91-0589 RJK (Ex))
Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 19 of 154 Page ID #:9986


    1
               38. At the conclusion of the record retention period, Settling Defendant
    2   shall notify EPA and DOJ at least 90 days prior to the destruction of any such
    3   Records, and, upon request by EPA or DOJ, and except as provided in Paragraph 0
        (Privileged and Protected Claims), Settling Defendant shall deliver any such
    4   Records to EPA.
    5          39. Settling Defendant certifies that, to the best of its knowledge and
    6   belief, after thorough inquiry, it has not altered, mutilated, discarded, destroyed or
        otherwise disposed of any Records (other than identical copies) relating to its
    7   potential liability regarding the Site since notification of potential liability by the
    8   United States or the State and that it has fully complied with any and all EPA and
        State requests for information regarding the Site pursuant to Sections 104(e) and
    9   122(e)(3)(B) of CERCLA, 42 U.S.C. §§ 9604(e) and 9622(e)(3)(B), Section 3007
   10   of RCRA, 42 U.S.C. § 6927, and state law.
   11                             XV. NOTICES AND SUBMISSIONS
   12          40. Whenever, under the terms of this Consent Decree, notice is required
        to be given or a document is required to be sent by one party to another, it shall be
   13
        directed to the individuals at the addresses specified below, unless those individuals
   14   or their successors give notice of a change to the other Parties in writing. Except as
        otherwise provided, notice to a Party by email (if that option is provided below) or
   15
        by regular mail in accordance with this Section satisfies any notice requirement of
   16   the Consent Decree regarding such Party.
   17   As to DOJ by email:             eescdcopy.enrd@usdoj.gov
   18
                                        Re: DJ# 90-11-2-3A
   19

   20
        As to DOJ by mail:              EES Case Management Unit
   21
                                        U.S. Department of Justice
   22                                   Environment and Natural Resources Division
                                        P.O. Box 7611
   23
                                        Washington, D.C. 20044-7611
   24                                   Re: DJ # 90-11-2-3A
   25

   26   As to EPA:                      SP Davis
                                        Remedial Project Manager
   27
                                        U.S. Environmental Protection Agency
   28                                   Superfund and Emergency Management Division
                                                            19
         Partial Consent Decree Among Plaintiff United States of America and Shell Oil Company (CV 91-0589 RJK (Ex))
Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 20 of 154 Page ID #:9987


    1
                                        75 Hawthorne St.
    2                                   San Francisco, CA 94105
    3                                   davis.sp@epa.gov

    4                                   Re: Site/Spill ID # 0904
    5

    6   As to Settling Defendant:               Toni DeMayo
    7                                           Principle Program Manager
                                                Shell Oil Products US
    8                                           20945 S. Wilmington Ave.
    9                                           Carson, CA 90810
                                                toni.demayo@shell.com
   10

   11                                           Edmond Bourke
                                                Principal
   12                                           C2 REM
   13                                           2382 SE Bristol Street Suite B
                                                Newport Beach, CA 92660
   14                                           ebourke@c2rem.com
   15

   16                           XVI. RETENTION OF JURISDICTION
   17          41. This Court shall retain jurisdiction over this matter for the purpose of
        interpreting and enforcing the terms of this Consent Decree.
   18
                                  XVII. INTEGRATION/APPENDICES
   19

   20
               42. This Consent Decree and its appendices constitute the final, complete
        and exclusive agreement and understanding among the Parties with respect to the
   21   settlement embodied in this Consent Decree. The Parties acknowledge that there are
   22
        no representations, agreements, or understandings relating to the settlement other
        than those expressly contained in this Consent Decree. The following appendices
   23   are attached to and incorporated into this Consent Decree: “Appendix A” is the
   24
        1993 UAO; “Appendix B” is the 1996 UAO; and “Appendix C” is the map of the
        Site.
   25
          XVIII.         LODGING AND OPPORTUNITY FOR PUBLIC COMMENT
   26
               43. This Consent Decree shall be lodged with the Court for a period of at
   27   least 30 days for public notice and comment. The United States reserves the right to
   28   withdraw or withhold its consent if the comments regarding the Consent Decree
                                                            20
         Partial Consent Decree Among Plaintiff United States of America and Shell Oil Company (CV 91-0589 RJK (Ex))
Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 21 of 154 Page ID #:9988


    1
        disclose facts or considerations that indicate that this Consent Decree is
    2   inappropriate, improper, or inadequate. Settling Defendant consents to the entry of
    3   this Consent Decree without further notice.

    4           44. If for any reason this Court should decline to approve this Consent
        Decree in the form presented, this agreement is voidable at the sole discretion of
    5   any Party and the terms of the agreement may not be used as evidence in any
    6   litigation between the Parties.
    7                                 XIX. SIGNATORIES/SERVICE
    8         45. The undersigned representative of Settling Defendant and the Assistant
        Attorney General, U.S. Department of Justice, Environment and Natural Resources
    9
        Division, each certifies that he or she is authorized to enter into the terms and
   10   conditions of this Consent Decree and to execute and bind legally such Party to this
        document.
   11
               46. Settling Defendant agrees not to oppose entry of this Consent Decree
   12
        by this Court or to challenge any provision of this Consent Decree, unless the
   13   United States has notified Settling Defendant in writing that it no longer supports
        entry of the Consent Decree.
   14

   15
               47. Settling Defendant shall identify, on the attached signature page, the
        name and address of an agent who is authorized to accept service of process by mail
   16   on its behalf with respect to all matters arising under or relating to this Consent
   17
        Decree. Settling Defendant hereby agrees to accept service in that manner and to
        waive the formal service requirements set forth in Rule 4 of the Federal Rules of
   18   Civil Procedure and any applicable local rules of this Court, including but not
   19
        limited to, service of a summons.

   20                                     XX. FINAL JUDGMENT

   21          48. Upon entry of this Consent Decree by the Court, this Consent Decree
        shall constitute the final judgment between and among the United States and the
   22   Settling Defendant. The Court finds that there is no just reason for delay and
   23   therefore enters this judgment as a final judgment under Fed. R. Civ. P. 54 and 58.
   24
        SO ORDERED THIS ___ DAY OF _________, 20___.
   25

   26                                                   ___________________________________
                                                        United States District Judge
   27

   28
                                                            21
         Partial Consent Decree Among Plaintiff United States of America and Shell Oil Company (CV 91-0589 RJK (Ex))
Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 22 of 154 Page ID #:9989


    1
               Signature Page for Consent Decree Regarding McColl Superfund Site
    2

    3                                           FOR THE UNITED STATES OF AMERICA:

    4                                           Todd Kim
    5                                           Assistant Attorney General
                                                Environment and Natural Resources Division
    6

    7   8-4-2021                                /s/William A. Weinischke
        Dated                                   William A. Weinischke
    8                                           Senior Attorney
    9                                           U.S. Department of Justice
                                                Environment and Natural Resources Division
   10                                           Environmental Enforcement Section
   11                                           P.O. Box 7611
                                                Washington, D.C. 20044-7611
   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                                            22
         Partial Consent Decree Among Plaintiff United States of America and Shell Oil Company (CV 91-0589 RJK (Ex))
Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 23 of 154 Page ID #:9990
DocuSign Envelope ID: 9205F77B-E438-47A4-B2CB-7C8CF3112CCA
        Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 24 of 154 Page ID #:9991


              1

              2
                             Signature Page for Consent Decree Regarding McColl Superfund Site
              3

              4
                                                             FOR SHELL OIL COMPANY:

              5

              6

              7    16-Jun-2021
                    ____________                             _______________________________________
              8     Dated                                    Name: Hector A. Pineda
                                                             Title: VP Legal
              9                                              Address: 150 N. Dairy Ashford, Houston, TX 77079
             10

             11

             12     Agent Authorized to Accept Service on Behalf of Above-signed Party:

             13                                              Name:            CT Corporation System
             14                                              Address:         818 West 7th St, Los Angeles, CA 90017

             15

             16

             17

             18

             19
             20

             21

             22

             23

             24

             25

             26

             27

             28
                                                                         24
                      Partial Consent Decree Among Plaintiff United States of America and Shell Oil Company (CV 91-0589 RJK (Ex))
Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 25 of 154 Page ID #:9992


    1
                                                      Appendix A
    2                                                 1993 UAO

    3

    4

    5

    6

    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                                            25
         Partial Consent Decree Among Plaintiff United States of America and Shell Oil Company (CV 91-0589 RJK (Ex))
                                 1----
Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 26 of 154 Page ID #:9993
                                                         -\
                                                                                         \
                                                                                          I

                                 '
                                     SFUND RECORDS CTR    '          SFUND RECORDS CTR
                                         88104663                        1654-06120
                                 l____        ______)
                                                          I




               UNITED STATES ENVIRONMENTAL PROTECTION AGENCY
                                Region IX

   In The Matter Of:
   McColl Superfund Site, Fullerton, CA             )
                                                    )
   Shell Oil Company,                               )
   Union Oil Company of California,                 )
   Atlantic Richfield Company,                      )     U.S. EPA
   Texaco, Inc., and                                )     Docket No. 93-21
   McAuley LCX Corporation,                         )
                                                    )
                                 Respondents.       )
                                                    )
                                           )
   Proceeding Under Section 106{a) of the )
   Comprehensive .Environmental Response,  J
   Compensation, and Liability Act of 1980,)
   _____________________
   as amended {42 u.s.c. § 9606{a))        )
                                           )




                           ADMINISTRATIVE ORDER
              FOR REMEDIAL DESIGN AND OTHER RESPONSE ACTIONS




                                         26
 Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 27 of 154 Page ID #:9994



 1                              TABLE OF CONTENTS
 2
          I. INTRODUCTION AND JURISDICTION                                    3
 3
          II. FINDINGS OF FACT                                                4
4
          III. CONCLUSIONS OF LAW AND DETERMINATIONS                          6
5
          IV. NOTICE TO THE STATE                                             7
6
          V. ORDER                                                            7
7
          VI. DEFINITIONS                                                     8
8
          VII. NOTICE OF INTENT TO COMPLY                                    10
9
          VIII. PARTIES BOUND                                                10
10
          IX. WORK TO BE PERFORMED                                           11
11
          X. ENDANGERMENT AND EMERGENCY RESPONSE                             18
12
          XI. COMPLIANCE WITH APPLICABLE LAWS                                19
13
          XII. PROJECT MANAGER                                               20
14
          XIII. SITE ACCESS AND DATA/DOCUMENT AVAILABILITY                   20
15
          XIV. RECORD PRESERVATION                                           24
16
          XV. DELAY IN PERFORMANCE                                           25
17
          XVI. ASSURANCE OF ABILITY TO COMPLETE WORK                         25
18
          XVII. UNITED STATES NOT LIABLE                                     27
19
          XVIII. ENFORCEMENT AND RESERVATIONS                                27
20
          XIX. EFFECTIVE DATE AND COMPUTATION OF TIME                        29
21
          XX. OPPORTUNITY TO CONFER                                          29
22

23
24
25
26

27
28                                        2
                                              27
 Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 28 of 154 Page ID #:9995



 1                          ADMINISTRATIVE ORDER
               FOR REMEDIAL DESIGN AND OTHER RESPONSE ACTIONS
 2

 3
                       I. INTRODUCTION AND JURISDICTION
 4
          This Administrative Order (the "Order") directs Shell Oil
 5
     Company, Union Oil Company of California, Atlantic Richfield
 6
     Company, Texaco, Inc. (the "Oil Company Respondents"), and
 7
     McAuley LCX Corporation ("Respondent McAuley")(collectively
 8
     referred to as "Respondents") to perform the remedial design and
 9
     other response actions for the remedy selected and described in
10
     the Record of Decision ("ROD") for the Source Soils Operable Unit
11
     for the McColl Superfund Site ("the Site"), dated June 30, 1993.
12
     The ROD is attached to this Order as Appendix 1 and is
13
     incorporated herein by reference.        Work required under this Order
14
     is further defined in Section IX (Work To Be Performed). This
15
     Order is issued to each Respondent by the United States
16
     Environmental Protection Agency ("EPA") under the authority
17
     vested in the President of the United States by Section 106(a) of
18
     the Comprehensive Environmental Response, Compensation, and
19
     Liability Act of 1980, as amended ("CERCLA"), 42 U.S.C.
20
     § 9606(a).   This authority was delegated to the Administrator of
21
     EPA on January 23, 1987, by Executive Order 12580 (52 Fed. Reg.
22
     2926, January 29, 1987), and was further delegated to EPA
23
     Regional Administrators on September 13, 1987 by EPA Delegation
24
     No. 14-14-B.
25
26

27
28                                       3
                                             28
 Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 29 of 154 Page ID #:9996



1                              II. FINDINGS OF FACT
 2        A.   The twenty-two acre McColl Site is located in Fullerton,
 3   Orange County, California, approximately 25 miles southeast of
4    Los Angeles. Housing developments border the Site to the east
 5   and south.   Developed but open areas of a golf course and a
6    regional park border the Site to the west. An oil field occupies
7    an open area to the north.
8         B.   There are no active facility processes at the Site.           The
9    Site contains twelve large unlined pits, called sumps, filled
10   with refinery wastes placed there in the 1940's.          The sumps have
11   been periodically covered since then with drilling muds and fill
12   materials.   There are an estimated 100,000 cubic yards of waste
13   and contaminated materials at the Site. The ROD contains a more
14   detailed description of the Site.
15        C.   A groundwater aquifer underlies the Site. The present
16   horizontal groundwater flow is towards the southwest.           The
17   aquifer downgradient of the Site is used as a drinking water
18   source by residents of the City of Fullerton.         Depth to
19   groundwater at the Site is approximately 250 feet.
20        D. The Site was included on the EPA National Priority List
21   in September 1982, pursuant to Section 105 of CERCLA, 42 U.S.C.
22   Section 9605.
23        E.   EPA has undertaken various response actions at the Site.
24   Following a remedial investigation and feasibility study
25   conducted in part by certain Respondents, EPA selected an
26   excavation and redisposal remedy in 1984.        The State of
27   California was designated the lead agency for the Site but was
28                                        4
                                              29
 Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 30 of 154 Page ID #:9997



1    later enjoined by a state court from implementing the remedy.
 2   EPA undertook additional feasibility study work at the Site, and,
 3   having assumed the lead in 1989, proposed an incineration remedy.
4    Following public comment and field testing, EPA reevaluated
5    remedial alternatives. In August 1992, EPA published its updated
6    feasibility study, called the Supplemental Reevaluation of
7    Alternatives II, and issued a proposed plan identifying soft-
8    material solidification as the preferred remedy.
9         F.   EPA's decision selecting soft-material solidification
10   with a contingency of RCRA-closure is embodied in the ROD
11   executed on June 30, 1993, upon which the State of California had
12   a reasonable opportunity to review and comment.          The ROD is
13   supported by an administrative record that contains the documents
14   and information upon which EPA based the selection of the remedy.
15   The administrative record was made available to the public at the
16   time of the issuance of the proposed plan in August 1992.
17        G.   EPA and the State of California have undertaken other
18   response actions at the Site, including ongoing Site maintenance
19   and Site security.     Since 1989 EPA has been conducting routine
20   groundwater monitoring as part of a groundwater remedial
21   investigation.
22        H.   On May 23, 1990, EPA issued to Respondents and Phillips
23   Petroleum, Inc., Unilateral Administrative Order No. 90-12 for
24   Partial Remedial Investigation and Response Actions, which order
25   related in part to groundwater work. This Order supersedes Order
26   No. 90-12 and renders Order No. 90-12 null and void.
27        I.   The waste at the Site has a pH of less than 2 and thus
28                                        5

                                              30
Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 31 of 154 Page ID #:9998



1 exhibits the RCRA characteristic of corrosivity. The waste
2    contains various organic compounds including benzene, toluene and
3    xylene, inorganic chemicals including arsenic and chromium, and
4    high levels of sulfur compounds including sulfur dioxide. The
5    principal threats at the Site include the inhalation of benzene
6    and sulfur dioxide and the ingestion of arsenic.
7        J.    Oil Company Respondents, or their predecessors in
8    interest, each generated refinery waste sludge that was disposed
9    of at the McColl Site. Oil Company Respondents, or their
10   predecessors in interest, each arranged for the disposal or
11   treatment, or arranged with a transporter for transport for
12   disposal or treatment, of hazardous substances that each owned or
13   possessed and that were disposed of at the McColl Site.
14        K.   Respondent McAuley is now and has been since 1980 the
15   owner of a portion of the McColl Site.
16

17                III. CONCLUSIONS OF LAW AND DETERMINATIONS
18        A.   The McColl Site and any other area where hazardous
19   substances have come to be located is a "facility" as defined in
20   Section 101(9) of CERCLA, 42 U.S.C. § 9601(9).
21        B.   Each Respondent is a "person" as defined in Section
22   101(21) Of   CERCLA, 42 U.S.C. § 9601(21).
23        C.   Respondents are each a "liable party" as defined in
24   Section 107(a) of CERCLA, 42 U.S.C. § 9607(a) and are subject to
25   this Order under Section 106(a) of CERCLA, 42 U.S.C. § 9606(a).
26        D. The substances found at the Site are "hazardous
27   substances" as defined in Section 101(14) of CERCLA, 42 U.S.C.
28                                       6
                                             31
 Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 32 of 154 Page ID #:9999



1    § 9601(14).
2         E.   The past disposal and migration of hazardous substances
3    from the Site constitute "releases" as defined in Section 101(22)
4    Of CERCLA, 42 U.S.C. § 9601(22).

5         F. The potential for future migration of hazardous
6    substances from the Site poses a threat of a "release" as defined
7    in Section 101(22) of CERCLA, 42 U.S.C. § 9601(22).
8         G.   The release and threat of release of one or more
9    hazardous substances from the facility may present an imminent
10   and substantial endangerment to the public health or welfare or
11   the environment.
12        H.   The actions required by this Order are necessary to
13   protect the public health, welfare and the environment.
14
15                           IV. NOTICE TO THE STATE
16        On July 2, 1993, prior to issuing this Order, EPA notified
17   the State of California, Department of Toxic Substances Control,
18   that EPA would be issuing this Order.
19
20                                    V. ORDER
21        Based on the foregoing, the Respondents are hereby ordered
22   to comply with the following provisions, including but not
23   limited to all attachments to this Order, all documents
24   incorporated by reference into this Order, and all schedules and
25   deadlines contained in this Order, attached to this Order, or
26   incorporated by reference into this Order.
27
28                                        7
                                              32
     Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 33 of 154 Page ID
                                      #:10000


 1                                VI. DEFINITIONS
 2         Unless otherwise expressly provided herein, terms used in
 3   this Order that are defined in CERCLA or in regulations
 4   promulgated under CERCLA shall have the meaning assigned to them
 5   in the statute or its implementing regulations.          Whenever terms
 6   listed below are used in this Order or in the documents attached
7    to this Order or incorporated by reference into this Order, the
 8   following definitions shall apply:
9          "CERCLA" shall mean the Comprehensive Environmental
10   Response, Compensation, and Liability Act of 1980, as amended, 42
11   U.S.C. §§ 9601 et sea.
12         "Day" shall mean a working day, which shall mean a day other
13   than a Saturday, Sunday, Federal holiday, or the days November 24
14   through 26 and December 20 through 31 of each year. In computing
15   any period of time under this Order, where the last day would
16   fall on a day that is not a working day, the period shall run
17   until the end of the next working day.
18         "EPA" shall mean the United States Environmental Protection
19   Agency.
20         "National Contingency Plan" or "NCP" shall mean the National
21   Oil and Hazardous Substances Contingency Plan promulgated
22   pursuant to Section 105 of CERCLA, 42 U.S.C. § 9605, and codified
23   at 40 C.F.R. Part 300, including any amendments thereto.
24         "Record of Decision" or "ROD" shall mean the EPA Record of
25   Decision relating to the source soils operable unit of the McColl
26   Site, signed on June 30, 1993, by the Acting Regional
27   Administrator, EPA Region IX, and all attachments thereto.
28                                        8

                                              33
     Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 34 of 154 Page ID
                                      #:10001


 1         "Remedial Design" or "RD" shall mean those activities to be
 2   undertaken to develop the final plans and specifications for the
 3   Remedial Action pursuant to the Statement of Work and this Order.
 4         "Section" shall mean a portion of this Order identified by a
 5 roman numeral, and includes one or more paragraphs identified by
6    capital letter.
 7         "Site" or "McColl Superfund Site" shall mean the property
 8   located at 2650 Rosecrans Avenue, Fullerton, California,
9    including all areas where hazardous substances were disposed or
10   have come to be located.
11         "SOW(s)" shall mean the Statement(s) of Work for Remedial
12   Design and other response actions at the Site, as set forth in
13   Appendix 2 to this Order (SOW to Oil Company Respondents) and
14   Appendix 3 to this Order (SOW to Respondent McAuley) and any
15   modifications made to the SOWs under this Order.
16         "State" shall mean the State of California.
17         "United States" shall mean the United States of America.
18         "Work" shall mean all activities Respondents are required to
19   perform under this Order and the SOWs attached hereto, including
20   Remedial Design, other response actions and any activities
21   required to be undertaken pursuant to Sections IX (Work To Be
22   Performed) through XVIII (Enforcement and Reservations) of this
23   Order.
24         "Work Plan" shall mean a work plan developed by the
25   Respondents and approved by EPA which details work to be
26   conducted pursuant to the SOW and this Order.
27
28                                        9

                                              34
     Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 35 of 154 Page ID
                                      #:10002


 1                       VII. NOTICE OF INTENT TO COMPLY
 2          Not later than five (5) days after the effective date of
 3   this Order, Respondents shall provide written notice to EPA's
4    manager of the McColl project (EPA's "Project Manager") stating
 5   whether or not Respondents will comply with the terms of this
6    Order.   If Respondents, or any one of them, do not unequivocally
 7   commit to perform the requirements of this Order, they, or each
8    so refusing, shall be deemed to have violated this Order and to
9    have failed or refused to comply with this Order.           Respondents'
10   written notice shall describe, using facts that exist on or prior
11   to the effective date of this Order, any "sufficient cause"
12   defenses asserted by Respondents under Sections 106(b) and
13   107(C)(3) of CERCLA, 42 U.S.C. §§ 9606(b) and 9607(c)(3).            The
14   absence of a response by EPA to the notice required by this
15   paragraph shall not be deemed to be acceptance of Respondents'
16   assertions.
17
18                              VIII. PARTIES BOUND
19          A.   This Order shall apply to and be binding upon the
20   Respondents identified in Section I, their directors, officers,
21   employees, agents, successors, and assigns.         Respondents are
22   jointly and severally responsible for carrying out all activities
23   required by this Order, except for those activities expressly
24   required only of another Respondent or group of Respondents.            No
25   change in the ownership, corporate status, or other control of
26   Respondents shall alter any of the Respondents' responsibilities
27   under this Order.
28                                        10

                                               35
     Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 36 of 154 Page ID
                                      #:10003


 1          B.    Respondents shall provide a copy of this Order to any
 2   prospective owners or successors before a controlling interest in
 3   Respondents' assets, property rights, or stock are transferred to
 4   the prospective owner or successor. Respondents shall provide a
 5   copy of this Order to each contractor, sub-contractor,
6    laboratory, or consultant retained to perform any Work under this
7    Order, within five (5) days after the effective date of this
8    Order or on the date such services are retained, whichever date
9    occurs later.     Respondents shall also provide a copy of this
10   Order to each person representing any Respondent with respect to
11   the Site or the Work and shall condition all contracts and
12   subcontracts entered into hereunder upon performance of the Work
13   in conformity with the terms of this Order.         With regard to the
14   activities undertaken pursuant to this Order, each contractor and
15   subcontractor shall be deemed to be related by contract to the
16   Respondents within the meaning of Section 107(b)(3) of CERCLA, 42
17   U.S.C. § 9607(b)(3).      Notwithstanding the terms of any contract,
18   Respondents are responsible (and each Respondent is) responsible
19   for compliance with this Order and for ensuring that their (its)
20   contractors, subcontractors and agents comply with this Order,
21   and perform any Work in accordance with this Order.
22

23                          IX.   WORK TO BE PERFORMED
24   A.    General Obligations
25         1.    Respondents shall cooperate with EPA in providing infor­
26   mation regarding the Work to the public.         As requested by EPA,
27   Respondents shall participate in the preparation of such informa­
28                                        11

                                               36
     Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 37 of 154 Page ID
                                      #:10004


 1   tion for distribution to the public and in public meetings which
 2   may be held or sponsored by EPA to explain activities at or
 3   relating to the Site.
 4         2.   Notwithstanding any approvals which may be granted by
 5   the United States or other governmental entities, Respondents
6    shall assume any and all liability arising from or relating to
 7   their contractors, subcontractors, or any other person acting on
8    their behalf in the performance of the Work or their failure to
9    perform fully or complete the Work.
10         3.   Oil Company Respondents' Project Coordinator
11               a.   Oil Company Respondents shall appoint a
12   representative ("Project Coordinator") designated by them to act
13   on their behalf to coordinate the Work.         Within five (5) days
14   after the effective date of this Order, the Oil Company
15   Respondents shall notify EPA in writing of the name and
16   qualifications of the Project Coordinator, including the support
17   entities and staff, proposed to be used in carrying out Work
18   under this Order. If at any time Oil Company Respondents propose
19   to use a different Project Coordinator, Oil Company Respondents
20   shall notify EPA and shall obtain approval from EPA before the
21   new Project Coordinator performs any Work under this Order.
22               b.   EPA will review the Oil Company Respondents'
23   selection of a Project Coordinator according to the terms of this
24   paragraph.    If EPA disapproves of the selection of the Project
25   Coordinator, the Oil Company Respondents shall submit to EPA
26   within twenty (20) days after receipt of EPA's disapproval of the
27   Project Coordinator previously selected, a list of Project
28                                        12

                                               37
     Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 38 of 154 Page ID
                                      #:10005




1    Coordinators, including primary support entities and staff, that
 2   would be acceptable to the Oil Company Respondents.           EPA will
3    thereafter provide notice to Oil Company Respondents of the names
4    of the Project Coordinators that are acceptable to EPA.           The Oil
5    Company Respondents may then select any approved Project
6    Coordinator from that list and shall notify EPA of the name of
7    the Project Coordinator selected within fifteen (15) days of
8    EPA's designation of the approved Project Coordinator.
9                c.    Within fifteen (15) days after the effective date
10   of this Order, the Oil Company Respondents shall submit to EPA
11   for approval a Communication and Coordination Plan (CCP) that
12   specifies the requirements and procedures by which the Oil
13   Company Respondents will communicate and coordinate with one
14   another in carrying out the requirements of the Order. The CCP
15   shall include at a minimum the following:
16               i.    Communication Strategy The Oil Company Respondents
17   shall specify how the Project Coordinator and the individual Oil
18   Company Respondents will communicate and disseminate information
19   relative to this Order. The name, title, address and telephone
20   number of the primary contact person for each Oil Company
21   Respondent shall be included in the communication strategy.
22               ii.    Coordination of Efforts The Oil Company
23   Respondents shall describe with specificity how the technical,
24   financial, and administrative requirements of this Order are to
25   be coordinated and distributed among and performed by the Oil
26   Company Respondents.      The CCP shall describe the obligations of
27   each and every Oil Company Respondent in full.
28
                                          13
                                               38
     Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 39 of 154 Page ID
                                      #:10006




 1               d.    A duly authorized representative of each Oil
 2   Company Respondent shall sign the CCP prior to submission of the
 3   CCP to EPA.      Failure of any Oil Company Respondent to sign the
 4   CCP will constitute a violation of this Order by the individual
 5   Respondent.
6                e.   The Oil Company Respondents shall submit all
 7   proposed changes or amendments to the CCP to EPA for approval.
8                f.   The CCP as approved by EPA shall be incorporated
9    into and enforceable under this Order.
10         4.   Respondent McAulev's Project Coordinator
11               a.   Respondent McAuley shall appoint a representative
12   ("Project Coordinator") designated by it to act on its behalf to
13   coordinate the Work. Within ten (10) days after the effective
14   date of this Order, Respondent McAuley shall notify EPA in
15   writing of the name and qualifications of the Project
16   Coordinator, including the support entities and staff, proposed
17   to be used in carrying out Work under this Order. If at any time
18   Respondent McAuley proposes to use a different Project
19   Coordinator, Respondent McAuley shall notify EPA and shall obtain
20   approval from EPA before the new Project Coordinator performs any
21   Work under this Order.
22               b.   EPA will review Respondent McAuley's selection of a
23   Project Coordinator according to the terms of this paragraph. If
24   EPA disapproves of the selection of the Project Coordinator,
25   Respondent McAuley shall submit to EPA within twenty (20) days
26   after receipt of EPA's disapproval of the Project Coordinator
27   previously selected, a list of Project Coordinators, including
28
                                         14
                                               39
     Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 40 of 154 Page ID
                                      #:10007




 1   primary support entities and staff, that would be acceptable to
 2   Respondent McAuley.     EPA will thereafter provide notice to
 3   Respondent McAuley of the names of the Project Coordinators that
4    are acceptable to EPA. Respondent McAuley may then select any
 5   approved Project Coordinator from that list and shall notify EPA
 6   of the name of the Project Coordinator selected within fifteen
 7 (15) days of EPA's designation of the approved Project
 8   Coordinator.
9          5.   Respondents shall submit all reports (daily, weekly,
10   monthly, etc.) prepared by their contractors and subcontractors
11   in accordance with the SOWs to EPA's designated Project Manager
12   or other persons EPA may select.
13   B.   Submission of Work Plans and Other Documents
14         1. Documents to be Submitted bv Oil Company Respondents:           In
15   accordance with the SOW attached as Appendix 2 to this Order, the
16   Oil Company Respondents shall submit Work Plans and other
17   documents to EPA for the design of the Remedial Action at the
18   Site and for other response actions, including groundwater
19   monitoring, groundwater remedial investigation and feasibility
20   study activities and site maintenance.         Upon approval by EPA, all
21   Work Plans submitted by the Oil Company Respondents pursuant to
22   the SOW shall be incorporated into and become enforceable under
23   this Order.    Upon approval by EPA of the required Work Plans, the
24   Oil Company Respondents shall implement the Work Plans in
25   accordance with the schedule approved by EPA.         The Oil Company
26   Respondents shall submit all plans, submittals and other
27   deliverables required under the approved Work Plans in accordance
28
                                         15
                                               40
     Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 41 of 154 Page ID
                                      #:10008




1    with the approved schedule for review and approval pursuant to
 2   the SOW. Unless otherwise directed by EPA, the Oil Company
 3   Respondents shall not commence any Remedial Design Activities or
4    any other response actions at the Site prior to approval of the
5 required Work Plans.
6          2. Documents to be Submitted bv Respondent McAulev:           In
7    accordance with the SOW attached as Appendix 3 to this Order,
8    Respondent McAuley shall submit a Work Plan and other documents
9    to EPA for the design of certain response actions at the Site,
10   including site maintenance and site security. Upon approval by
11   EPA, the Work Plan submitted by Respondent McAuley pursuant to
12   the SOW shall be incorporated into and become enforceable under
13   this Order. Upon approval by EPA of the required Work Plan,
14   Respondent McAuley shall implement the Work Plan in accordance
15   with the schedule approved by EPA.        Respondent McAuley shall
16   submit all plans, submittals and other deliverables required
17   under the approved Work Plan in accordance with the approved
18   schedule for review and approval pursuant to the SOW. Unless
19   otherwise directed by EPA, Respondent McAuley shall not commence
20   any response actions at the Site prior to approval of the
21   required Work Plan.
22         3.   Upon three (3) days advance notice by EPA, by telephone
23   or in writing, to one or both Project Coordinators for
24   Respondents, the Project Coordinator(s) shall attend a scoping
25   meeting at a time and place determined by EPA, to discuss issues
26   relating to the contents of any deliverable, plan, report, or
27   other item which is required to be submitted for review and
28
                                          16
                                               41
     Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 42 of 154 Page ID
                                      #:10009




1    approval pursuant to this Order, or relating to Work to be
2    performed by Respondents pursuant to this Order.
3          4.   After review of any deliverable, plan, report, or other
4    item which is required to be submitted for review and approval
5    pursuant to this Order, EPA may: (a) approve the submission; (b)
6    approve the submission with modifications; (c) disapprove the
7    submission and direct Respondents to re-submit the document after
8    incorporating EPA's comments; or (d) disapprove the submission
9    and assume responsibility for performing all or any part of the
10   response action. As used in this Order, the terms "approval by
11   EPA", "EPA approval" or a similar term mean the action described
12   in subparagraphs (a) or (b) of this paragraph.
13         5.   In the event of approval or approval with modifications
14   by EPA, Respondents shall proceed to take any action required by
15   the deliverable, plan, report, or other item, as approved or
16   modified by EPA.
17         6.   Upon receipt of the notice of disapproval or a request
18   for modification, Respondents shall, within the time set forth on
19   the schedules in the SOWs, correct the deficiencies and resubmit
20   the deliverable, plan, report or other item for approval.
21   Notwithstanding the notice of disapproval, Respondents shall
22   proceed, at the direction of EPA, to take any action required by
23   any non-deficient portion of the submission.
24         7.   If any submission is not approved by EPA, Respondents
25   shall be deemed to be in violation of this Order.
26         8.   The Work performed by the Respondents pursuant to this
27   Order shall, at a minimum, comply with the SOWs and be consistent
28
                                          17
                                               42
     Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 43 of 154 Page ID
                                      #:10010




1    with the ROD.
 2   C.    No Warranty Regarding Work Plans
 3         Neither the Work Plans nor any approvals, permits or other
4    permissions that may be granted by EPA related to this Order
5    constitute a warranty or representation of any kind by the United
6    States that the Work Plans will achieve the standards set forth
7    in the ROD, and in the SOW, and shall not foreclose the United
8    States from seeking performance of all terms and conditions of
9    this Order.    Nothing in this Order shall be construed to relieve
10   Respondents of their obligations to achieve all standards set
11   forth in the ROD and in the SOW.
12

13                X. ENDANGERMENT AND EMERGENCY RESPONSE
14         A.   In the event of any action or occurrence during the
15   performance of the Work which causes or threatens to cause a
16   release of a hazardous substance or which may present an
17 immediate threat to public health or welfare or the environment,
18   Respondents shall immediately take all appropriate action to
19   prevent, abate, or minimize the threat, and shall immediately
20   notify the EPA Project Manager.       If this person is not available,
21   Respondents shall notify the EPA Emergency Response Unit, Region
22   IX.   Respondents shall take such action in consultation with
23   EPA's Project Manager, and in accordance with all applicable
24   provisions of this Order and all applicable deliverableso
25   submitted pursuant to the SOWs, including but not limited to the
26   Health and Safety Plans and the Contingency Plans. In the event
27 that Respondents fail to take appropriate response action as
28
                                          18
                                                43
     Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 44 of 154 Page ID
                                      #:10011




 1 required by this Section, and EPA takes that action instead,
 2   Respondents shall be liable to the extent permitted under CERCLA.
 3         B.   Nothing in the preceding paragraph shall be deemed to
 4   limit any authority of the United States to take, direct, or
 5   order all appropriate action to protect human health and the
6    environment or to prevent, abate, or minimize an actual or
7    threatened release of hazardous substance on, at, or from the
8    Site.
9
10                    XI.   COMPLIANCE WITH APPLICABLE LAWS
11         A. All activities conducted by Respondents pursuant to this
12   Order shall be performed in accordance with the requirements of
13   all Federal and state laws and regulations.         EPA has determined
14   that the activities contemplated by this Order are consistent
15   with the National Contingency Plan (NCP) if performed in full
16   compliance with the ROD, this Order, and the plans and schedules
17   approved hereunder.
18         B. Except as provided in Section 121(e) of CERCLA and the
19   NCP, no permit shall be required for any activities conducted
20   entirely on-site; however, Respondents shall comply with all
21   applicable or relevant and appropriate requirements set forth in
22   the ROD.   Where any activities require a Federal or state permit
23   or approval, Respondents shall submit timely applications and
24   take all other actions necessary to obtain and to comply with all
25   such permits or approvals.
26         C. This Order is not, and shall not be construed to be, a
27   permit issued pursuant to any Federal or state statute or
28
                                         19
                                                44
     Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 45 of 154 Page ID
                                      #:10012




1    regulation.
2

3                              XII. PROJECT MANAGER
4          A. All communications, whether written or oral, from
5    Respondents to EPA shall be directed to EPA's Project Manager.
6    Respondent shall submit to EPA six (6) copies of all
7    deliverables, documents, including plans, reports, and other
8    correspondence, which are developed pursuant to this Order, and
9    shall send these documents by overnight mail to EPA's Project
10   Manager unless directed otherwise.
11         EPA's Project Manager is:
12               John Blevins
                 EPA H-6-1
13               75 Hawthorne Street
                 San Francisco, California 94105
14               (415) 744-2241
15         B. EPA has the unreviewable right to change its Project
16   Manager.    If EPA changes its Project Manager, EPA will inform
17   Respondents in writing of the name, address, and telephone number
18   of the new Project Manager.
19         C.    EPA's Project Manager shall have the authority lawfully
20   vested in Remedial Project Managers and On-Scene Coordinators by
21   the National Contingency Plan, 40 C.F.R. Part 300.           EPA's Project
22   Manager shall have authority, consistent with the National
23   Contingency Plan, to halt any work required by this Order, and to
24   take any necessary response action.
25
26              XIII.   SITE ACCESS AND DATA/DOCUMENT AVAILABILITY
27         A.   Respondent McAuley shall provide access to its property
28
                                          20
                                                45
     Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 46 of 154 Page ID
                                      #:10013




1    to EPA and EPA's authorized representatives and contractors and
2    to the Oil Company Respondents for the purpose of carrying out
 3   the requirements of this Order.
4          B. To the extent that the Site or other areas where Work is
 5   to be performed is owned or controlled by parties other than
 6   those bound by this Order, and to the extent that access to or
7    easements over property is required for the proper and complete
8    performance of this Order, the Oil Company Respondents shall
9    obtain access agreements from the present owners or those persons
10   who have control over the property, including lessees, within
11   sixty (60) days of the effective date of this Order. Site access
12   agreements shall provide access to EPA, its contractors and
13   representatives, and to Respondents and their Contractor(s) and
14   authorized representatives, and such agreements shall specify
15   that Respondents are not EPA's representatives with respect to
16   liability associated with Site activities.
17         C.   Respondents shall save and hold harmless the United
18   States and its officials, agents, employees, contractors,
19   subcontractors, or representatives for or from any and all claims
20   or causes of action or other costs incurred by the United States
21   including but not limited to attorneys fees and other expenses of
22   litigation and settlement arising from or on account of acts or
23   omissions of Respondents, their officers, directors, employees,
24   agents, contractors, subcontractors, and any persons acting on
25   their behalf or under their control, in carrying out activities
26   pursuant to this Order.
27         D.   In the event that site access agreements are not ob­
28
                                          21
                                                46
     Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 47 of 154 Page ID
                                      #:10014




 1   tained within the sixty (60) day period, the Oil Company
 2   Respondents shall notify EPA within sixty five (65) days of the
 3   effective date of this Order regarding both the lack of, and
 4   efforts to obtain, such agreements. If the Oil Company
 5   Respondents fail to gain access within 60 days, they shall
6    continue to use best efforts to obtain access until access is
 7   granted.    For purposes of this paragraph, "best efforts"
 8   includes, but is not limited to, seeking judicial assistance and
9    the payment of money as consideration for access.
10         E.   Respondents or any of their agents or representatives
11   shall allow EPA and its authorized representatives and
12   contractors to enter and freely move about all property at the
13   Site and off-Site areas subject to or affected by the Work under
14   this Order or where documents required to be prepared or
15   maintained by this Order are located, for the purposes of
16   inspecting conditions, activities, the results of activities,
17   records, operating logs, and contracts related to the Site or
18   Respondents and their representatives or contractors pursuant to
19   this Order; reviewing the progress of the Respondents in carrying
20   out the terms of this Order; conducting tests as EPA or its
21   authorized representatives or contractors deem necessary; using a
22   camera, sound recording device or other documentary type
23   equipment; and verifying the data submitted to EPA by
24   Respondents.    Respondents shall allow EPA and its authorized
25   representatives and contractors to enter the Site, to inspect and
26   copy all records, files, photographs, documents, sampling and
27   monitoring data, and other writings related to work undertaken in
28
                                         22
                                               47
     Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 48 of 154 Page ID
                                      #:10015




 1   carrying out this Order.      Nothing herein shall be interpreted as
 2   limiting or affecting EPA's right of entry or inspection
 3   authority under Federal law.
 4         F. Respondents may assert a claim of business
 5   confidentiality covering part or all of the information submitted
 6   to EPA pursuant to the terms of this Order under 40 C.F.R.
7    § 2.203, provided such claim is not inconsistent with Section
8    104(e)(7) of CERCLA, 42 U.S.C. § 9604(e)(7) or other provisions
9    of law.   This claim shall be asserted in the manner described by
10   40 C.F.R. § 2.203(b) and substantiated by Respondents at the time
11   the claim is made. Information determined to be confidential by
12   EPA will be given the protection specified in 40 C.F.R. Part 2.
13   If no such claim accompanies the information when it is submitted
14   to EPA, it may be made available to the public by EPA or the
15   State without further notice to the Respondents.          Respondents
16   shall not assert confidentiality claims with respect to any data
17   related to Site conditions, sampling, monitoring or any other
18   information addressed by Section 104(e)(7).
19        G. Respondents shall maintain for the period during which
20   this Order is in effect, an index of documents that Respondents
21   claim contain confidential business information. The index shall
22   contain, for each document, the date, author, addressee, and
23   subject of the document. Upon written request from EPA,
24   Respondents shall submit a copy of the index to EPA.
25        H.   Any person obtaining access to the Site pursuant to this
26   provision shall comply with all applicable provisions of the
27   Worker Health and Safety Plans as submitted pursuant to the SOW.
28
                                         23
                                                48
     Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 49 of 154 Page ID
                                      #:10016




1          I.   Notwithstanding any provision of this Order, the United
2    States retains all of its access authorities and rights under
 3   CERCLA, RCRA and any other applicable federal statute or
4    authority.
5          J. Each Respondent shall provide to EPA upon request, copies
6    of all documents and information within their possession and/or
7    control or that of its contractors or agents relating to
8    activities at the Site or to the implementation of this Order,
9    including but not limited to trucking logs, receipts, reports,
10   correspondence, or other documents or information related to the
11   Work.   Each Respondent shall also make available to EPA for
12   purposes of investigation, information gathering, or testimony,
13   its employees, agents, or representatives with knowledge of
14   relevant facts concerning the performance of the Work.
15
16                          XIV.   RECORD PRESERVATION
17         Until ten (10) years after EPA provides notice to
18   Respondents that the Work has been completed, each Respondent
19   shall preserve and retain all records and documents in its
20   possession or control, including the documents in the possession
21   or control of their contractors and agents on and after the
22   effective date of this Order, that relate in any manner to the
23   Site.   At the conclusion of this document retention period, each
24   Respondent shall notify the United States at least sixty (60)
25   days prior to the destruction of any such records or documents,
26   and upon request by the United States, Respondents shall deliver
27   any such records or documents to EPA.
28
                                          24
                                                49
     Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 50 of 154 Page ID
                                      #:10017




1

2                           XV. DELAY IN PERFORMANCE
 3          A. Any delay in performance of this Order that, in EPA's
4    judgment, is not properly justified by Respondents under the
5    terms of this Section shall be considered a violation of this Or­
6    der.    Any delay in performance of this Order shall not affect
7    Respondents' obligations to fully perform all obligations under
8    the terms and conditions of this Order.
9           B. Respondents shall notify EPA of any delay or anticipated
10   delay in performing any requirement of this Order.          Such
11   notification shall be made by telephone to EPA's Project Manager
12   within forty eight (48) hours after any Respondent first knew or
13   should have known that a delay might occur.         Respondents shall
14   adopt all reasonable measures to avoid or minimize any such
15   delay.    Within five (5) days after notifying EPA by telephone,
16   Respondents shall provide written notification fully describing
17 the nature of the delay, any justification for delay, any reason
18   why Respondents should not be held strictly accountable for
19   failing to comply with any relevant requirements of this Order,
20   the measures planned and taken to minimize the delay, and a
21   schedule for implementing the measures that will be taken to
22   mitigate the effect of the delay. Increased costs or expenses
23   associated with implementation of the activities called for in
24   this Order is not a justification for any delay in performance.
25
26               XVI.   ASSURANCE OF ABILITY TO COMPLETE WORK
27          A. Each Respondent shall demonstrate its ability to complete
28
                                         25
                                                50
     Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 51 of 154 Page ID
                                      #:10018




 1   the Work required by this Order and to pay all claims that arise
 2   from the performance of the Work by obtaining and presenting to
 3   EPA within ninety (90) days after the effective date of this
 4   Order, one of the following: (1) a performance bond; (2) a letter
 5   of credit; (3) a guarantee by a third party; or (4) internal
6    financial information to allow EPA to determine that Respondent
 7   has sufficient assets available to perform the Work. The Oil
8    Company Respondents shall demonstrate financial assurance to
9    complete work costing not less than $10,000,000.          Respondent
10   McAuley shall demonstrate financial assurance to complete work
11   costing not less than $200,000 per year. If Respondents present
12   internal financial information and EPA determines that such
13   financial information is inadequate, Respondents shall, within
14   thirty (30) days after receipt of EPA's notice of determination,
15   obtain and present to EPA for approval one of the other three
16   forms of financial assurance listed above.
17         B. At least seven (7) days prior to commencing any work at
18   the Site pursuant to this Order, Respondents shall submit to EPA
19   a certification that Respondents or their contractors and
20   subcontractors have adequate insurance coverage or have
21   indemnification for liabilities for injuries or damages to
22   persons or property which may result from the activities to be
23   conducted by or on behalf of Respondents pursuant to this Order.
24   Respondents shall ensure that such insurance or indemnification
25   is maintained for the duration of performance of the Work
26   required by this Order.
27
28
                                         26
                                                51
     Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 52 of 154 Page ID
                                      #:10019




 1                       XVII.   UNITED STATES NOT LIABLE
 2         The United States, by issuance of this Order, assumes no
 3   liability for any injuries or damages to persons or property
 4   resulting from acts or omissions by any or all Respondents, or
 5 their directors, officers, employees, agents, representatives,
 6   successors, assigns, contractors, or consultants in carrying out
7    any action or activity pursuant to this Order.          Neither EPA nor
8    the United States may be deemed to be a party to any contract
9    entered into by any or all Respondents or their directors,
10   officers, employees, agents, successors, assigns, contractors, or
11   consultants in carrying out any action or activity pursuant to
12   this Order.
13
14                   XVIII.   ENFORCEMENT AND RESERVATIONS
15         A. EPA reserves the right to pursue a claim in the pending
16   action (United States et al. v. Shell Oil Co.. et al.. No. Cv-91-
17   0589 RJK(Ex)), or to bring another action against Respondents
18   under Section 107 of CERCLA/ 42 U.S.C. § 9607, for recovery of
19   any response costs incurred by the United States related to this
20   Order.   This reservation shall include but not be limited to past
21   costs, direct costs, indirect costs, the costs of oversight, the
22   costs of compiling the cost documentation to support oversight
23   cost demand, as well as accrued interest as provided in Section
24   107(a) Of CERCLA.
25         B. Notwithstanding any other provision of this Order, at any
26   time during the response action, EPA may perform its own studies,
27   complete the response action (or any portion of the response
28
                                         27
                                                52
     Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 53 of 154 Page ID
                                      #:10020




1    action) as provided in CERCLA and the NCP, and seek reimbursement
 2   from Respondents for its costs, or seek any other appropriate
 3   relief.
4          C. Nothing in this Order shall preclude EPA from taking any
 5   additional enforcement actions, including modification of this
6    Order or issuance of additional Orders, and/or additional
7    remedial or removal actions as EPA may deem necessary, or from
8    requiring Respondents in the future to perform additional ac­
9    tivities pursuant to CERCLA, 42 U.S.C. § 9606(a), et sea.. or any
10   other applicable law.      Respondents shall be liable under CERCLA
11   Section 107(a), 42 U.S.C. § 9607(a), for the costs of any such
12   additional actions.
13         D. Notwithstanding any provision of this Order, the United
14   States hereby retains all of its information gathering, inspec­
15 tion and enforcement authorities and rights under CERCLA, RCRA
16   and any other applicable statutes or regulations.
17         E. Each Respondent shall be subject to civil penalties under
18   Section 106(b) of CERCLA, 42 U.S.C. § 9606(b), of not more than
19   $25,000 for each day in which it willfully violates, or fails or
20   refuses to comply with this Order without sufficient cause.            In
21   addition, failure to properly provide response action under this
22   Order, or any portion hereof, without sufficient cause, may
23   result in liability under Section 107(c)(3) of CERCLA, 42 U.S.C.
24   § 9607(c)(3), for punitive damages in an amount at least equal
25   to, and not more than three times, the amount of any costs
26   incurred by the Fund as a result of such failure to take proper
27   action.
28
                                          28
                                                 53
     Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 54 of 154 Page ID
                                      #:10021




1          F. Nothing in this Order shall constitute or be construed as
2    a release from any claim, cause of action or demand in law or
3    equity against any person for any liability it may have arising
4    out of or relating in any way to the Site.
5          G. If a court issues an order that invalidates any provision
6    of this Order or finds that any Respondent has sufficient cause
7    not to comply with one or more provisions of this Order,
8    Respondents shall remain bound to comply with all provisions of
9    this Order not invalidated by the court's order.
10

11                XIX.   EFFECTIVE DATE AND COMPUTATION OF TIME
12         This Order shall be effective five (5) days after the Order
13   is signed by the Director, Hazardous Waste Management Division.
14   All times for performance of ordered activities shall be
15   calculated from this effective date.
16

17                          XX.   OPPORTUNITY TO CONFER
18         A. Respondents may, within five (5) days after the date this
19   Order is signed, request a conference with the EPA Project
20   Manager to discuss this Order.        If requested, the conference
21   shall occur within ten (10) days of the request unless EPA
22   approves a later date.       The conference shall take place at EPA's
23   offices at 75 Hawthorne Street, San Francisco, California.
24         B. The purpose and scope of the conference shall be limited
25   to issues involving the implementation of the response actions
26   required by this Order and the extent to which Respondents intend
27   to comply with this Order. This conference is not an evidentiary
28
                                          29
                                               54
     Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 55 of 154 Page ID
                                      #:10022




1    hearing, and does not constitute a proceeding to challenge this
 2   Order.   It does not give Respondents a right to seek review of
 3   this Order, or to seek resolution of potential liability, and no
4    official stenographic record of the conference will be made. At
 5   any conference held pursuant to Respondents' request, Respondents
6    may appear in person or by an attorney or other representative.
7    Requests for a conference must be by telephone to John Blevins,
8    (415) 744-2241, followed by written confirmation mailed that day
9    to John Blevins, McColl Project Manager, H-6-1, 75 Hawthorne
10   Street, San Francisco, California 94105.
11

12

13
                      «
14   SO ORDERED, this       day of July, 1993.
15
16
     BY:
17             d-ikson
        Director-/ Hazardous Waste Management Division
18      U.S. Environmental Protection Agency
        Region IX
19
20

21

22

23
24
25
26

27
28
                                          30   55
Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 56 of 154 Page ID
                                 #:10023


                                                               8/8/93
                               APPENDIX 2



MCCOLL SUPERFUND SITE
STATEMENT OF WORK FOR REMEDIAL DESIGN AND OTHER RESPONSE ACTIONS
APPENDIX 2 TO OIL COMPANY RESPONDENT'S UNILATERAL ADMINISTRATIVE
ORDER IN THE SUPPORT OF JUNE 1993 RECORD OF DECISION

PURPOSE;
The purpose of this Statement of Work (SOW) is to set forth the
requirements for the remedial design (RD) of the selected remedy
as defined in the Record of Decision (ROD) signed on June 30,
1993. This SOW is designed to provide the framework for
conducting RD activities at the McColl Superfund Site (McColl) in
Fullerton, California. The RD for this project includes all
activities necessary to translate the ROD into the remedy to be
constructed under the Remedial Action (RA). This includes all
activities necessary to fully implement Soft Material
Solidification (SMS) with a contingency of RCRA equivalent
closure. This SOW also includes site maintenance activities and
the assumption and completion of the groundwater Remedial
Investigation/Feasibility Studies (RI/FS) which will culminate in
a ROD for Operable Unit Two (2). The takeover of the groundwater
RI/FS also includes routine groundwater sampling and analysis.
FLOW PATH
This SOW includes the following tasks and sub-tasks;
TASK 1.0; PROJECT MANAGEMENT

            1.1 PROJECT PLANNING
            1.2 REPORTING
TASK 2.0! DEFINITION OF SUMPS (SUMP BOUNDARIES, DEPTH OF SOFT
           MATERIAL/CHAR INTERFACE, AND SUMP DEPTH)

            2.1 WORKPLAN (INCLUDING SAMPLING AND ANALYSIS PLAN,
                 QUALITY ASSURANCE PROJECT PLAN, HEALTH AND
                 SAFETY PLAN, COMMUNITY CONTINGENCY PLAN, AND
                 AMBIENT AIR MONITORING PLAN)
            2.2 FIELD METHODS OPTIONS ANALYSIS REPORT
            2.3 FINAL REPORT
TASK 3.0; PILOT SCALE TESTING OF SOLIDIFICATION ON SUMP L-4

            3.1 WORKPLAN (INCLUDING SAMPLING AND ANALYSIS PLAN,
                 QUALITY ASSURANCE PROJECT PLAN, HEALTH AND
                                     1


                                     56
Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 57 of 154 Page ID
                                 #:10024


                   SAFETY PLAN, COMMUNITY CONTINGENCY PLAN, AND
                   AMBIENT AIR MONITORING PLAN)
            3.2   LETTER REPORT CONTAINING ANALYSIS OF AND
                   RECOMMENDATIONS FOR TETRAHYDROTHIOPHENE CONTROL
            3.3   SOLIDIFICATION EQUIPMENT IDENTIFICATION LETTER
                   REPORT
            3.4   DESIGN OF AIR TREATMENT SYSTEM FOR PILOT SCALE
                   SOLIDIFICATION UNIT
            3.5   DESIGN OF CAPTURE AND TREATMENT SYSTEM FOR
                   FUGITIVE AND TRANSIENT EMISSIONS
            3.6   DESIGN OF PERIMETER AIR MONITORING SYSTEM
            3.7   PROJECT MANAGEMENT PLAN
            3.8   RESIDUALS MANAGEMENT PLAN
            3.9   PILOT SCALE TREATABILITY STUDY REPORT
TASK 4.0: FULL SCALE TESTING OF SOLIDIFICATION ON SUMP L-4

            4.1 WORKPLAN (INCLUDING SAMPLING AND ANALYSIS PLAN,
                 QUALITY ASSURANCE PROJECT PLAN, HEALTH AND
                 SAFETY PLAN, COMMUNITY CONTINGENCY PLAN, AND
                 AMBIENT AIR MONITORING PLAN)
            4.2 LETTER REPORT CONTAINING ANALYSIS OF AND
                 RECOMMENDATIONS FOR TETRAHYDROTHIOPHENE CONTROL
            4.3 SOLIDIFICATION EQUIPMENT IDENTIFICATION LETTER
                 REPORT
            4.4 DESIGN OF AIR TREATMENT SYSTEM FOR SOLIDIFICATION
                 UNIT
            4.5 DESIGN OF CAPTURE AND TREATMENT SYSTEM FOR
                 FUGITIVE AND TRANSIENT EMISSIONS
            4.6 DESIGN OF PERIMETER AIR MONITORING SYSTEM
            4.7 PROJECT MANAGEMENT PLAN
            4.8 RESIDUALS MANAGEMENT PLAN
            4.9 FULL SCALE TREATABILITY STUDY REPORT
            4.10 CONCEPTUAL DESIGN (15%) OF SOLIDIFICATION SYSTEM
                  (DELIVERY SYSTEM, AUGER SYSTEM, EMISSION CAPTURE
                  AND TREATMENT SYSTEM [PRIMARY, FUGITIVE, AND
                  TRANSIENT])
TASK 5.0: RCRA EQUIVALENT CAP ANALYSIS

            5.1 WORKPLAN (INCLUDING SAMPLING AND ANALYSIS PLAN,
                 QUALITY ASSURANCE PROJECT PLAN, HEALTH AND
                 SAFETY PLAN, AND COMMUNITY CONTINGENCY PLAN)
            5.2 REPORT CONTAINING ANALYSIS AND RECOMMENDATIONS
                 RELATING TO CAP OPTIONS CONSISTENT WITH RCRA
                 REGULATIONS
            5.3 CONCEPTUAL DESIGN (15%) OF RCRA EQUIVALENT CAP
TASK 6.0: SLURRY WALL ANALYSIS
            6.1 WORKPLAN (INCLUDING SAMPLING AND ANALYSIS PLAN,
                 QUALITY ASSURANCE PROJECT PLAN, HEALTH AND
                                     2


                                     57
Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 58 of 154 Page ID
                                 #:10025


                 SAFETY PLAN, AND COMMUNITY CONTINGENCY PLAN)
            6.2 REPORT CONTAINING ANALYSIS AND RECOMMENDATIONS
                 RELATING TO SLURRY WALL OPTIONS
            6.3 CONCEPTUAL DESIGN (15%) OF SLURRY WALLS
TASK 7.0 SLOPE STABILIZATION ANALYSIS

            7.1 WORKPLAN (INCLUDING SAMPLING AND ANALYSIS PLAN,
                 QUALITY ASSURANCE PROJECT PLAN, HEALTH AND
                 SAFETY PLAN, AND COMMUNITY CONTINGENCY PLAN)
            7.2 REPORT CONTAINING ANALYSIS. AND RECOMMENDATIONS
                 RELATING TO RETAINING WALL OPTIONS
            7.3 CONCEPTUAL DESIGN (15%) OF RETAINING WALLS
TASK 8.0 INTEGRATED DESIGN

            8.1   WORKPLAN (INCLUDING SAMPLING AND ANALYSIS PLAN,
                   QUALITY ASSURANCE PROJECT PLAN, HEALTH AND
                   SAFETY PLAN, AND COMMUNITY CONTINGENCY PLAN) FOR
                   COMPLETION OF DESIGN INCLUDING BUT NOT LIMITED
                   TO PRELIMINARY DESIGN (30%), INTERMEDIATE DESIGN
                   (60%), AND FINAL DESIGN (100%).
TASK 9.0 SITE MAINTENANCE (EXCLUDING SITE MOWING AND FENCE
          REPAIR)
             9.1 SITE MAINTENANCE ANALYSIS AND RECOMMENDATIONS
             9.2 WORKPLAN (INCLUDING SAMPLING AND ANALYSIS PLAN,
                  QUALITY ASSURANCE PROJECT PLAN, HEALTH AND
                  SAFETY PLAN, COMMUNITY CONTINGENCY PLAN, AND AIR
                  MONITORING PLAN)
TASK 10.0 GROUNDWATER REMEDIAL INVESTIGATION AND FEASIBILITY
           STUDY (RI/FS)

             10.1 WORKPLAN (INCLUDING SAMPLING AND ANALYSIS PLAN,
                   QUALITY ASSURANCE PROJECT PLAN, HEALTH AND
                   SAFETY PLAN, COMMUNITY CONTINGENCY PLAN, AND
                   AMBIENT AIR MONITORING PLAN)
TASK 11.0 ROUTINE GROUNDWATER MONITORING

              11.1 ROUTINE GROUNDWATER MONITORING ANALYSIS AND
                    RECOMMENDATION REPORT
              11.2 WORKPLAN (INCLUDING SAMPLING AND ANALYSIS PLAN,
                    QUALITY ASSURANCE PROJECT PLAN, HEALTH AND
                    SAFETY PLAN, COMMUNITY CONTINGENCY PLAN, AND
                    AMBIENT AIR MONITORING PLAN)




                                     3


                                      58
Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 59 of 154 Page ID
                                 #:10026


TASK BY TASK DESCRIPTION
TASK l.O PROJECT MANAGEMENT

1.1 PROJECT PLANNING
The respondents shall submit a project management plan to EPA
within 15 days of the effective date of this UAO which contains,
at a minimum, the following information:
     * the lead contacts within each responding PRPs organization
        with their full mailing address, phone number, and fax
        number.
     * the project team assembled by the responding PRPs with the
        hierarchy identified
     * all contractors and sub-contractors identified by task and
        sub-task
     * critical flow path charts for the following:
       -   the overall project covered by the UAO
       -   the pilot scale study
       -   the full scale study
       -   the deliverables identified within the UAO
       -   the 15% design for all components of the project
            (solidification, cap, slurry walls, and retaining
            walls)
The respondents shall verbally notify EPA within 24 hours of
changes to the submitted project management plan, and will
provide EPA with hard copy addendum and/or modifications to the
project management plan within 5 days of verbal notification.
1.2 REPORTING
The respondents shall adhere to the following guidelines during
the life of project covered by the UAO:
     1) Whenever field work occurs under the UAO, the respondents
will submit weekly reports to EPA with the following information:
            *    work planned
            *    work completed
            *    work planned for next week
            *    observations made
            *    deviations from original workplan
            *    reasons for deviations
            *    recommendations for additional work
            *    samples collected
            *    analytical results
            *    schedule for analysis
            *    status of community contingency plan monitoring

                                     4


                                      59


            t-
Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 60 of 154 Page ID
                                 #:10027


     2) Whenever field work occurs under the UAO, the respondents
         shall contact EPA or a designated EPA contact daily with
         a status report on the progress of the work and any
         issues or obstacles encountered. This contact shall be
         made either through a phone call or daily fax. The EPA
         project manager will determine the method of contact on
         an event by event basis.
     3) All deliverables to EPA will be submitted with 6 copies
         attached.
     4) All reports will be submitted to EPA both in hard copy
         and on computer disk. All reports will be submitted to
         EPA on high density disks formatted, on DOS version 3.2
         or higher. All reports will be submitted in WordPerfect
         version 5.1 or higher.
     5) All sampling and analysis data will be submitted to EPA
         both in hard copy and on computer disk. All reports
         will be submitted to EPA on high density disks
         formatted on DOS version 3.2 or higher. All reports
         will be submitted in Lotus 1-2-3 version 2.2 or higher.
     6) All analytical data will be submitted to EPA prior
         and after QA/QC analysis. Included in the post QA/QC
         data submittal will be an analysis of the data and
         documentation of any data subject to QA/QC constraints.
     7) All schedules and critical path analysis charts will be
         submitted to EPA in hard copy and on computer disk. All
         reports will be submitted to EPA on high density disks
         formatted on DOS version 3.2 or higher. All reports
         will be submitted in Microsoft Project version 3.0 or
         higher.
     8) All environmental sampling locations will be surveyed and
         reported to EPA in the State Plane Coordinate System
         (x,y,z).
     9) A courtesy copy of all deliverables will be
         simultaneously be sent to the Department of Toxics
         Substance Control (DTSC).
    10) Scoping meetings will be held upon EPA's request prior to
         the initiation of any task or sub-task contain within
         this UAO. These meetings will be scheduled within 3
         days of EPA's request unless a longer period is agreed
         upon by EPA.
    11) Review meetings will be held upon EPA's request to
          discuss comments on any deliverable contained within
          this UAO. These meetings will be scheduled within 3
                                     5


                                         60
Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 61 of 154 Page ID
                                 #:10028


           days of EPA's request unless a longer period is agreed
           upon by EPA.
TASK 2.0: DEFINITION OF SUMPS (SUMP BOUNDARIES, DEPTH OF SOFT
           MATERIAL/CHAR INTERFACE, AND SUMP DEPTH)

2.1 WORKPLAN (INCLUDING SAMPLING AND ANALYSIS PLAN, QUALITY
     ASSURANCE PROJECT PLAN, HEALTH AND SAFETY PLAN, COMMUNITY
     CONTINGENCY PLAN, AND AMBIENT AIR MONITORING PLAN)
The respondents shall submit a workplan that documents the field
approach required to define the sumps sufficiently to implement
SMS. All of the sumps shall be defined simultaneously. The
workplan will include a detailed schedule, a detailed cost
estimate, a sampling and analysis plan, a quality assurance
project plan, a health and safety plan, a community contingency
plan, and an ambient air monitoring plan. The workplan shall
incorporate the results and recommendations from EPA's previous
work on sump L-4 using a cone penetrometer correlated with
geotechnical logs and from Task 2.2.
For purposes of sump boundary definition, the respondents shall
consider the site to be divided into three distinct areas (Upper
Ramparts, Lower Ramparts, and Los Coyotes). The primary
requirement for the definition of sump boundaries is to allow the
placement of three distinct and separate caps and slurry walls
within these areas (See Figure 1). The secondary requirement for
the definition of sump boundaries is to determine where to change
the depth of treatment between sumps to allow for the proper
implementation of SMS.
2.2 FIELD METHODS OPTIONS ANALYSIS REPORT
The respondents shall evaluate the field method options available
to accomplish Task 2.0. The respondents shall consider the
results of EPA's field investigations using CPT and ground
penetration radar technologies on sump L-4 when evaluating the
methods available to define the boundaries of the sumps, the
depth to the soft material/char interface, and the depth of the
sumps. The respondents shall present the field options
available, the strengths and weaknesses of each approach, and
recommendations for field application. The respondents shall not
limit their analysis to CPT technology only. In addition the
respondents shall not limit their analysis to the employment of
single technology applications, but shall analyze combined
technology approaches along with single application approaches.
The EPA approved recommendations will be incorporated into the
workplan being developed in Task 2.1. The EPA approved approach
shall be implemented on all of the sumps simultaneously.



                                     6


                                         61
Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 62 of 154 Page ID
                                 #:10029


2.3 FINAL REPORT
Upon completion of the field work required in Task 2.0, the
respondents shall submit to EPA a report that will contain, at a
minimum, the following information:
     *   A description of the field methods used
     *   A map showing the sampling locations
     *   A discussion of field observations and impediments
     *   A discussion of deviations from the original workplan
     *   A table documenting the samples collected
     *   A table documenting the results of the sampling
     *   A table documenting the depth to the soft/material
          interface by sump
     *   All appropriate cross sections and fence diagrams
     *   A table documenting the depth of each sump
     *   A map showing the boundaries of the three defined areas
          (Upper Ramparts, Lower Ramparts, and Los Coyotes).
     *   A map showing the boundaries for changing depth of
          treatment related to the depth of the soft material/char
          interface
     *   A detailed discussion of the methods used to interpret the
          data to reach the above conclusions
     *   Recommendations for additional work necessary to design
          a cap, slurry walls, and retaining walls based on results
          of the field work
TASK 3.0: PILOT SCALE TESTING OF SOLIDIFICATION ON SUMP L-4

3.1 WORKPLAN (INCLUDING SAMPLING AND ANALYSIS PLAN, QUALITY
     ASSURANCE PROJECT PLAN, HEALTH AND SAFETY PLAN, COMMUNITY
     CONTINGENCY PLAN, AND AMBIENT AIR MONITORING PLAN)
The respondents shall submit a workplan that documents the field
approach required to implement a pilot scale study of in-situ
solidification on sump L-4. The pilot scale work will be limited
to sump L-4 and will be based on the results and recommendations
resulting from EPA's bench scale solidification treatability
studies. The workplan will include a detailed schedule, a
detailed cost estimate, a sampling and analysis plan, a quality
assurance project plan, a health and safety plan, a community
contingency plan, and an ambient air monitoring plan.
The objectives of the pilot scale treatability study are listed
below. The workplan must be developed in such detail to ensure
that the data collected will allow EPA to make a determination as
to the success of pilot scale study in relation to the
objectives. The workplan will also need to incorporate Task 3.2
through 3.9.



                                     7


                                         62
Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 63 of 154 Page ID
                                 #:10030


PILOT SCALE STUDY OBJECTIVES:
     * evaluate the overall applicability of the reagent mixes
        recommended from the bench scale studies
     * evaluate the ability to capture, control and treat the
        primary emissions from in-situ solidification
     * evaluate the ability to capture, control and treat the
        transient emissions from in-situ solidification
     * evaluate the ability to capture, control, and treat the
        fugitive emissions from in-situ solidification
     * evaluate the pumpability of the recommended reagent' mixes
     * evaluate the in-situ heat profiles generated from the
        recommended reagent mixes
     * evaluate the emission potential from the recommended
        reagent mixes
     * evaluate the swell potential from the recommended reagent
        mixes
     * evaluate the in-situ setting potential from the
        recommended reagent mixes
     * evaluate the in-situ mixability potential from the
        recommended reagent mixes
     * evaluate the potential for effectively monitoring for
        emissions at the fence-line
     * evaluate the emission potential from treated material
        during grading activities
     * evaluate the impact of auger penetration rate and speed
        on all of the above factors
3.2 LETTER REPORT CONTAINING ANALYSIS OF AND RECOMMENDATIONS FOR
     TETRAHYDROTHIOPHENE CONTROL
The respondents shall submit an analysis of the options available
for field use during the pilot study to control
tetrahydrothiophene emissions. The analysis shall evaluate the
potential for control of primary, transient, and fugitive
tetrahydrothiophene emissions. The report shall evaluate the
options, present the pros and cons and make recommendations
concerning innovative methods to be used to control
tetrahydrothiophene emissions.
3.3 SOLIDIFICATION EQUIPMENT IDENTIFICATION LETTER REPORT
The respondents shall submit a description of the in—situ
solidification equipment to be used for the pilot study. The
respondents shall submit information on the following:
     -   the   auguring system
     -   the   reagent delivery system
     -   the   primary emission capture system (shroud)
     -   the   fugitive and transient emission capture system


                                     8



                                         63
Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 64 of 154 Page ID
                                 #:10031


If available, the respondents shall submit as-builts for the
above systems. If not available the respondents shall submit
design drawings for the above systems, with the understanding
that as-builts will be submitted upon completion of the
fabrication of the necessary units.
The respondents shall submit a detailed description of equipment,
the name and location of the vendor supplying the equipment, and
a schedule for the delivery of the equipment.
3.4 DESIGN OF AIR TREATMENT SYSTEM FOR PILOT SCALE SOLIDIFICATION
     UNIT
The respondents shall submit an intermediate (60%) and final
design package for the pilot scale air treatment system.
3.5 DESIGN OF CAPTURE AND TREATMENT SYSTEM FOR FUGITIVE
     AND TRANSIENT EMISSIONS
The respondents shall submit an intermediate (60%) and final
design package for the pilot scale fugitive and transient air
treatment system.
3.6 DESIGN OF PERIMETER AIR MONITORING SYSTEM
The respondents shall submit an intermediate (60%) and final
design package for the pilot scale perimeter air monitoring
system.
3.7 PROJECT MANAGEMENT PLAN
The respondents shall submit a project management plan for the
pilot scale treatability study. This project management plan
will follow the format detailed in the project management plan
developed for the McColl Superfund Site Trial Excavation. The
project management plan will include, but not be limited, to the
following information:
           *   project overview
           *   in-situ solidification and associated operations
           *   air emission mitigation measures
           *   schedule
3.8 RESIDUALS MANAGEMENT PLAN
The respondents shall submit a residuals management plan that
describes in detail the storage and disposal methods planned for
all residuals generated from the pilot scale treatability
including but not limited to:
           * swell material
           * decontamination water
                                     9



                                         64
Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 65 of 154 Page ID
                                 #:10032


           * drill cuttings from pre/post sampling
           * scrubber effluent
           * spent activated carbon
All waste material except swell material should be disposed off-
site at an approved hazardous waste management facility. The
residuals management plan should include details regarding the
transportation of the hazardous material to an off-site facility.
If the swell material can not effectively be managed on-site, it
will also need to be disposed off-site at an approved hazardous
waste facility.
3.9 PILOT SCALE TREATABILITY STUDY REPORT
Upon the completion of the pilot scale treatability study the
respondents shall submit a report that details the results of the
pilot scale treatability study. The report shall contain at a
minimum the following information:
     *   A description of the field methods used
     *   A map showing the drilling and sampling locations
     *   A discussion of field observations and impediments
     *   A discussion of deviations from the original workplan and
          project management plan
     *   A table documenting the reagents tested and conditions
          under which they were tested
     *   A table documenting the samples collected
     *   A table documenting the analytical results from the
          treated waste
     *   A table documenting the analytical results from the air
          treatment system
     *   A table documenting the analytical results from the
          perimeter air monitoring system
     *   A table documenting the analytical results from the shroud
     *   A table documenting the analytical results from the
          fugitive and transient emission capture system
     *   A table documenting the swell, heat generation, and
          emission potential for the reagent mixes tested
     *   A discussion of the results and applicability to full
          scale testing
     *   Recommendations for modifications to full scale testing
          scope of work based on the results
TASK 4.0: PULL SCALE TESTING OF SOLIDIFICATION ON SUMP L-4

4.1 WORKPLAN (INCLUDING SAMPLING AND ANALYSIS PLAN, QUALITY
     ASSURANCE PROJECT PLAN, HEALTH AND SAFETY PLAN, COMMUNITY
     CONTINGENCY PLAN, AND AMBIENT AIR MONITORING PLAN)

The respondents shall submit a workplan that documents the field
approach required to implement a full scale study of in-situ
solidification on sump L-4. The full scale work will be limited
                                    10



                                         65
Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 66 of 154 Page ID
                                 #:10033


to sump L-4 and will be based on the results and recommendations
resulting from the pilot scale solidification treatability
studies. The workplan will include a detailed schedule, a
detailed cost estimate, a sampling and analysis plan, a quality
assurance project plan, a health and safety plan, a community
contingency plan, and an ambient air monitoring plan.
The objectives of the full scale treatability study are listed
below. The workplan must be developed in such detail to ensure
that the data collected will allow EPA to make a determination as
to the success of the full scale study in relation to the
objectives. The data collected should also allow EPA to make a
determination as to the technical implementability of SMS based
on the eight (8) criteria listed in the ROD. The workplan will
also need to incorporate Task 4.2 through 4.10.
FULL SCALE STUDY OBJECTIVES;
     * evaluate the technical implementability of in-situ
        solidification and SMS
     * evaluate the overall applicability of the reagent mix
        recommended from the pilot scale study
     * evaluate the ability to capture, control and treat the
        primary emissions from in-situ solidification
     * evaluate the ability to capture, control and treat the
        transient emissions from in-situ solidification
     * evaluate the ability to capture, control, and treat the
        fugitive emissions from in-situ solidification
     * evaluate the pumpability of the recommended reagent mix
     * evaluate the in-situ heat profile generated from the
        recommended reagent mix
     * evaluate the emission potential from the recommended
        reagent mix
     * evaluate the swell potential from the recommended reagent
        mix
     * evaluate the in-situ setting potential from the
        recommended reagent mix
     * evaluate the in-situ mixability potential from the
        recommended reagent mix
     * evaluate the potential for effectively monitoring for
        emissions at the fence-line
     * evaluate the emission potential from treated material
        during grading activities
     * evaluate the optimum auger penetration rate and speed
     * evaluate the impact of auger penetration rate and speed
        on all of the above factors
     * evaluate the time necessary to fully implement SMS on all
        of the sumps at the site
     * evaluate the cost of full implementation of SMS




                                    11


                                         66
Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 67 of 154 Page ID
                                 #:10034


4.2 LETTER REPORT CONTAINING ANALYSIS OF AND RECOMMENDATIONS FOR
     TETRAHYDROTHIOPHENE CONTROL
Based on the results of the pilot scale treatability study, the
respondents shall submit an analysis of the options available for
field use during the full scale.study to control
tetrahydrothiophene emissions. The analysis shall evaluate the
potential for control of primary, transient, and fugitive
tetrahydrothiophene emissions. The report shall evaluate the
options, present the pros and cons, and make recommendations
concerning innovative methods to be used to control
tetrahydrothiophene emissions.
4.3 SOLIDIFICATION EQUIPMENT IDENTIFICATION LETTER REPORT
Based on the results of the pilot scale treatability study, the
respondents shall submit a description of the in-situ
solidification equipment to be used for the full scale study.
The respondents shall submit information on the following
equipment:
     -   the   auguring system
     -   the   reagent delivery system
     -   the   primary emission capture system (shroud)
     -   the   fugitive and transient emission capture system

If available, the respondents shall submit as-builts for the
above systems. If not available the respondents shall submit
design drawings for the above systems, with the understanding
that as-builts will be submitted upon completion of the
fabrication of the necessary units.
The respondents shall submit a detailed description of equipment,
the name and location of the vendor supplying the equipment and a
schedule for the delivery of the equipment.
4.4 DESIGN OF AIR TREATMENT SYSTEM FOR SOLIDIFICATION UNIT

Based on the results of the pilot scale study, the respondents
shall submit an intermediate (60%) and final design package for
the full scale air treatment system.
4.5 DESIGN OF CAPTURE AND TREATMENT SYSTEM FOR FUGITIVE AND
     TRANSIENT EMISSIONS
Based on the results of the pilot scale study, the respondents
shall submit an intermediate (60%) and final design package for
the full scale fugitive and transient air treatment system.




                                     12



                                          67
Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 68 of 154 Page ID
                                 #:10035


4.6 DESIGN OF PERIMETER AIR MONITORING SYSTEM

Based on the results of the pilot scale study, the respondents
shall submit an intermediate (60%) and final design package for
the full scale perimeter air monitoring system.

4.7 PROJECT MANAGEMENT PLAN
Based on the results of the pilot scale study, the respondents
shall submit a project management plan for the full scale
treatability study. This project management plan will follow the
format detailed in the project management plan developed for the
pilot scale study and include the same level of detail.

4.8 RESIDUALS MANAGEMENT PLAN
The respondents shall submit a residuals management plan that
describes in detail the storage and disposal methods planned for
all residuals generated from the pilot scale treatability
including but not limited to:
           *   swell material
           *   decontamination water
           *   drill cuttings from pre/post sampling
           *   scrubber effluent
           *   spent activated carbon
All waste material except swell material should be disposed off-
site at an approved hazardous waste management facility. The
residuals management plan should include details regarding the
transportation of the hazardous material to an off-site facility.
If the swell material can not effectively be managed on-site, it
will also need to be disposed off-site at an approved hazardous
waste facility.
4.9 FULL SCALE TREATABILITY STUDY REPORT
Upon the completion of the full scale treatability study, the
respondents shall submit a report that details the results of the
full scale treatability study. The report shall contain at a
minimum the following information:
     * A description of the field methods used
     * A map showing the area treated and methods used
     * A map showing sampling locations
     * A discussion of field observations and impediments
     * A discussion of deviations from the original workplan and
        project management plan
     * A table documenting the reagents tested and conditions
        under which they were tested
     * A table documenting the samples collected


                                     13


                                          68
Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 69 of 154 Page ID
                                 #:10036


     * A table documenting the analytical results from the
        treated waste
     * A table documenting the analytical results from the air
        treatment system
     * A table documenting the analytical results from the
        perimeter air monitoring system
     * A table documenting the analytical results from the shroud
     * A table documenting the analytical results from the
        fugitive and transient emission capture system
     * A table documenting the swell, heat generation, and
        emission potential for the treatment regime
     * A discussion of the results and applicability to full
        scale implementation
     * An evaluation of the time necessary for full scale
        implementation based on results of full scale testing
     * An evaluation of the cost for full scale implementation
        based on results of full scale testing
     * Recommendations for modifications to established
        procedures necessary for full scale implementation
4.10 CONCEPTUAL DESIGN (15%) OF SOLIDIFICATION SYSTEM (DELIVERY
      SYSTEM, AUGER SYSTEM, EMISSION CAPTURE AND TREATMENT SYSTEM
      [PRIMARY, FUGITIVE, TRANSIENT])
The respondents shall submit a conceptual design based on the
results of the full scale study for an integrated system which
addresses: 1) the eficient delivery of reagents, 2) the eficient
mixing of reagents and contaminated material, 3) the effective
capture, control and treatment of emissions, and 4) the
effective control and management of swell material.
TASK 5.0: RCRA EQUIVALENT CAP ANALYSIS

5.1 WORKPLAN (INCLUDING SAMPLING AND ANALYSIS PLAN, QUALITY
     ASSURANCE PROJECT PLAN, HEALTH AND SAFETY PLAN, AND
     COMMUNITY CONTINGENCY PLAN)
The respondents shall submit a workplan that documents the
approach necessary to conceptually design a cap system for the
site. The workplan will include a detailed schedule, a detailed
cost estimate, a sampling and analysis plan, a quality assurance
project plan, a health and safety plan, a community contingency
plan, and an ambient air monitoring plan, if necessary. All
documents submitted through the 15% conceptual design shall be
based on the premise that the cap will be placed over the treated
soft material layer as defined in the ROD.
EPA has determined that the site will be divided into three
parcels (Los Coyotes, Upper Ramparts, Lower Ramparts) for RCRA
equivalent cap evaluation and implementation. The respondents
shall submit all documents related to cap installation with the
premise that three separate caps will be constructed on-site.

                                    14


                                         69
Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 70 of 154 Page ID
                                 #:10037


The caps will need to be designed with consideration of ultimate
land use requirements. The respondents shall also take into
consideration that the RCRA equivalent caps proposed for each
parcel will need to be integrated with slurry and retaining walls
envisioned for that parcel. The actual integration of the RCRA
equivalent cap, slurry walls and retaining, walls will not occur
until the preliminary (30%) design, but integration should be
considered in the conceptual design.
5.2 REPORT CONTAINING ANALYSIS AND RECOMMENDATIONS RELATING TO
     CAP OPTIONS CONSISTENT WITH RCRA REGULATIONS
The respondents shall submit a report that evaluates the RCRA
equivalent cap options that are available for implementation at
the site. This evaluation will include the following factors at
a minimum:
     *   Construction Method Analysis
     *   Drainage Analysis
     *   Land Use Analysis
     *   Seismic Analysis
     *   Material Compatibility Analysis
     *   Material Availability Analysis
     *   Air Treatment System Analysis
     *   Integration Analysis
The report will evaluate the RCRA closure regulations and will
contain recommendations concerning the appropriate cap
construction methods for each parcel of the site.
5.3 CONCEPTUAL DESIGN (15%) OF RCRA EQUIVALENT CAP
The respondents shall submit a conceptual design based on the
results of the Task 5.2. The design will be based on RCRA
equivalent cap systems for the three identified parcels of land.
The RCRA equivalent cap design will insure: 1) control of
leachate, 2) control of air emissions, 3) sufficient drainage to
minimize ponding, 4) ability to be integrated with slurry walls
and retaining walls, 5) sufficient flexibility to withstand
settlement, and 6) consistency with project ultimate land use.

TASK 6.0: SLURRY WALL ANALYSIS

6.1 WORKPLAN (INCLUDING SAMPLING AND ANALYSIS PLAN, QUALITY
     ASSURANCE PROJECT PLAN, HEALTH AND SAFETY PLAN, AND
     COMMUNITY CONTINGENCY PLAN)
The respondents shall submit a workplan that documents the
approach necessary to conceptually design a slurry wall system
for the site. The workplan will include a detailed schedule, a
detailed cost estimate, a sampling and analysis plan, a quality
assurance project plan, a health and safety plan, a community

                                    15


                                         70
Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 71 of 154 Page ID
                                 #:10038


contingency plan, and an ambient air monitoring plan, if
necessary.
EPA has determined that the site will be divided into three
parcels (Los Coyotes, Upper Ramparts, Lower Ramparts) for slurry
wall evaluation and implementation. The respondents shall submit
all documents related to slurry wall cap installation with the
premise that three separate slurry walls will be constructed on-
site. The respondents shall also take into consideration that
the slurry walls proposed for each parcel will need to be
integrated with the RCRA equivalent cap and retaining walls
envisioned for that parcel. The actual integration of the RCRA
equivalent cap, slurry walls and retaining walls will not occur
until the preliminary (30%) design, but integration should be
considered in the conceptual design.
6.2 REPORT CONTAINING ANALYSIS AND RECOMMENDATIONS RELATING TO
     SLURRY WALL OPTIONS
The respondents shall submit a report that evaluates the slurry
wall options that are available for implementation at the site.
This evaluation will include the following factors at a minimum:

           *   Construction Method Analysis
           *   Seismic Analysis
           *   Material Compatibility Analysis
           *   Material Availability Analysis
           *   Integration Analysis
The report will evaluate slurry wall placement options, and will
contain recommendations concerning the appropriate slurry wall
construction method for each parcel of the site.

6.3 CONCEPTUAL DESIGN (15%) OF SLURRY WALLS
The respondents shall submit a conceptual design based on the
results of the task 6.2. The design will be based on best
engineering judgement of slurry wall placement for the three
identified parcels of land. The slurry wall design will insure:
1) containment of the treated material and untreated char, 2)
elimination of migration potential for perched water into the
treated material and untreated char, 3) elimination of lateral
migration potential of gases from treated material or untreated
char, 4) ability to add strength to existing grades to minimize
potential for above ground retaining walls, and 5) consistency
with project ultimate land use.




                                    16


                                         71
Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 72 of 154 Page ID
                                 #:10039


TASK 7.0 SLOPE STABILIZATION ANALYSIS

7.1 WORKPLAN (INCLUDING SAMPLING AND ANALYSIS PLAN, QUALITY
     ASSURANCE PROJECT PLAN, HEALTH AND SAFETY PLAN, AND
     COMMUNITY CONTINGENCY PLAN)
The respondents shall submit a workplan that documents the
approach necessary to conceptually design a retaining wall system
for the site. The workplan will include a detailed schedule, a
detailed cost estimate, a sampling and analysis plan, a quality
assurance project plan, a health and safety plan, a community
contingency plan, and an ambient air monitoring plan, if
necessary.
EPA has determined that the site will be divided into three
parcels (Los Coyotes, Upper Ramparts, Lower Ramparts) for
retaining wall evaluation and implementation. The respondents
shall submit all documents related to retaining wall installation
with the premise that three separate parcels will be developed at
the site. All existing slopes at the site will be evaluated for
the necessity of retaining walls. The respondents shall also
take into consideration that the retaining walls proposed for
each parcel will need to be integrated with the RCRA equivalent
cap and slurry walls for that parcel. The actual integration of
the RCRA equivalent cap, slurry walls and retaining walls will
not occur until the preliminary (30%) design, but integration
should be considered in the conceptual design.
7.2 REPORT CONTAINING ANALYSIS AND RECOMMENDATIONS RELATING TO
     RETAINING WALL OPTIONS
The respondents shall submit a report that evaluates retaining
wall options that are available for implementation at the site.
This evaluation will include the following factors at a minimum:

           *   Construction Method Analysis
           *   Seismic Analysis
           *   Material Availability Analysis
           *   Material Compatibility Analysis
           *   Integration Analysis
The report will evaluate retaining wall placement options, and
will contain recommendations concerning the appropriate retaining
wall construction method for each parcel of the site.

7.3 CONCEPTUAL DESIGN (15%) OF RETAINING WALLS
The respondents shall submit a conceptual design based on the
results of the Task 7.2. The design will be based on best
engineering judgement of retaining wall placement for the three
identified parcels of land. The retaining wall cap design will
insure: 1) ability to add strength to existing grades to ensure

                                    17


                                         72
Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 73 of 154 Page ID
                                 #:10040


structural integrity of the cover system during maximum credible
earthquake (MCE), and 2) consistency with project ultimate land
use.

TASK 8.0 INTEGRATED DESIGN

8.1   WORKPLAN (INCLUDING SAMPLING AND ANALYSIS PLAN, QUALITY
       ASSURANCE PROJECT PLAN, HEALTH AND SAFETY PLAN, AND
       COMMUNITY CONTINGENCY PLAN) FOR COMPLETION OF DESIGN
       INCLUDING BUT NOT LIMITED TO PRELIMINARY DESIGN (30%),
       INTERMEDIATE DESIGN (60%), AND FINAL DESIGN (100%).
The respondents shall submit a workplan that documents the
approach required to integrate the 15% design submittals for: the
solidification system; the RCRA equivalent cap; slurry walls; and
retaining walls into an overall design for the SMS project. The
workplan will document the steps and resources necessary to
develop a preliminary (30%), intermediate (60%), and final (100%)
design for the overall project. The workplan will include a
detailed schedule, a detailed cost estimate, a sampling and
analysis plan, a quality assurance project plan, a health and
safety plan, a community contingency plan, and an ambient air
monitoring plan, if necessary.
TASK 9.0 SITE MAINTENANCE (EXCLUDING SITE MOWING AND FENCE
          REPAIR)

9.1 SITE MAINTENANCE ANALYSIS AND RECOMMENDATIONS
The respondents shall submit an evaluation of site maintenance
needs at the site while the design phase of the project is being
conducted. The analysis will evaluate, at a minimum, the
following site maintenance items, and make recommendations
regarding methods and frequency (weekly,monthly, yearly, etc.):

           *   site grading
           *   seep removal
           *   trash removal (hazardous and non-hazardous)
           *   erosion control
           *   ponding control
           *   electrical repair
           *   lighting repair
           *   structure repair or removal
           *   water system repair (potable and non-potable)
           *   trailer repair and maintenance
           *   road repair
           *   access improvement
           *   water removal (septic and decontamination station)

At no time will hazardous waste generated during the design phase
of the project remain on-site for longer than forty five (45)
working days. In addition, within forty five (45) days of the

                                     18


                                          73
Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 74 of 154 Page ID
                                 #:10041


effective date of this UAO, the respondents will dispose of all
stockpiled waste on the site at an approvedl hazardous waste
facility. Removal of non-hazardous trash will occur, at a
minimum, on a monthly basis. Septic tank disposal will occur, at
a minimum, on a quarterly basis. Water removal from the
decontamination station will occur at a minimum ten (10) working
days after any equipment decontamination takes place. Water
generated from the groundwater RI/FS and routine groundwater
sampling will not remain on-site for more than forty five (45)
after a drilling or sampling event.
9.2 WORKPLAN (INCLUDING SAMPLING AND ANALYSIS PLAN, QUALITY
     ASSURANCE PROJECT PLAN, HEALTH AND SAFETY PLAN, COMMUNITY
     CONTINGENCY PLAN, AND AIR MONITORING PLAN)
The respondents shall submit a workplan that documents the
approach required to undertake the recommended site maintenance
activities identified in task 9.1. The workplan will include a
detailed schedule, a detailed cost estimate, a sampling and
analysis plan, a quality assurance project plan, a health and
safety plan, a community contingency plan, and an ambient air
monitoring plan.
TASK 10.0 GROUNDWATER REMEDIAL INVESTIGATION AND FEASIBILITY
           STUDY (RI/FS)
10.1 WORKPLAN (INCLUDING SAMPLING AND ANALYSIS PLAN, QUALITY
      ASSURANCE PROJECT PLAN, HEALTH AND SAFETY PLAN, COMMUNITY
      CONTINGENCY PLAN, AND AMBIENT AIR MONITORING PLAN)
The respondents shall submit a workplan that documents the
approach required to undertake the actions recommended in EPA's
Data Evaluation and Recommendation Report dated May 1993. The
workplan will document the resources necessary to undertake
fieldwork, produce a remedial investigation ((RI) report and a
feasibility study (FS) report. The workplan will include a
detailed schedule, a detailed cost estimate, a sampling and
analysis plan, a quality assurance project plan, a health and
safety plan, a community contingency plan, and an ambient air
monitoring plan.
TASK 11.0 ROUTINE GROUNDWATER MONITORING

11.1 ROUTINE GROUNDWATER MONITORING ANALYSIS AND RECOMMENDATION
      REPORT
The respondents shall review all existing data related to
regional groundwater and review the repairs made by ICF to the
existing groundwater wells, and make recommendation related to
the long term routine monitoring and analysis of the existing
groundwater wells at the site. The recommendations will need to
include justification as to: 1) the utility of additional data to

                                     19


                                          74
Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 75 of 154 Page ID
                                 #:10042


be collected, or 2) the rationale for not sampling existing
wells. The respondents will collect at a minimum four quarters
of continuous data from all existing wells prior to removing or
altering the sampling protocol established by EPA.

11.2 WORKPLAN (INCLUDING SAMPLING AND ANALYSIS PLAN, QUALITY
      ASSURANCE PROJECT PLAN, HEALTH AND SAFETY PLAN, COMMUNITY
      CONTINGENCY PLAN, AND AMBIENT AIR MONITORING PLAN)

The respondents shall submit a workplan that documents the
approach required to undertake the recommendations from task
11.1. The workplan will include a detailed schedule, a detailed
cost estimate, a sampling and analysis plan, a quality assurance
project plan, a health and safety plan, a community contingency
plan, and an ambient air monitoring plan, if necessary.

SCHEDULE:
Attachment 1 to this SOW is the overall project schedule. The
duration of each task is given in working days consistent with
the definition in the UAO. Attachment 2 is the detailed schedule
for tasks 1.0 through 4.0 (Project Planning, Sump Definition,
Pilot Study, Full Scale Study). Attachment 3 is the detailed
schedule for task 5.0 through 11.0 (15% Cap Design, 15% Slurry
Wall Design, 15% Retaining Wall Design, Comprehensive Design,
Site Maintenance, Groundwater RI/FS, and Routine Groundwater
Monitoring). While the schedules given contain estimated EPA
review and approval time, EPA is not bound to these review and
approval times. However the respondents are bound to their
portion of the schedule. Compliance will be tracked by the
durations given within the schedule. Therefore if a document has
a ten (10) day duration associated with it, the respondents have
ten working days to submit the document to EPA based on the date
that EPA delivered its' comments or approval.

DELIVERABLES;
Attachment 5 is a listing of deliverables required under the UAO
as it exists today. The dates associated with the deliverables
are based on estimated EPA review and approval times. These
dates are subject to change based on the actual EPA review and
approval time. Additional deliverables may be added to this list
based on the workplans that will be generated under this UAO.
Documents shall be added or deleted from this list only with
EPA's prior approval. Compliance monitoring associated with the
deliverables under this UAO will be based upon this list of
deliverables and the durations documented in the individual
schedules in Attachment 2 and 3.




                                     20



                                          75
Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 76 of 154 Page ID
                             ATTACHMENT 1
                                 #:10043

ID   Name                   Duration        Scheduled Start      Scheduled Finish
 1   UAO EFFECTIVE DATE             Od         7/15/93 8:00am        7/15/93 8:00am
 2   PROJECT PLANNING              28d         7/15/93 8:00am        8/23/93 5:00pm
3    PROJ. MAN. PLAN               28d         7/15/93 8:00am        8/23/93 5:00pm
 4   SUMP DEFINITION               72d           8/2/93 8:00am      11/12/93 5:00pm
5    WORKPLAN ,                    34d           8/2/93 8:00am       9/17/93 5:00pm
6    FIELD METHODS                 23d:          8/2/93 8:00am        9/1/93 5:00pm
7    FIELD WORK                    38d         9/20/93 8:00am       11/12/93 5:00pm
8    PILOT STUDY                  127d           8/2/93 8:00am       2/17/94 5:00pm
9    WORKPLAN                      50d           8/2/93 8:00am      10/12/93 5:00pm
10   THT ANALYSIS                  23d           8/2/93 8:00am        9/1/93 5:00pm
11   EQUIPMENT REPORT              18d           8/2/93 8:00am       8/25/93 5:00pm
12   ATS DESIGN                    40d         8/23/93 8:00am       10/19/93 5:00pm
13   F&T ATS DESIGN                40d         8/23/93 8:00am       10/19/93 5:00pm
14   PAMS DESIGN                   33d         9/28/93 8:00am       11/15/93 5:00pm
15   PMP                           41d         10/5/93 8:00am        12/6/93 5:00pm
16   FIELD WORK                    21 d        12/7/93 8:00am        1/19/94 5:00pm
17   PILOT REPORT                  30d         1/20/94 8:00am         3/3/94 5:00pm
18   FULL SCALE STUDY             211 d        12/7/93 8:00am       10/19/94 5:00pm
19   WORKPLAN                      75d         12/7/93 8:00am         4/6/94 5:00pm
20   THT ANALYSIS                  23d           3/3/94 8:00am        4/4/94 5:00pm
21   EQUIPMENT ANALYSIS            18d           3/3/94 8:00am       3/28/94 5:00pm
22   ATS DESIGN                    40d         3/24/94 8:00am        5/18/94 5:00pm
23   F&T ATS DESIGN                40d         3/24/94 8:00am        5/18/94 5:00pm
24   PAMS DESIGN                   33d         4/28/94 8:00am        6/14/94 5:00pm
25   PMP                           41 d        3/24/94 8:00am        5/19/94 5:00pm
26   FIELD WORK                    60d           5/6/94 8:00am        8/1/94 5:00pm
27   FULL SCALE REPORT             55d           8/2/94 8:00am      10/19/94 5:00pm
28   CONTINGENCY DECISION          32d         9/13/94 8:00am       10/27/94 5:00pm
29   15% SOL. DESIGN               75d        10/28/94 8:00am        2/28/95 5:00pm
30   RCRA CAP                     260d           8/2/93 8:00am       8/25/94 5:00pm
31   WORKPLAN                      65d           8/2/93 8:00am       11/2/93 5:00pm
32   FIELDWORK                     45d         9/28/93 8:00am        12/3/93 5:00pm
33   REPORT                        50d         12/6/93 8:00am         3/1/94 5:00pm
34   15% CAP DESIGN               160d         1/10/94 8:00am        8/25/94 5:00pm
35   SLURRY WALLS                 225d           8/2/93 8:00am        7/7/94 5:00pm
36   WORKPLAN                      65d           8/2/93 8:00am       11/2/93 5:00pm
37   SW WORK                       30d         9/26/93 8:00am        11/8/93 5:00pm
38   SW REPORT                     50d        11/10/93 8:00am         2/7/94 5:00pm
39   15% SW DESIGN                140d         12/6/93 8:00am         7/7/94 5:00pm
40   RETAINING WALLS              225d           8/2/93 8:00am        7/7/94 5:00pm
41   WORKPLAN                      65d           8/2/93 8:00am       11/2/93 5:00pm
42   RW WORK                       30d         9/28/93 8:00am        11/9/93 5:00pm
43   RW REPORT                     50d        11/10/93 8:00am         2/7/94 5:00pm
44   15% RW DESIGN                140d         12/6/93 8:00am         7/7/94 5:00pm
45   DESIGN                        70d         1/23/95 8:00am         5/1/95 5:00pm
46   WORKPLAN                      70d         1/23/95 8:00am         5/1/95 5:00pm
47   SITE MAINTENANCE              85d           8/2/93 8:00am       12/3/93 5:00pm
48   SM REPORT                     40d           8/2/93 8:00am       9/27/93 5:00pm
49   SM WORPLAN                    55d          9/14/93 8:00am       12/3/93 5:00pm
50   GW RI/FS                     105d           8/2/93 8:00am       1/14/94 5:00pm
51   GW WORKPLAN                  105d           8/2/93 8:00am       1/14/94 5:00pm
52   ROUTINE GW MON.              105d           8/2/93 8:00am       1/14/94 5:00pm
53   ROUTINE GW REPORT             55d           8/2/93 8:00am      10/19/93 5:00pm
54   ROUTINE GW WP                 70d          9/21/93 8:00am       1/14/94 5:00pm




                                          Page 1


                                              76
                            Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 77 of 154 Page ID
                                                             #:10044
                                                                      1995                        1996                         1997                         1998
ID     Name                     Duration                    Qtr1 I Qtr2 | Qtr3 [ Qtr4   Qtr1 I Qtr2 | Qtr3 I Qtr4   Qtr 1 | Qtr2 | Qtr3 I Qtr4' Qtr 1   Qtr 2 Qtr3
       UAO EFFECTIVE DATE              Od

       PROJECT PUNNING               28d

       PROJ. MAN. PUN                28d

       SUMP DEFINITION               72d

       WORKPUN                       34d

       FIELD METHODS                 23d

       FIELD WORK                    38d

       PILOT STUDY                  127d

       WORKPUN                       50d

 10    THT ANALYSIS                  23d

 11    EQUIPMENT REPORT              18d

 12    ATS DESIGN                    40d

 13    F&T ATS DESIGN                40d

 14    PAMS DESIGN                   33d

 15    PMP                           41 d

 16    FIELD WORK                    21d

 17     PILOT REPORT                 30d

 18     FULL SCALE STUDY            211 d

 19    WORKPUN                       75d

 20     THT ANALYSIS                  23d

 21     EQUIPMENT ANALYSIS           18d

 22     ATS DESIGN                    40d

 23     F&T ATS DESIGN                40d

 24     PAMS DESIGN                   33d

 25     PMP                           41 d

 26     FIELD WORK                    60d



Project:
Date: 7/7/93                        Noncritical       Milestone •                   Rolled Up O

                                                                    Page 1


                                                                        77
                           Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 78 of 154 Page ID
                                                            #:10045
                                                                  1994                           1995                        1996                        1997                          1998
ID     Name                    Duration Qtr4          Qtr 1   Qtr 2 I Qtr 3 | Qtr 4   Qtr 1 I Qtr2 | Qtr3 | Qtr4   Qtr1 I Qtr2 | Qtr3 | Qtr4~ Qtr 1 | Qtr2 I Qtr3 | Qtr4   Qtr 1 | Qtr 2 | Qtr 3
27     FULL SCALE REPORT            55d

28     CONTINGENCY DECISION        32d

29     15% SOL DESIGN              75d

30     RCRA CAP                   260d

31     WORKPLAN                    65d

32     FIELDWORK                   45d

33     REPORT                      50d

 34    15% CAP DESIGN             160d

35     SLURRY WALLS               225d

 36    WORKPLAN                    65d

 37    SW WORK                     30d

 38    SW REPORT                   50d

 39    15% SW DESIGN              140d

 40    RETAINING WALLS            225d

 41    WORKPLAN                    65d

 42     RW WORK                    30d

 43     RW REPORT                  50d

 44    15 %RW DESIGN              140d

 45     DESIGN                     70d

 46    WORKPLAN                    70d

 47     SITE MAINTENANCE           85d

 48     SM REPORT                  40d

 49     SM WORPLAN                 55d

 50     GW RI/FS                  105d

 51     GW WORKPLAN               105d

 52     ROUTINE GW MON.           105d
                                                : !


Project:
Date: 7/7/93                      Noncritical                               Milestone ^                        Rolled Up O

                                                                                              Page 2


                                                                                                   78
                       Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 79 of 154 Page ID
                                                        #:10046
                                                    1994                         1995                         1996                        1997                          1998
ID     Name                Duration Qtr4 Qtr 1 | Qtr2 I Qtr3 I Qtr4   Qtr 1 | Qtr2 I Qtr3 | Qtr4   Qtr 1 | Qtr2 I Qtr3 | Qtr4   Qtr1 | Qtr2 I Qtr3 I Qtr4   Qtr 1 | Qtr 2 I Qtr 3
53     ROUTINE GW REPORT        55d     Hi
54     ROUTINE GWWP            70d
                                             mm




                              Critical                       Progress                          Summary
Project:
Date: 7/7/93                   Noncritical                   Milestone                         Rolled Up O

                                                                              Page 3


                                                                                   79
Case 2:91-cv-00589-CJC Document 722-1 Filed
                              ATTACHMENT  2 08/07/21 Page 80 of 154 Page ID
                                 #:10047

ID    Name                       Duration        Scheduled Start        Scheduled Finish      Predecessors
1     UOA EFFECTIVE DATE                 Od         7/15/93 8:00am          7/15/93 8:00am
 2    TASK 1.0 P. PLANNING             28d          7/15/93 8:00am          8/23/93 5:00pm    1
3     DRAFT PMP                        15d          7/15/93 8:00am           8/4/93 5:00pm    1
 4    EPA REVIEW                        5d            8/5/93 8:00am         8/11/93 5:00pm    3
5     FINAL PMP                         5d          8/12/93 8:00am          8/18/93 5:00pm    4
 6    EPA APPROVAL                       3d         8/19/93 8:00am          8/23/93 5:00pm    5
7     TASK 2.0 SUMP DEFINITION         72d            8/2/93 8:00am        11/12/93 5:00pm
8     DRAFT WORKPLAN                   15d            8/2/93 8:00am         8/20/93 5:00pm
9     EPA REVIEW                         7d         8/23/93 8:00am          8/31/93 5:00pm    8
10    FINAL WORKPLAN                     7d           9/1/93 8:00am         9/10/93 5:00pm    9
11    EPA APPROVAL                      5d          9/13/93 8:00am          9/17/93 5:00pm    10
12    DRAFT METHOD REPORT              10d            8/2/93 8:00am         8/13/93 5:00pm
13    EPA REVIEW                        5d          8/16/93 8:00am          8/20/93 5:00pm    12
14    FINAL METHOD REPORT               5d          8/23/93 8:00am          8/27/93 5:00pm    13
15    EPA APPROVAL                       3d         8/30/93 8:00am           9/1/93 5:00pm    14
16    FIELD WORK                       20d          9/20/93 8:00am         10/18/93 5:00pm    11
17    DRAFT REPORT                      5d         10/19/93 8:00am         10/25/93 5:00pm    16
18     EPA REVIEW                       5d         10/26/93 8:00am          11/1/93 5:00pm    17
19    FINAL REPORT                      5d          11/2/93 8:00am          11/8/93 5:00pm    18
20    EPA APPROVAL                       3d         11/9/93 8:00am         11/12/93 5:00pm    19
21    TASK 3.0 PILOT WORK             137d            8/2/93 8:00am          3/3/94 5:00pm
22    DRAFT WORKPLAN                   20d            8/2/93 8:00am         8/27/93 5:00pm
23    EPA REVIEW                       15d          8/30/93 8:00am          9/20/93 5:00pm    22
24    FINAL WORKPLAN                   10d          9/21/93 8:00am          10/4/93 5:00pm    23
25    EPA APPROVAL                      5d          10/5/93 8:00am         10/12/93 5:00pm    24
26    DRAFT THT REPORT                 10d            8/2/93 8:00am .       8/13/93 5:00pm
27    EPA REVIEW                         5d         8/16/93 8:00am          8/20/93 5:00pm    26
28    FINAL THT REPORT                   5d         8/23/93 8:00am          8/27/93 5:00pm    27
29    EPA APPROVAL                       3d         8/30/93 8:00am           9/1/93 5:00pm    28
30    DRAFT EQUIP. REPORT                7d           8/2/93 8:00am         8/10/93 5:00pm
31    EPA REVIEW                         5d         8/11/93 8:00am          8/17/93 5:00pm    30
32    FINAL EQUIP. REPORT                3d         8/18/93 8:00am          8/20/93 5:00pm    31
33    EPA APPROVAL                       3d         8/23/93 8:00am          8/25/93 5:00pm    32
34    DRAFT ATS DESIGN                 15d          8/23/93 8:00am          9/13/93 5:00pm    27
35    EPA REVIEW                       10d          9/14/93 8:00am          9/27/93 5:00pm    34
36    FINAL ATS DESIGN                 10d          9/28/93 8:00am         10/12/93 5:00pm    35
37    EPA APPROVAL                       5d        10/13/93 8:00am         10/19/93 5:00pm    36
38    DRAFT F&T ATS                    15d          8/23/93 8:00am          9/13/93 5:00pm    27
39    EPA REVIEW                       10d          9/14/93 8:00am          9/27/93 5:00pm    38
40    FINAL F&T ATS                    10d          9/28/93 8:00am         10/12/93 5:00pm    39
41    EPA APPROVAL                       5d        10/13/93 8:00am         10/19/93 5:00pm    40
42    DRAFT PAMS DESIGN                15d          9/28/93 8:00am         10/19/93 5:00pm    39
43    EPA REVIEW                       10d         10/20/93 8:00am          11/2/93 5:00pm    42
44    FINAL PAMS DESIGN                  5d         11/3/93 8:00am          11/9/93 5:00pm    43
45    EPA APPROVAL                       3d        11/10/93 8:00am         11/15/93 5:00pm    44
46    DRAFT PMP                        21 d         10/5/93 8:00am          11/3/93 5:00pm    24
47    EPA REVIEW                       10d          11/4/93 8:00am         11/18/93 5:00pm    46
48    FINAL PMP                          5d        11/19/93 8:00am         11/29/93 5:00pm    47
49    EPA APPROVAL                       5d        11/30/93 8:00am          12/6/93 5:00pm    48
50    FIELD WORK                       21 d         12/7/93 8:00am          1/19/94 5:00pm    49
51    DRAFT PILOT REPORT               10d          1/20/94 8:00am            2/2/94 5:00pm   50
52    EPA REVIEW                       10d            2/3/94 8:00am         2/17/94 5:00pm    51
53    FINAL PILOT REPORT                 5d          2/18/94 8:00am         2/24/94 5:00pm    52
54    EPA APPROVAL                       5d          2/25/94 8:00am           3/3/94 5:00pm   53
55    TASK 4.0 FS STUDY               232d           11/3/93 8:00am        10/19/94 5:00pm    49
56    DRAFT WORKPLAN                   30d           12/7/93 8:00am           2/1/94 5:00pm   49
57    EPA REVIEW                       20d            2/2/94 8:00am           3/2/94 5:00pm   56
58    FINAL WORKPLAN                   15d            3/3/94 8:00am         3/23/94 5:00pm    57
59    EP A APPROVAL                    10d           3/24/94 8:00am           4/6/94 5:00pm   58
60    DRAFT THT REPORT                 10d            3/3/94 8:00am         3/16/94 5:00pm    57
61    EPA REVIEW                         5d          3/17/94 8:00am         3/23/94 5:00pm    60
62     FINAL THT REPORT                  5d          3/24/94 8:00am         3/30/94 5:00pm    61
63    EPA APPROVAL                       3d          3/31/94 8:00am           4/4/94 5:00pm   62
64    DRAFT EQUIP. REPORT                7d           3/3/94 8:00am         3/11/94 5:00pm    57
65     EPA REVIEW                        5d          3/14/94 8:00am         3/18/94 5:00pm    64
 66    FINAL EQUIP. REPORT               3d          3/21/94 8:00am         3/23/94 5:00pm    65
 67    EPA APPROVAL                       3d         3/24/94 8:00am          3/28/94 5:00pm   66
 68    DRAFT ATS DESIGN                 15d          3/24/94 8:00am          4/13/94 5:00pm   61
 69    EPA REVIEW                       10d          4/14/94 8:00am          4/27/94 5:00pm   68
 70    FINAL ATS DESIGN                 10d          4/28/94 8:00am          5/11/94 5:00pm   69
 71    EPA APPROVAL                       5d         5/12/94 8:00am          5/18/94 5:00pm   70
 72    DRAFT F&T ATS                    15d          3/24/94 8:00am          4/13/94 5:00pm   61
 73    EPA REVIEW                       10d          4/14/94 8:00am          4/27/94 5:00pm   72

                                               Page 1


                                                80
Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 81 of 154 Page ID
                                 #:10048

ID    Name                    Duration        Scheduled Start     Scheduled Finish     Predecessors
74    FINAL F&TATS                   10d         4/28/94 8:00am       5/11/94 5:00pm   73
75    EPA APPROVAL                    5d         5/12/94 8:00am       5/18/94 5:00pm   74
76    DRAFT PAMS DESIGN              15d         4/28/94 8:00am       5/18/94 5:00pm   73
77    EPA REVIEW                     10d         5/19/94 8:00am        6/2/94 5:00pm   76
78    FINAL PAMS DESIGN               5d          6/3/94 8:00am        6/9/94 5:00pm   77
79    EPA APPROVAL                    3d         6/10/94 8:00am       6/14/94 5:00pm   78
80    DRAFT PMP                      21 d        3/24/94 8:00am       4/21/94 5:00pm   58
81    EPA REVIEW                     10d         4/22/94 8:00am        5/5/94 5:00pm   80
82    FINAL PMP                       5d          5/6/94 8:00am       5/12/94 5:00pm   81
83    EPA APPROVAL                    5d         5/13/94 8:00am       5/19/94 5:00pm   82
84    FIELD WORK                     60d          5/6/94 8:00am        8/1/94 5:00pm   81
85    DRAFT FS REPORT                15d          8/2/94 8:00am       8/22/94 5:00pm   84
86    EPA REVIEW                     15d         8/23/94 8:00am       9/13/94 5:00pm   85
87    FINAL FS REPORT                15d         9/14/94 8:00am       10/4/94 5:00pm   86
88    EPA APPROVAL                   10d         10/5/94 8:00am      10/19/94 5:00pm   87
89    CONTINGENCY DECISION           32d         9/13/94 8:00am      10/27/94 5:00pm   86
90    DRAFT 15% SOL DESIGN           20d        10/28/94 8:00am      11/25/94 5:00pm   89
91    EPA REVIEW                     30d        11/28/94 8:00am       1/23/95 5:00pm   90
92    FINAL 15% SOL. DESIGN          15d         1/24/95 8:00am       2/13/95 5:00pm   91
93    EPA APPROVAL                   10d         2/14/95 8:00am       2/28/95 5:00pm   92




                                            Page 2



                                              81
                           Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 82 of 154 Page ID
                                                            #:10049
                                                             1994                            1995                         1996                         1997                          1998
 ID    Name                      Duration Qtr4    Qtr 1 | Qtr2 I Qtr3 I Qtr4     Qtr 1 | Qtr 2 I Qtr3 I Qtr4   Qtr 1 | Qtr2 | Qtr3 | Qtr4   Qtr 1 | Qtr2 | Qtr3 I Qtr4   Qtr 1 I Qtr 2 1 Qtr3
  1    UOA EFFECTIVE DATE               Od   <

 2     TASK 1.0 P. PLANNING          28d

 3     DRAFT PMP                     15d

 4     EPA REVIEW                     5d

 5     FINAL PMP                      5d          1
 6     EPA APPROVAL                   3d          1
 7     TASK 2.0 SUMP DEFINITIO       72d          iHM

 8     DRAFT WORKPLAN                15d          I
 9     EPA REVIEW                     7d
                                                      1
 10    FINAL WORKPLAN                 7d
                                                      1
 11    EPA APPROVAL                   5d                  1
 12    DRAFT METHOD REPORT           10d          I
 13    EPA REVIEW                      5d         1
 14     FINAL METHOD REPORT            5d             1
 15     EPA APPROVAL                   3d             1
 16     FIELD WORK                   20d              •
 17     DRAFT REPORT                   5d                      1
 18     EPA REVIEW                     5d                         1
 19     FINAL REPORT                   5d                         1
 20     EPA APPROVAL                   3d                             1
 21     TASK 3.0 PILOT WORK         137d          i'wwmmwm
 22     DRAFT WORKPLAN                20d         l
 23     EPA REVIEW                   15d              i
 24     FINAL WORKPLAN                10d                     i.
 25     EPA APPROVAL                   5d                     I
 26     DRAFT THT REPORT              10d         i


                                    Critical                              Progress                         Summary
Project:
Date: 7/7/93                        Noncritical                           Milestone •                      Rolled Up O

                                                                                         Page 1


                                                                                           82
                            Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 83 of 154 Page ID
                                                             #:10050
                                                             1994                                1995                         1996                          1997                         1998
ID     Name                      Duration Qtr4    Qtr 1 I Qtr2 I Qtr3 | Qtr4          Qtr 1 | Qtr2 |Qtr3 | Qtr4   Qtr 1 | Qtr 2 | Qtr 3| Qtr 4   Qtr 1 I Qtr2 |Qtr3 | Qtr4   Qtr 1 I Qtr 2 I Qtr 3
27     EPA REVIEW                       5d        I
28     FINAL THT REPORT               5d              I
29     EPA APPROVAL                   3d              I
30     DRAFT EQUIP. REPORT            7d
                                                  1
31     EPA REVIEW                     5d          1
 32    FINAL EQUIP. REPORT            3d
                                                  1
 33    EPA APPROVAL                   3d              1
 34    DRAFT ATS DESIGN      •       15d          •
 35    EPA REVIEW                    10d                  1
 36    FINAL ATS DESIGN              10d                  1
 37    EPA APPROVAL                   5d                      1
 38    DRAFT F&T ATS                 15d              I
 39    EPA REVIEW                    10d                  1
 40     FINAL F&T ATS                10d                  1
 41     EPA APPROVAL                   5d                     1
 42     DRAFT PAMS DESIGN            15d                  I
 43     EPA REVIEW                   10d                      1
 44     FINAL PAMS DESIGN              5d                         1
 45     EPA APPROVAL                   3d                         1
 46     DRAFT PMP                    21 d
                                                          1
 47     EPA REVIEW                   10d                          1
 48     FINAL PMP                      5d                             I
 49     EPA APPROVAL                   5d                             1
 50     FIELD WORK                    21d                             •
 51     DRAFT PILOT REPORT            10d                                 1
 52     EPA REVIEW                    10d                                 1



                                    Critical                                  Progress    ••                  Summary
Project:
Date: 7/7/93                        Noncritical                               Milestone                       Rolled Up O

                                                                                               Page 2


                                                                                                83
                            Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 84 of 154 Page ID
                                                             #:10051
                                                            1994                               1995                          1996                            1997                            1998
 ID    Name                     Duration Qtr4    Qtr 1 | Qtr2 I Qtr3 I Qtr4         Qtr 1 | Qtr2 | Qtr3 I Qtr4   Qtr 1 | Qtr 2 | Qtr 3 I Qtr 4   Qtr 1 | Qtr 2 | Qtr 3 | Qtr 4   Qtr 1 I Qtr 2 | Qtr 3
 53    FINAL PILOT REPORT              5d                      1
 54    EPA APPROVAL                  5d                        1
 55    TASK 4.0 FS STUDY           232d

 56    DRAFT WORKPLAN               30d                 •
 57    EPA REVIEW                   20d                      1
 58     FINAL WORKPLAN              15d                        1
 59     EPA APPROVAL                10d                            1
 60     DRAFT THT REPORT            10d                         1
 61     EPA REVIEW                    5d                           1
 62     FINAL THT REPORT              5d                            1
 63     EPA APPROVAL                  3d                               1
 64     DRAFT EQUIP. REPORT           7d
                                                                1
 65     EPA REVIEW                    5d                           1
 66     FINAL EQUIP. REPORT           3d                            1
 67     EPA APPROVAL                  3d                            1
 68     DRAFT ATS DESIGN            15d                             I
 69     EPA REVIEW                  10d                                 1
 70     FINAL ATS DESIGN            10d                                    1
 71     EPA APPROVAL                  5d                                    1
 72     DRAFT F&T ATS               15d                             I
 73     EPA REVIEW                  10d                                 1
 74     FINAL F&T ATS               10d                                    1
 75     EPA APPROVAL                  5d                                    1
 76     DRAFT PAMS DESIGN            15d                                   1
 77     EPA REVIEW                   10d                                    1
 78     FINAL PAMS DESIGN             5d                                        1



                                   Critical                                Progress ••                      Summary
Project:
Date: 7/7/93                       Noncritical                             Milestone •                       Rolled Up O

                                                                                           Page 3


                                                                                             84
                          Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 85 of 154 Page ID
                                                           #:10052
                                                            1994                         1995                         1996                          1997                           1998
 ID    Name                     Duration Qtr4    Qtr 1 I Qtr2 | Qtr3 | Qtr4   Qtr1 | Qtr 2 | Qtr3 | Qtr4   Qtr 1 I Qtr2 I Qtr3 | Qtr4   Qtr 1 | Qtr 2 | Qtr 3| Qtr 4   Qtr 1 I Qtr 2 I Qtr3
 79    EPA APPROVAL                    3d                                I
 80    DRAFT PMP                    21 d                        1
 81    EPA REVIEW                   10d                            1
 82    FINAL PMP                     5d                              1
 83    EPA APPROVAL                  5d                              1
 84    FIELD WORK                   60d                              WMfc,
 85    DRAFT FS REPORT              15d                                       1
 86    EPA REVIEW                   15d                                       I
 87     FINAL FS REPORT             15d                                        •
 88    EPA APPROVAL                 10d                                           1
 89    CONTINGENCY DECISION         32d                                           •
 90     DRAFT 15% SOL. DESIGN       20d                                           1
 91     EPA REVIEW                  30d                                               •
 92     FINAL 15% SOL DESIGN        15d                                                    i
 93     EPA APPROVAL                10d                                                     I




                                   Critical -   WMMUMk                                           •     Summary
Project:
Date: 7/7/93                       Noncritical BH                    Milestone +                       Rolled Up O

                                                                                      Page 4


                                                                                      85
Case 2:91-cv-00589-CJC Document 722-1  Filed 08/07/21 Page 86 of 154 Page ID
                                  ATTACHMENT 3
                                 #:10053

ID    Name                       Duration        Scheduled Start        Scheduled Finish       Predecessors
1     CONTINGENCY DECISION              32d          9/13/94 8:00am        10/27/94 5:00pm
 2    DRAFT 15% SOL. DESIGN             20d        10/28/94 8:00am         11/25/94 5:00pm     1
3     EPA REVIEW                        30d        11/28/94 8:00am          1/23/95 5:00pm     2
 4    FINAL 15% SOL. DESIGN             15d          1/24/95 8:00am          2/13/95 5:00pm    3
 5    EPA APPROVAL                      10d          2/14/95 8:00am          2/28/95 5:00pm    4
 6    TASK 5.0 CAP ANALYSIS            260d           8/2/93 8:00am         8/25/94 5:00pm
 7    DRAFT WORKPLAN                    20d           8/2/93 8:00am         8/27/93 5:00pm
8     EPA REVIEW                        20d          8/30/93 8:00am          9/27/93 5:00pm    7
 9    FINAL WORKPLAN                    15d          9/28/93 8:00am        10/19/93 5:00pm     8
10    EPA APPROVAL                      10d        10/20/93 8:00am          11/2/93 5:00pm     9
11    RCRA ANALYSIS WORK                45d          9/28/93 8:00am         12/3/93 5:00pm     8
12    DRAFT RCRA REPORT                 15d          12/6/93 8:00am           1/7/94 5:00pm    11
13    EPA REVEW                         20d          1/10/94 8:00am            2/7/94 5:00pm   12
14    FINAL RCRA REPORT                 10d            2/8/94 8:00am         2/22/94 5:00pm    13
15    EPA APPROVAL                        5d         2/23/94 8:00am           3/1/94 5:00pm    14
16    DRAFT 15% CAP DESIGN              75d          1/10/94 8:00am          4/26/94 5:00pm    12
17    EPA REVIEW                        45d          4/27/94 8:00am          6/29/94 5:00pm    16
18    FINAL 15% CAP DESIGN              20d          6/30/94 8:00am          7/28/94 5:00pm    17
19    EPA APPROVAL                      20d          7/29/94 8:00am         8/25/94 5:00pm     18
20    TASK 6..0 SLURRY WALLS           225d            8/2/93 8:00am          7/7/94 5:00pm
21    DRAFT WORKPLAN                    20d            8/2/93 8:00am        8/27/93 5:00pm
22    EPA REVIEW                        20d          8/30/93 8:00am          9/27/93 5:00pm    21
23    FINAL WORKPLAN                    15d          9/28/93 8:00am        10/19/93 5:00pm     22
24    EPA APPROVAL                      10d        10/20/93 8:00am          11/2/93 5:00pm     23
25    SW WORK                           30d          9/28/93 8:00am         11/9/93 5:00pm     22
26    DRAFT ANALYSIS REPORT             15d        11/10/93 8:00am           12/3/93 5:00pm    25
27    EPA REVEW                         20d          12/6/93 8:00am          1/14/94 5:00pm    26
28    FINAL SW REPORT                   10d          1/17/94 8:00am          1/31/94 5:00pm    27
29    EPA APPROVAL                        5d           2/1/94 8:00am           2/7/94 5:00pm   28
30    DRAFT 15% SW DESIGN               60d          12/6/93 8:00am          3/15/94 5:00pm    26
31    EPA REVIEW                        40d          3/16/94 8:00am          5/10/94 5:00pm    30
32    FINAL 15% SW DESIGN               20d          5/11/94 8:00am            6/8/94 5:00pm   31
33    EPA APPROVAL                      20d            6/9/94 8:00am           7/7/94 5:00pm   32
34    TASK 7.0 RETAINING WALLS         225d            8/2/93 8:00am           7/7/94 5:00pm
35    DRAFT WORKPLAN                    20d            8/2/93 8:00am         8/27/93 5:00pm
36    EPA REVIEW                        20d          8/30/93 8:00am          9/27/93 5:00pm    35
37    FINAL WORKPLAN                    15d          9/28/93 8:00am        10/19/93 5:00pm     36
38    EPA APPROVAL                      10d        10/20/93 8:00am           11/2/93 5:00pm    37
39     RW WORK                          30d          9/28/93 8:00am          11/9/93 5:00pm    36
40    DRAFT RW REPORT                   15d        11/10/93 8:00am           12/3/93 5:00pm    39
41    EPA REVEW                         20d          12/6/93 8:00am          1/14/94 5:00pm    40
42    FINAL RW REPORT                   10d          1/17/94 8:00am          1/31/94 5:00pm    41
43    EPA APPROVAL                        5d           2/1/94 8:00am           2/7/94 5:00pm   42
44    DRAFT 15% RW DESIGN               60d          12/6/93 8:00am          3/15/94 5:00pm    40
45    EPA REVIEW                        40d          3/16/94 8:00am          5/10/94 5:00pm    44
46    FINAL 15% RW DESIGN               20d          5/11/94 8:00am            6/8/94 5:00pm   45
47    EPA APPROVAL                      20d            6/9/94 8:00am           7/7/94 5:00pm   46
48    TASK 8.0 DESIGN                   70d          1/24/95 8:00am            5/2/95 5:00pm
49    DRAFT WORKPLAN                    30d          1/23/95 8:00am            3/6/95 5:00pm   3
50    EPA REVIEW                        20d            3/7/95 8:00am           4/3/95 5:00pm   49
51    FINAL WORKPLAN                    10d            4/4/95 8:00am         4/17/95 5:00pm    50
52    EPA APPROVAL                      10d          4/18/95 8:00am            5/1/95 5:00pm   51
53    TASK 9.0 SITE MANT.               85d            8/2/93 8:00am         12/3/93 5:00pm
54    DRAFT SMA REPORT                  20d            8/2/93 8:00am         8/27/93 5:00pm
55    EPA REVIEW                        10d          8/30/93 8:00am          9/13/93 5:00pm    54
56    FINAL SMA REPORT                    5d         9/14/93 8:00am          9/20/93 5:00pm    55
57    EPA APPROVAL                        5d         9/21/93 8:00am          9/27/93 5:00pm    56
58    DRAFT SM WP                        20d         9/14/93 8:00am        10/12/93 5:00pm     55
59     EPA REVIEW                       15d         10/13/93 8:00am          11/2/93 5:00pm    58
 60    FINAL SM WP                      10d          11/3/93 8:00am        11/17/93 5:00pm     59
 61    EPA APPROVAL                     10d         11/18/93 8:00am          12/3/93 5:00pm    60
 62   TASK 10 GWRI/FS                  105d            8/2/93 8:00am         1/14/94 5:00pm
 63    DRAFT GW WP                       45d           8/2/93 8:00am         10/4/93 5:00pm
 64    EPA REVIEW                        30d          10/5/93 8:00am        11/17/93 5:00pm    63
 65    FINAL GWWP                        15d        11/18/93 8:00am         12/10/93 5:00pm    64
 66    EPA APPROVAL                      15d        12/13/93 8:00am          1/14/94 5:00pm    65
 67   TASK 11 RGWM                     105d            8/2/93 8:00am         1/14/94 5:00pm
 68    DRAFT RGMA REPORT                 20d            8/2/93 8:00am         8/27/93 5:00pm
 69    EPA REVIEW                        15d          8/30/93 8:00am          9/20/93 5:00pm   68
 70    FINAL RGMA REPORT                 10d          9/21/93 8:00am          10/4/93 5:00pm   69
 71    EPA APPROVAL                      10d          10/5/93 8:00am        10/19/93 5:00pm    70
 72    DRAFT RGWM WP                     20d          9/21/93 8:00am        10/19/93 5:00pm    69
 73    EPA REVIEW                        20d        10/20/93 8:00am         11/17/93 5:00pm    72

                                               Page 1



                                               86
Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 87 of 154 Page ID
                                 #:10054

ID    Name                 Duration       Scheduled Start     Scheduled Finish     Predecessors
74    FINAL RGWMWP                15d       11/18/93 8:00am      12/10/93 5:00pm   73
75    EPA APPROVAL                15d       12/13/93 8:00am       1/14/94 5:00pm   74




                                        Page 2



                                        87
                            Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 88 of 154 Page ID
                                                             #:10055
                                                             1994                           1995                          1996                            1997                          1998
 ID    Name                      Duration Qtr4    Qtr 1 | Qtr2 | Qtr3 | Qtr4     Qtr 1 | Qtr2 I Qtr3 | Qtr4   Qtr 1 | Qtr 2 | Qtr 3 | Qtr 4   Qtr 1 | Qtr 2 | Qtr 3 | Qtr 4   Qtr1 | Qtr2 | Qtr3
  1    CONTINGENCY DECISION           32d                                          m
 2     DRAFT 15% SOL. DESIGN         20d                                              i
 3     EPA REVIEW                    30d                                               •
 4     FINAL 15% SOL DESIGN          15d                                                    •
 5     EPA APPROVAL                  10d                                                       i
 6     TASK 5.0 CAP ANALYSIS        260d

 7     DRAFT WORKPLAN                20d
                                                  i
 8     EPA REVIEW                    20d
                                                  •
 9     FINAL WORKPLAN                15d
                                                      •
 10     EPA APPROVAL                 10d
                                                       i
 1,1    RCRA ANALYSIS WORK           45d              •1
 12     DRAFT RCRA REPORT            15d                   •
 13     EPA REVEW                    20d                       •
 14     FINAL RCRA REPORT            10d                       1
 15     EPA APPROVAL                   5d                       1
 16     DRAFT 15% CAP DESIGN         75d

 17     EPA REVIEW                   45d                             •1
 18     FINAL 15% CAP DESIGN         20d                                 •
 19     EPA APPROVAL                 20d                                       i
 20     TASK 6..0 SLURRY WALLS      225d          'wmMwwmwsmm
 21     DRAFT WORKPLAN                20d
                                                  1
 22     EPA REVIEW                    20d
                                                  •
 23     FINAL WORKPLAN                15d             I
 24     EPA APPROVAL                  10d
                                                      1
 25     SW WORK                       30d
                                                      •
 26     DRAFT ANALYSIS REPORT         15d
                                                           I


                                    Critical                          Progress                            Summary
Project:
Date: 7/8/93                        Noncritical                       Milestone ^                         Rolled Up O

                                                                                        Page 1


                                                                                          88
                              Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 89 of 154 Page ID
                                                               #:10056
                                                                 1994                         1995                         1996                         1997                         1998
    ID     Name                      Duration Qtr4    Qtr 1 I Qtr2 | Qtr3 | Qtr4   Qtr 1 | Qtr2 I Qtr3 | Qtr4   Qtr 1 | Qtr2 I Qtr3 I Qtr4   Qtr 1 | Qtr2 | Qtr3 | Qtr4   Qtr 1 | Qtr2 I Qtr3
    27     EPA REVEW                      20d                  •
    28     FINAL SW REPORT               10d                     1
    29     EPA APPROVAL                   5d                      1
    30     DRAFT 15% SW DESIGN           60d
                                                               •
    31     EPA REVIEW                    40d                    •
     32    FINAL 15% SW DESIGN           20d                             •




                                                                i
     33    EPA APPROVAL                  20d                               •
     34    TASK 7.0 RETAINING WALL      225d

     35    DRAFT WORKPLAN                20d
                                                      I                                                                                                                      -

     36    EPA REVIEW                    20d          •
     37    FINAL WORKPLAN                15d              I
     38    EPA APPROVAL                  10d               1
     39     RW WORK                      30d
                                                          •
     40     DRAFT RW REPORT              15d                I
     41     EPA REVEW                    20d                   •
     42     FINAL RW REPORT              10d                     1
     43     EPA APPROVAL                   5d                     1
     44     DRAFT 15% RW DESIGN          60d
a
     45     EPA REVIEW                   40d
                                                                      •
     46     FINAL 15% RW DESIGN          20d                             •
     47     EPA APPROVAL                  20d                            •
     48     TASK 8.0 DESIGN              70d                                                   mm
     49     DRAFT WORKPLAN                30d                                                  •
     50     EPA REVIEW                    20d                                                       •
     51     FINAL WORKPLAN                10d                                                        l
     52     EPA APPROVAL                  10d                                                         I
                                        Critical                          Progress hi                       Summary
    Project:
    Date: 7/8/93                        Noncritical                       Milestone +                       Rolled Up <C>

                                                                                           Page 2


                                                                                          89
                             Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 90 of 154 Page ID
                                                              #:10057
                                                             1994                          1995                         1996                          1997                           1998
ID     Name                     Duration Qtr4    Qtr 1 I Qtr 2 | Qtr3 I Qtr 4   Qtr 1 I Qtr2 | Qtr3 I Qtr4   Qtr 1 | Qtr2 | Qtr3 | Qtr4   Qtr 1 I Qtr 2 | Qtr 3 | Qtr 4   Qtr1 I Qtr 2 | Qtr 3
53     TASK 9.0 SITE MANT.           85d

54     DRAFT SMA REPORT             20d

55     EPA REVIEW                   10d

56     FINAL SMA REPORT              5d

57     EPA APPROVAL                  5d

58     DRAFT SM WP                  20d

59     EPA REVIEW                   15d

 60    FINAL SM WP                  10d

 61    EPA APPROVAL                 10d

 62    TASK 10 GWRI/FS             105d

 63    DRAFT GW WP                  45d

 64    EPA REVIEW                   30d

 65    FINAL GW WP                  15d

 66    EPA APPROVAL                 15d

 67    TASK 11 RGWM                105d

 68     DRAFT RGMA REPORT           20d

 69     EPA REVIEW                  15d

 70     FINAL RGMA REPORT           10d

 71     EPA APPROVAL                10d

 72     DRAFT RGWM WP               20d

 73     EPA REVIEW                   20d

 74     FINAL RGWM WP               15d

 75     EPA APPROVAL                15d




                                   Critical                            Progress ••                       Summary
Project: ,
Date: 7/8/93                       Noncritical                        Milestone •                        Rolled Up O

                                                                                        Page 3


                                                                                       90
Case 2:91-cv-00589-CJC Document 722-1
                       ATTACHMENT  4    Filed 08/07/21 Page 91 of 154 Page ID
                                  #:10058

ID    Name                      Duration           Scheduled Start       Scheduled Finish       Predecessors
 1    PRP CP UAO                           Od          8/12/93 8:00am        8/12/93 8:00am
 2    DRAFT PP TASK 1                      Od            8/4/93 8:00am         8/4/93 8:00am
 3    FINAL PP TASK 1                      Od          8/18/93 8:00am        8/18/93 8:00am
 4    DRAFT WP TASK 2.                     Od          8/20/93 8:00am        8/20/93 8:00am
 5    FINAL WP TASK 2.                     Od          9/10/93 8:00am        9/10/93 8:00am
 6    DRAFT MTD RPT TASK 2.                Od          8/13/93 8:00am        8/13/93 8:00am
 7    FINAL MTD RPT TASK 2.                Od          8/27/93 8:00am        8/27/93 8:00am
8     DRAFT FIELD RPT TASK 2               Od        10/25/93 8:00am        10/25/93 8:00am
9     FINAL FIELD RPT TASK 2               Od          11/8/93 8:00am        11/8/93 8:00am
10    DRAFT WP TASK 3                      Od          8/27/93 8:00am        8/27/93 8:00am
11    FINAL WP,TASK 3                      Od          10/4/93 8:00am        10/4/93 8:00am
12    DRAFT THT RPT TASK 3                 Od          8/13/93 8:00am        8/13/93 8:00am
13    FINAL THTPRT TASK 3                  Od          8/27/93 8:00am        8/27/93 8:00am
14    DRAFT EQ RPT TASK 3                  Od          8/10/93 8:00am        8/10/93 8:00am
15    FINAL EQ RPT TASK 3                  Od          8/20/93 8:00am        8/20/93 8:00am
16    DRAFT ATS DGN TASK 3                 Od          9/13/93 8:00am         9/13/93 8:00am
17    FINAL ATS DGN TASK 3                 Od        10/12/93 8:00am        10/12/93 8:00am
18    DRAFT F&T DGN TASK 3                 Od          9/13/93 8:00am         9/13/93 8:00am
19    FINAL F&T DGN TASK 3                 Od        10/12/93 8:00am        10/12/93 8:00am
20    DRAFT PAM DGN TASK 3                 Od        10/19/93 8:00am        10/19/93 8:00am
21    FINAL PAM DGN TASK 3                 Od          11/9/93 8:00am        11/9/93 8:00am
22    DRAFT PMP TASK 3                     Od          11/3/93 8:00am        11/3/93 8:00am
23    FINAL PMP TASK 3                     Od        11/29/93 8:00am        11/29/93 8:00am
24    DRAFT PILOT RPT TASK 3               Od            2/2/94 8:00am          2/2/94 8:00am
25    FINAL PILOT RPT TASK 3               Od          2/24/94 8:00am         2/24/94 8:00am
26    DRAFT WP TASK 4                      Od            2/1/94 8:00am          2/1/94 8:00am
27    FINAL WP TASK 4                      Od          3/23/94 8:00am         3/23/94 8:00am
28    DRAFT THT RPT TASK 4                 Od          3/16/94 8:00am         3/16/94 8:00am
29    FINAL THT PRTTASK4                   Od          3/30/94 8:00am         3/30/94 8:00am
30    DRAFT EQ RPT TASK 4                  Od          3/11/94 8:00am         3/11/94 8:00am
31    FINAL EQ RPT TASK 4                  Od          3/23/94 8:00am         3/23/94 8:00am
32    DRAFT ATS DGN TASK 4                 Od          4/13/94 8:00am         4/13/94 8:00am
33    FINAL ATS DGN TASK 4                 Od          5/11/94 8:00am         5/11/94 8:00am
34    DRAFT F&T DGN TASK 4                 Od          4/13/94 8:00am         4/13/94 8:00am
35    FINAL F&T DGN TASK 4                 Od          5/11/94 8:00am         5/11/94 8:00am
36    DRAFT PAM DGN TASK 4                 Od          5/18/94 8:00am         5/18/94 8:00am
37    FINAL PAM DGN TASK 4                 Od            6/9/94 8:00am          6/9/94 8:00am
38    DRAFT PMP TASK 4                     Od          4/21/94 8:00am         4/21/94 8:00am
39    FINAL PMP TASK 4                     Od          5/12/94 8:00am         5/12/94 8:00am
40    DRAFT FS RPT TASK 4                  Od          8/22/94 8:00am         8/22/94 8:00am
41    FINAL FS RPT TASK 4                  Od          10/4/94 8:00am         10/4/94 8:00am
42    DRAFT SOL 15% TASK 4                 Od        11/25/94 8:00am        11/25/94 8:00am
43    FINAL SOL 15% TASK 4                 Od          2/13/95 8:00am         2/13/95 8:00am
44    DRAFT WP TASK 5                      Od          8/27/93 8:00am         8/27/93 8:00am
45    FINAL WP TASK 5                      Od        10/19/93 8:00am        10/19/93 8:00am
46    DRAFT RCRA REPORT                    Od            1/7/94 8:00am          1/7/94 8:00am
47    FINAL RCRA REPORT                    Od          2/22/94 8:00am         2/22/94 8:00am
48    DRAFT CAP 15% TASK 5                 Od          4/26/94 8:00am         4/26/94 8:00am
49    FINAL CAP 15% TASK 5                 Od          7/28/94 8:00am         7/28/94 8:00am
50    DRAFT WP TASK 6                      Od          8/27/93 8:00am         8/27/93 8:00am
51    FINAL WP TASK 6                      Od         10/19/93 8:00am       10/19/93 8:00am
52    DRAFT SW REPORT                      Od          12/3/93 8:00am         12/3/93 8:00am
53    FINAL SW REPORT                      Od          1/31/94 8:00am         1/31/94 8:00am
54    DRAFT SW 15% TASK 6                  Od          3/15/94 8:00am         3/15/94 8:00am
55    FINAL SW 15% TASK 6                  Od            6/8/94 8:00am          6/8/94 8:00am
56     DRAFT WP TASK 7                     Od          8/27/93 8:00am         8/27/93 8:00am
 57    FINAL WP TASK 7                     Od         10/19/93 8:00am       10/19/93 8:00am
 58    DRAFT SS REPORT                     Od          12/3/93 8:00am         12/3/93 8:00am
 59    FINAL SS REPORT                     Od          1/31/94 8:00am         1/31/94 8:00am
 60    DRAFT SS 15% TASK 7                 Od           3/15/94 8:00am        3/15/94 8:00am
 61    FINAL SS 15% TASK 7                 Od            6/8/94 8:00am          6/8/94 8:00am
 62    DRAFT WP TASK 8                     Od            3/6/95 8:00am          3/6/95 8:00am
 63    FINAL WP TASK 8                     Od           4/17/95 8:00am         4/17/95 8:00am
 64    DRAFT SM ANAL TASK 9                Od           8/27/93 8:00am        8/27/93 8:00am
 65    FINAL SM ANAL TASK 9                Od           9/20/93 8:00am         9/20/93 8:00am
 66    DRAFT SM WP TASK 9                   Od        10/12/93 8:00am        10/12/93 8:00am
 67    FINAL SM WP TASK 9                   Od        11/17/93 8:00am        11/17/93 8:00am
 68    DRAFT GWWP TASK 10                   Od          10/4/93 8:00am         10/4/93 8:00am
 69    FINAL GWWP TASK 10                   Od        12/10/93 8:00am        12/10/93 8:00am
 70    DRAFT RGW ANAL TASK 11               Od          8/27/93 8:00am         8/27/93 8:00am
 71    FINAL RGW ANAL TASK 11               Od          10/4/93 8:00am         10/4/93 8:00am
 72    DRAFT RGW WP TASK 11                 Od        10/19/93 8:00am        10/19/93 8:00am
 73    FINAL RGW WP TASK 11                 Od        12/10/93 8:00am        12/10/93 8:00am

                                                 Page 1



                                                 91
                             Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 92 of 154 Page ID
                                                              #:10059
                                                            1994                         1995                         1996                         1997                            1998
ID     Name                      Duration Qtr4    Qtr1 I Qtr2 I Qtr3 I Qtr4   Qtr 1 I Qtr2 | Qtr3 | Qtr4' Qtr 1 I Qtr 2 | Qtr3 | Qtr4~ Qtr 1 | Qtr 2 I Qtr 3 | Qtr 4   Qtr 1 | Qtr 2 | Qtr 3
       PRP CP UAO                       Od

       DRAFT PP TASK 1                0d

       FINAL PP TASK 1               ~0cT         •
       DRAFT WP TASK 2.              ~0d          •
       FINAL WP TASK 2.              ~0d           •
       DRAFT MTD RPT TASK 2.         ~0d          *
       FINAL MTD RPT TASK 2.         ~0d          •
       DRAFT FIELD RPT TASK 2        ~0d            •
       FINAL FIELD RPT TASK 2        ~0d             •
10     DRAFT WP TASK 3               ~0d

11     FINAL WP TASK 3               ~0d

 12    DRAFT THT RPT TASK 3          ~0d

 13    FINAL THT PRT TASK 3          ~0d          •
 14    DRAFT EQ RPT TASK 3           ~0d

 15    FINAL EQ RPT TASK 3           ~0d          •
 16    DRAFT ATS DGN TASK 3          ~0d

 17     FINAL ATS DGN TASK 3          Od

 18     DRAFT F&T DGN TASK 3          Od

 19     FINAL F&T DGN TASK 3          Od              •
 20     DRAFT PAM DGN TASK 3         ~0d              •
 21     FINAL PAM DGN TASK 3         ~0d               •
 22     DRAFT PMP TASK 3             ~0d               •
 23     FINAL PMP TASK 3             ~0d                •
 24     DRAFT PILOT RPT TASK 3       ~0d                     •
 25     FINAL PILOT RPT TASK 3         Od                    •
 26     DRAFT WP TASK 4              ~0d




Project:
Date: 7/7/93                        Noncritical                      Milestone ^                        Rolled Up <0

                                                                                      Page 1


                                                                                     92
                              Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 93 of 154 Page ID
                                                               #:10060
                                                              1994                          1995                          1996                          1997                           1998
ID     Name                       Duration Qtr4    Qtr 1 | Qtr2 I Qtr3 | Qtr4   Qtr 1 | Qtr 2 | Qtr 3 | Qtr4   Qtr 1 I Qtr2 | Qtr3 | Qtr4   Qtr 1 | Qtr 2 |Qtr 3 | Qtr 4   Qtr 1 I Qtr 2 I Qtr 3
27     FINAL WP TASK 4                   Od                      •
28     DRAFT THT RPT TASK 4            Od                        •
29     FINAL THT PRTTASK4              Od                        •
30     DRAFT EQ RPT TASK 4             Od                        •
 31    FINAL EQ RPT TASK 4             Od                        •
 32    DRAFT ATS DGN TASK 4            Od                         •
 33    FINAL ATS DGN TASK 4            Od                          •
 34    DRAFT F&T DGN TASK 4            Od                         •
 35    FINAL F&T DGN TASK 4            Od                          •
 36    DRAFT PAM DGN TASK 4            Od                          •
 37    FINAL PAM DGN TASK 4            Od                           •
 38    DRAFT PMP TASK 4                Od                         •
 39    FINAL PMP TASK 4                 Od                         •
 40    DRAFT FS RPT TASK 4              Od                                      •
 41     FINAL FS RPT TASK 4             Od                                       •
 42     DRAFT SOL 15% TASK 4            Od                                            •
 43     FINAL SOL 15% TASK 4            Od                                                   •
 44     DRAFT WP TASK 5                 Od
                                                   •
 45     FINAL WP TASK 5                 Od             •
 46     DRAFT RCRA REPORT               Od                  •
 47     FINAL RCRA REPORT               Od                   •
 48     DRAFT CAP 15% TASK 5            Od                           •
 49     FINAL CAP 15% TASK 5            Od                                  i•
 50     DRAFT WP TASK 6                 Od         •
 51     FINAL WP TASK 6                 Od             •
 52     DRAFT SW REPORT                 Od              •

                                     Critical                          Progress                            Summary
Project:
Date: 7/7/93                         Noncritical                       Milestone •                         Rolled Up O

                                                                                        Page 2


                                                                                       93
                             Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 94 of 154 Page ID
                                                              #:10061
                                                             1994                          1995                           1996                             1997                         1998
ID     Name                      Duration Qtr4    Qtr 1 | Qtr2 I Qtr3 I Qtr4   Qtr 1 | Qtr 2 | Qtr 3 | Qtr 4   Qtr 1 I Qtr2 I Qtr3 I Qtr4       Qtr 1 | Qtr2 I Qtr3 | Qtr4   Qtr 1 | Qtr2 I Qtr3
53     FINAL SW REPORT                  Od                   •
54     DRAFT SW 15% TASK 6            Od                      •
55     FINAL SW 15% TASK 6            Od                               •
56     DRAFT WP TASK 7                Od          •
57     FINAL WP TASK 7                Od              •
58     DRAFT SS REPORT                Od               •
59     FINAL SS REPORT                Od                     •
60     DRAFT SS 15% TASK 7            Od                      •
61     FINAL SS 15% TASK 7            Od                               •
 62    DRAFT WP TASK 8                Od                                                      •
 63    FINAL WP TASK 8                Od                                                       •
 64    DRAFT SM ANAL TASK 9           Od          •
 65    FINAL SM ANAL TASK 9           Od           •
 66    DRAFT SM WP TASK 9             Od           •
 67    FINAL SM WP TASK 9             Od             •
 68    DRAFT GWWP TASK 10             Od           •
 69     FINAL GWWP TASK 10             Od             •
 70     DRAFT RGW ANAL TASK 1          Od         •
 71     FINAL RGW ANAL TASK 11         Od          •
 72     DRAFT RGW WP TASK 11           Od           •
 73     FINAL RGW WP TASK 11           Od             •                                                                                     I




                                    Critical                          Progress   ••                        Summary
Project:
Date: 7/7/93                        Noncritical                       Milestone •                          Rolled Up O

                                                                                         Page 3


                                                                                    94
Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 95 of 154 Page ID
                                 #:10062


                                                               8/8/93

                               APPENDIX 3



McCOLL SUPERFUND SITE
STATEMENT OF WORK FOR REMEDIAL DESIGN AND OTHER RESPONSE ACTIONS
APPENDIX 3 TO RESPONDENT McAULEY UNILATERAL ADMINISTRATIVE ORDER
IN THE SUPPORT OF JUNE 1993 RECORD OF DECISION

PURPOSE;
The purpose of this Statement of Work (SOW) is to set forth the
requirements for the remedial design (RD) of the selected remedy
as defined in the Record of Decision (ROD) signed on June 30,
1993. The RD for this project includes all activities necessary
to translate the ROD into the remedy to be constructed under the
Remedial Action (RA). This includes all activities necessary to
fully implement Soft Material Solidification (SMS) with a
contingency of RCRA equivalent closure. This SOW includes
ancillary work to allow the RD to proceed. It includes site
security responsibilities at the site, and the performance of
limited site maintenance activities (site mowing and fence
repair).
FLOW PATH
This SOW includes the following tasks and sub-tasks:

TASK 1.0: PROJECT MANAGEMENT

            1.1 PROJECT PLANNING
            1.2 REPORTING

TASK 2.0: SITE SECURITY
            2.1 WORKPLAN (INCLUDING HEALTH AND SAFETY PLAN)

TASK 3.0: SITE MAINTENANCE (EXCLUDING SITE MOWING AND FENCE
          REPAIR)
            3.1 WORKPLAN (INCLUDING SAMPLING AND ANALYSIS PLAN,
                 QUALITY ASSURANCE PROJECT PLAN, HEALTH AND
                 SAFETY PLAN, COMMUNITY CONTINGENCY PLAN, AND AIR
                 MONITORING PLAN)




                                        1


                                   95
Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 96 of 154 Page ID
                                 #:10063


TASK BY TASK DESCRIPTION

TASK 1.0 PROJECT MANAGEMENT

1.1 PROJECT PLANNING
The respondents shall submit a project management plan to EPA
within 30 days of the effective date of this UAO which contains,
at a minimum, the following information:
     * the lead contact within the responding PRP organization
        with their full mailing address, phone number, and fax
        number.
     * the project team assembled by the responding PRPs with the
        hierarchy identified                                     *
     * all contractors and sub-contractors identified by task and
        sub-task
     * critical flow path charts for the following:
           - the acquiring of a contractor to conduct site
              security activities
           - the acquiring of a contractor to conduct site
              maintenance activities
The respondent shall verbally notify EPA within 24 hours of
changes to the submitted project management plan, and will
provide EPA with hard copy addendum and/or modifications to the
project management plan within 5 days of verbal notification.

1.2 REPORTING
The respondents shall adhere to the following guidelines during
the life of project covered by the UAO:
     1) Whenever field work occurs under the UAO, the respondents
         will submit weekly reports to EPA with the following
         information:
           *   work planned
           *   work completed
           *   work planned for next week
           *   observations made
           *   deviations from original workplan
           *   reasons for deviations
           *   recommendations for additional work
           *   status of community contingency plan monitoring

     2) Whenever field work occurs under the UAO, the respondents
         shall contact EPA daily with a status report on the
         progress of the work and any issues or obstacles
         encountered. This contact shall be made either through
         a phone call or daily fax. The EPA project manager will

                                     2


                                96
Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 97 of 154 Page ID
                                 #:10064


          determine the method of contact on an event by event
          basis.
     3) All deliverables to EPA will be submitted with 6 copies
         attached.
     4) All reports will be submitted to EPA both in hard copy
         and on computer disk. All reports will be submitted to
         EPA on high density disks formatted on DOS version 3.2
         or higher. All reports will be submitted in WordPerfect
         version 5.1 or higher.
     5) All schedules and critical path analysis charts will be
         submitted to EPA in hard copy and on computer disk. All
         reports will be submitted to EPA on high density disks
         formatted on DOS version 3.2 or higher. All reports
         will be submitted in Microsoft Project version 3.0 or
         higher.
     6) A courtesy copy of all deliverables will be
         simultaneously be sent to the Department of Toxics
         Substance Control (DTSC).
     7) Scoping meetings will be held upon EPA's request prior to
         the initiation of any task or sub-task contain within
         this UAO. These meetings will be scheduled within 3
         days of EPA's request unless a longer period is agreed
         upon by EPA.
     8) Review meetings will be held upon EPA's request to
         discuss comments on any deliverable contained within
         this UAO. These meetings will be scheduled within 3
         days of EPA's request unless a longer period is agreed
         upon by EPA.

TASK 2.0 SITE SECURITY

2.1 WORKPLAN (INCLUDING HEALTH AND SAFETY PLAN)
The respondent shall submit a workplan that documents the
approach required to undertake site security activities at the
site. The workplan will include a detailed schedule, a detailed
cost estimate, and a health and safety plan.

The workplan submitted by the respondent shall include, at a
minimum, the following:
           * provisions for 24 hour security
           * provisions for reporting monthly to EPA the parties
              that entered the site and purpose of entry
           * provisions for obtaining EPA approval of site
              visitors prior to entry into the site
                                        3



                                   97
Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 98 of 154 Page ID
                                 #:10065


           * provisions for complete site tour on a 4 hour basis
              by security personnel

TASK 3.0 SITE MAINTENANCE (SITE MOWING AND FENCE REPAIR)

3.1 WORKPLAN (INCLUDING SAMPLING AND ANALYSIS PLAN, QUALITY
     ASSURANCE PROJECT PLAN, HEALTH AND SAFETY PLAN,
     COMMUNITY CONTINGENCY PLAN, AND AIR MONITORING PLAN)

The respondent shall submit a workplan that documents the
approach required to undertake site mowing and fence repair
activities. The workplan will include a detailed schedule, a
detailed cost estimate, a sampling and analysis plan, a quality
assurance project plan, a health and safety plan, a community
contingency plan, and an ambient air monitoring plan.
The workplan submitted by the respondent shall include, at a
minimum, the following:
           * mowing of the entire site twice a year, at a minimum.
              Once in the spring and once in the fall. In
              addition the respondent shall have the necessary
              resources available to respond to EPA request for
              site mowing on an as needed basis. This will
              include weed removal in the bridal path that borders
              the site on the South. It also includes weed
              removal from the area between Rosecrans Avenue and
              the site fence. For areas that are unaccessible to
              mowers, the grass/weeds will be cut using hand held
              equipment
           * raking and grass/weed removal concurrent with all
              mowing activities. Cut material will not be left
              on-site for more than 5 days prior to off-site
              disposal.
           * Fence inspection quarterly. This includes all chain
              link fencing, all wooden fencing, and all barbed
              wire.
           * Based on the quarterly inspection or an independent
              written request by EPA, the respondent shall be
              available to initiate fence repair within 3 working
              days.
           * Within five days of the Completion of any site
              maintenance work performed a written report will be
              submitted to EPA containing, at a minimum, the
              following information:

                       * work completed
                       * contingency plan monitoring implemented

                                        4



                                   98
Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 99 of 154 Page ID
                                 #:10066


                       * results of contingency plan monitoring
                       * before and after picture of working area
                       * recommendation for future work


SCHEDULE;
Attachment 1 to this SOW is the overall project schedule. The
duration of each task is given in working days consistent with
the definition in the UAO. Attachment 2 is the detailed schedule
for tasks 1.0 through 3.0 (Project Planning, Site Security, and
Site Maintenance). While the schedules given contain estimated
EPA review and approval time, EPA is not bound to these review
and approval times. However the respondents are bound to their
portion of the schedule. Compliance will be tracked by the
durations given within the schedule. Therefore if a document has
a ten (10) day duration associated with it, the respondents have
ten working days to submit the document to EPA based on the date
that EPA delivered its' comments or approval.
DELIVERABLES:
Attachment 3 is a listing of deliverables required under the UAO
as it exists'today. The dates associated with the deliverables
are based on estimated EPA review and approval times. These
dates are subject to change based on the actual EPA review and
approval time. Additional deliverables may be added to this list
based on the workplans that will be generated under this UAO.
Documents shall be added or deleted from this list only with
EPA's prior approval. Compliance monitoring associated with the
deliverables under this UAO will be based upon this list of
deliverables and the durations documented in the individual
schedules in Attachment 2.




                                       5



                                  99
Case 2:91-cv-00589-CJC Document 722-1  Filed 08/07/21
                                   ATTACHMENT  1      Page 100 of 154 Page ID
                                  #:10067

JD    Name                  Duration       Scheduled Start     Scheduled Finish     Predecessors
 1    PROJECT PLANNING             55d        7/15/93 8:00am       9/30/93 5:00pm
 2    SITE SECURITY               105d         8/2/93 8:00am       1/14/94 5:00pm
 3    SITE MAINTENANCE            125d         8/2/93 8:00am       2/14/94 5:00pm




                                         Page 1




                                         100
                          Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 101 of 154 Page ID
                                                            #:10068
                                                              1994                        1995                          1996                         1997                          1998
ID     Name                   Duration Qtr4        Qtr 1 I Qtr2 I Qtr3 | Qtr4   Qtr1 I Qtr2 | Qtr3 | Qtr4   Qtr 1 | Qtr 2 I Qtr3 | Qtr4   Qtr 1 | Qtr2 I Qtr3 | Qtr4   Qtr 1 | Qtr 2 I Qtr3
1      PROJECT PLANNING            55d

 2     SITE SECURITY             105d
                                               Ifmmmm
 3     SITE MAINTENANCE          125d




                                 Critical                              Progress                         Summary
Project:
Date: 7/7/93                     Noncritical                           Milestone                        Roiled Up O

                                                                                       Page 1


                                                                                   101
Case 2:91-cv-00589-CJC Document 722-1 2
                           ATTACHMENT  Filed 08/07/21 Page 102 of 154 Page ID
                                  #:10069

ID    Name                     Duration      Scheduled Start     Scheduled Finish     Predecessors
 1    UAO EFFECTIVE DATE              Od        7/15/93 8:00am       7/15/93 8:00am
 2    TASK 1.0 PROJ. PLAN            55d        7/15/93 8:00am       9/30/93 5:00pm
 3    DRAFT PROJ. MAN. PLAN          30d        7/15/93 8:00am       8/25/93 5:00pm
 4    EPA REVIEW                     10d        8/26/93 8:00am        9/9/93 5:00pm   3
 5    FINAL PROJ MAN PLAN            10d        9/10/93 8:00am       9/23/93 5:00pm   4
 6    EPA APPROVAL                    5d        9/24/93 8:00am       9/30/93 5:00pm   5
 7    TASK 2.0 SITE SECURITY        105d         8/2/93 8:00am       1/14/94 5:00pm
8     DRAFT WORKP LAN                60d         8/2/93 8:00am      10/26/93 5:00pm
 9    EPA REVIEW                     20d       10/27/93 8:00am      11/24/93 5:00pm   8
10    FINAL WORKPLAN                 15d       11/29/93 8:00am      12/17/93 5:00pm   9
11    EPA APPROVAL                   10d         1/3/94 8:00am       1/14/94 5:00pm   10
12    TASK 3.0 SITE MAINT.          125d         8/2/93 8:00am       2/14/94 5:00pm
13    DRAFT WORKPLAN                 75d         8/2/93 8:00am      11/17/93 5:00pm
14    EPA REVIEW                     20d       11/18/93 8:00am      12/17/93 5:00pm   13
15    FINAL WORKPLAN                 20d         1/3/94 8:00am       1/31/94 5:00pm   14
16    EPA APPROVAL                   10d         2/1/94 8:00am       2/14/94 5:00pm   15




                                           Page 1



                                     102
                              Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 103 of 154 Page ID
                                                                #:10070
                                                              1994                         1995                          1996                         1997                         1998
       Name                       Duration Qtr4    Qtr 1 | Qtr2 I Qtr3 I Qtr4~ Qtr 1 I Qtr 2 I Qtr 3 | Qtr 4   Qtr 1 I Qtr2 | Qtr3 | Qtr4   Qtr 1 I Qtr2 I Qtr3 | Qtr4   Qtr 1 I Qtr2 I Qtr3
ID
       UAO EFFECTIVE DATE                Od

       TASK 1.0 PROJ. PLAN            55d

       DRAFT PROJ. MAN. PLAN          30d

       EPA REVIEW                     10d

       FINAL PROJ MAN PLAN            10d

       EPA APPROVAL                    5d

       TASK2.0 SITE SECURITY         105d

       DRAFT WORKPLAN                 60d

       EPA REVIEW                     20d

10     FINAL WORKPLAN                 15d

11     EPA APPROVAL                   10d

12     TASK 3.0 SITE MAINT.          125d

13     DRAFT WORKPLAN                 75d

 14    EPA REVIEW                     20d

 15    FINAL WORKPLAN                 20d

 16    EPA APPROVAL                   10d




                                     Critical                           Progress ••                        Summary
Project:
Date: 7/7/93                         Noncritical                        Milestone •                        Rolled Up O

                                                                                         Page 1


                                                                                     103
Case 2:91-cv-00589-CJC DocumentATTACHMENT
                                722-1 Filed3 08/07/21 Page 104 of 154 Page ID
                                  #:10071

 ID   Name                  Duration           Scheduled Start     Scheduled Finish     Predecessors
  1   DRAFT PP TASK 1                  Od         8/25/93 8:00am       8/25/93 8:00am
  2   FINAL PP TASK 1                  Od         9/23/93 8:00am       9/23/93 8:00am
  3   DRAFT WP TASK 2                  Od        10/26/93 8:00am      10/26/93 8:00am
  4   FINAL WP TASK 2                  Od        12/17/93 8:00am      12/17/93 8:00am
  5   DRAFT WP TASK 3                  Od        11/17/93 8:00am      11/17/93 8:00am
 6    FINAL WP TASK 3                  Od         1/31/94 8:00am       1/31/94 8:00am




                                             Page 1



                                            104
                         Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 105 of 154 Page ID
                                                           #:10072
                                                        1994                         199S                          1996                          1997                           1998
       Name                  Duration Qtr4    Qtr 1 I Qtr2 I Qtr3 I Qtr4   Qtr 1 | Qtr 2 I Qtr3 | Qtr4   Qtr 1 | Qtr 2 | Qtr3 | Qtr4   Qtr 1 I Qtr 2 |Qtr 3| Qtr 4   Qtr 1 I Qtr 2 I Qtr 3
ID
 1     DRAFT PP TASK 1              Od        •
 2     FINAL PP TASK 1            Od           •
 3     DRAFT WP TASK 2            Od            •
 4     FINAL WP TASK 2            Od                •
 5     DRAFT WP TASK 3            Od               •
 6     FINAL WP TASK 3            Od                 •




Project:
Date: 7/7/93                    Noncritical                       Milestone •                        Rolled Up O

                                                                                    Page 1


                                                                              105
Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 106 of 154 Page ID
                                  #:10073

 1

 2                                                  Appendix B
                                                    1996 UAO
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                            106
       Partial Consent Decree Among Plaintiff United States of America and Shell Oil Company (CV 91-0589 RJK (Ex))
Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 107 of 154 Page ID
                                  #:10074
                                                                 SFUND RECORDS CTR
                                                                       29658




          .UNITED STATES ENVIRONMENTAL PROTECTION AGENCY
                             Region IX

In The Matter Of:                                       )
                                                        )
McColl Superfund Site, Fullerton, California            )
                                                        )
Shell Oil Company,                                      )     U.S. EPA
Union Oil Company of California,                    )       Docket No. 96-10
Atlantic Richfield Company, and                      )
Texaco, Inc.,                                        )
                                                     )
                                        Respondents. )
                                                        )
Proceeding Under Section 106(a) of the                  )
Comprehensive Environmental Response,                   )
Compensation, and Liability Act of 1980,                )
as amended (42 U.S.C. § 9606(a)).                       )




                                  107
Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 108 of 154 Page ID
                                  #:10075


                          TABLE OF CONTENTS

    I. INTRODUCTION AND JURISDICTION        . . . . . . . . . . . .       1
   II. BACKGROUND AND FINDINGS OF FACT         . . . . . . . . . . .      2

  III. CONCLUSIONS OF LAW AND DETERMINATIONS          . . . . . . . .     7

   IV. NOTICE TO THE STATE       . . . . . . . . . . . . . . . . .         8

    V . ORDER   . . . . . . . . . . . . . . . . . . . . . . . .           8

  V I . DEFINITIONS    . . . . . . . . . . . . . . . . . . . . .          8
 VII. NOTICE OF INTENT TO COMPLY . . . . . . . . . . . . . .             11

VIII. PARTIES BOUND      . . . . . . . . . . . . . . . . . . .           11

   IX. WORK TO BE PERFORMED . . . . . . . . . . . . . . . . .            13

    X. FAILURE TO ATTAIN PERFORMANCE STANDARDS          . . . . . . .    20
   XI. EPA PERIODIC REVIEW         . . . . . . . . . . . . . . . .       20

 XII. ADDITIONAL RESPONSE ACTIONS         . . . . . . . . . . . . .      21

XIII. ENDANGERMENT AND EMERGENCY RESPONSE          . . . . . . . . .     21

 XIV. EPA REVIEW OF SUBMISSIONS          . . . . . . . . . . . . . .     22

   XV. PROGRESS REPORTS AND MEETINGS         . . . . . . . . . . . .     23

 XVI. QUALITY ASSURANCE, SAMPLING AND DATA ANALYSIS            . . . .   23
XVII. COMPLIANCE WITH APPLICABLE LAWS         . . . . . . . . . . .      24

XVIII. REMEDIAL PROJECT MANAGER . . . . . . . . . . . . . . .            25

 XIX. ACCESS TO SITE NOT OWNED BY RESPONDENT(S)           . . . . . .    25
   XX. DATA/DOCUMENT AVAILABILITY . . . . . . . . . . . . . .            26
  XXI. RECORD PRESERVATION AND DATA MANAGEMENT          . . . . . . .    29

 XXII. DELAY IN PERFORMANCE . . . . . . . . . . . . . . . . . .          31

XXIII. ASSURANCE OF ABILITY TO COMPLETE WORK         . . . . . . . .     31
 XXIV. UNITED STATES NOT LIABLE . . . . . . . . . . . . . . .            32

  XXV. ENFORCEMENT AND RESERVATIONS . . . . . . . . . . . . .            34
                                     i


                                  108
Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 109 of 154 Page ID
                                  #:10076


XXVI. ADMINISTRATIVE RECORD       . . . . . . . . . . . . . . . .       34

XXVII. EFFECTIVE DATE AND COMPUTATION OF TIME . . . . . . . .            34

XXVIII. OPPORTUNITY TO CONFER . . . . . . . . . . . . . . . .           34


    ATTACHMENTS

    Attachment 1      Groundwater Record of Decision
     Attachment 2     Source Record of Decision
     Attachment 3     Scope of Work for McColl Superfund Site
                      Remedial Action Construction and Operation &
                      Maintenance
     Attachment 4     Schedule and List of Deliverables




                                 109
     Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 110 of 154 Page ID
                                       #:10077



1                            ADMINISTRATIVE ORDER
2                  FOR REMEDIAL DESIGN AND REMEDIAL ACTIONS


3                      I. INTRODUCTION AND JURISDICTION
 4   1.    This Order directs Shell Oil Company, Union Oil Company of
 5   California, Atlantic Richfield       Company, and Texaco,       Inc.
 6    (hereinafter "Respondents") to perform a remedial design for the
 7   remedy described in the Record of Decision ("ROD") for the
 8   Groundwater Operable Unit (dated May 15, 1996) (hereinafter
 9   "Groundwater ROD") for the McColl Superfund Site ("the Site"). In
10   addition, this Order directs Respondents to implement the design
11   performed under Unilateral Administrative Order (UAO) 93-21 issued
12   July 8, 1993, as amended, for the Source Soils Operable Unit
13    (hereinafter "Source ROD"), attached to this Order as Attachment 1,
14   and the remedial design for the Groundwater ROD required herein, by
15   performing the remedial actions set forth in both the Groundwater
16   ROD and the Source ROD. The Source ROD is attached to this Order
17   as Attachment 2 and is incorporated herein by reference.         The
18   Groundwater ROD is also attached to this Order as Attachment 3.
19   This Order is issued to Respondents by the United States
20   Environmental Protection Agency ("EPA") under the authority vested
21   in the President of the United States by section 106 (a) of the
22   Comprehensive Environmental Response, Compensation, and Liability
23   Act of 1980, as amended ("CERCLA"), 42 U.S.C. § 9606 (a) . This
24   authority was delegated to the Administrator of EPA on January 23,
25   1987, by Executive Order 12580 (52 Fed. Reg. 2926, January 29,
26   1987), and was further delegated to EPA Regional Administrators on
27   September 13, 1987 by EPA Delegation No. 14-14-B. This authority
28   was further delegated to the Director, Hazardous Waste Management
29   Division, EPA Region 9 by Order R1290.43, dated October 26, 1988.

30   2.   All documents submitted to EPA by the Respondents pursuant to
31   this Order, or attachments thereto, and approved by EPA shall be
32   incorporated into this Order as a requirement of this Order and




                                      110
     Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 111 of 154 Page ID
                                       #:10078


1    shall be an enforceable part of this Order. The Work performed by
2    the Respondents pursuant to this Order shall, at a minimum, comply
3    with the Statement of Work ("SOW") attached to this Order as
4    Attachment 4, and shall be consistent with the Groundwater and
5    Source RODs.

6                     II. BACKGROUND AND FINDINGS OF FACT
 7   3.   The twenty-two acre McColl Superfund Site ("Site") is located
 8   in Fullerton, Orange County, California, approximately 25 miles
 9   southeast of Los Angeles. Housing developments border the Site to
10   the east and south. Developed but open areas of a golf course and
11   a regional park border the Site to the west. An oil field occupies
12   an open area to the north.
13   4.   There are no active facility processes at the Site. The Site
14   contains twelve large unlined pits, called sumps, filled with
15   refinery wastes placed there in the 1940's. The sumps have been
16   periodically covered since then with drilling muds and fill
17   materials. There are an estimated 100,000 cubic yards of waste and
18   contaminated materials at the Site.       The Source ROD and the
19   Groundwater ROD contain more detailed descriptions of the Site.
20   5.   A groundwater aquifer underlies the Site.        The present
21   horizontal groundwater flow is towards the southwest. The aquifer
22   downgradient of the Site is used as a drinking water source by
23   residents of the City of Fullerton. Depth to groundwater 'at the
24   Site is approximately 250 feet.
25   6.   The Site was included on the EPA National Priority List in
26   September 1982, pursuant to Section 105 of CERCLA, 42 U.S.C.
27   Section 9605. See 40 C.F.R., Part 300, App. B.
28   7.   To fully study and undertake response activities, EPA divided'
29   the Site into operable units. The operable units for the Site
30   address the sump areas (i.e., source areas) and groundwater. This
31   Order addresses both operable units.
32   8.   EPA has undertaken various response actions at the Site.
33   Following a remedial investigation and feasibility study by
34   Respondents, EPA selected an excavation and redisposal remedy to
                                            2


                                      111
     Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 112 of 154 Page ID
                                       #:10079


 1   address the source areas in 1984.        The State of California
 2   ("State") was designated the lead agency for the Site but was later
 3   enjoined by a state court from implementing the remedy.         EPA
 4   undertook additional feasibility study work at the Site, and,
 5   having assumed the lead in 1989, proposed an incineration remedy.
 6   Following public comment and field testing on the proposed
 7   incineration remedy, EPA reevaluated remedial alternatives.
 8   9.   In August 1992, pursuant to Section 117 of CERCLA, 42 U.S.C
 9   9617, EPA published its updated feasibility study, called the
10   Supplemental Reevaluation of Alternatives II, and issued a proposed
11   plan identifying soft-material solidification as the preferred
12   remedy for the source areas. This proposed plan also identified
13   installation of a Resource Conservation and Recovery Act (RCRA)
14   equivalent closure system as a contingency remedy in the event that
15   soft-material solidification was determined not to be feasible.
16   EPA, following extensive performance testing of soft-material
17   solidification, selected the contingency remedy of a RCRA
18   equivalent closure on September 28, 1995.
19   10. The contingency remedy selected by EPA requires that a RCRA
20   equivalent closure be implemented. Specifically, the contingency
21   remedy for the source areas includes the following:             (1)
22   constructing a multilayer cap over the untreated sumps with a gas
23   collection and treatment system to prevent infiltration of water
24   and release of hazardous air emissions; (2) building subsurface
25   slurry walls around the sumps to prevent migration of water into
26   the waste and outward migration of contaminants; (3) stabilizing
27   steep slopes on the Site with retaining walls; and (4) conducting
28   groundwater monitoring. Operations and maintenance for the source
29   remedy will be necessary at the Site, which will include monitoring
30   and maintenance of the cap and slurry wall, as well as site
31   security and routine site maintenance.      These requirements are
32   embodied in the Source ROD executed on June 30, 1993, and the Task
33   4 Full-Scale Demonstration Test Report of July 1995, both of which
34   the State had a reasonable opportunity to review and comment. The
35   Source ROD and the Task 4 Full-Scale Demonstration Test Report are



                                     112
     Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 113 of 154 Page ID
                                       #:10080


 1   supported by an administrative record that contains the documents
 2   and information upon which EPA based the selection of both the
 3   preferred and contingency remedy. From September 1993, to April
 4   1996, Respondents, under EPA's oversight, undertook a Remedial
 5   Investigation and Feasibility Study ("RI/FS") for the groundwater
 6   operable unit, pursuant to CERCLA and the National Contingency
 7   Plan, 40 C.F.R. Part 300.
 8   11. Pursuant to section 117 of CERCLA, 42 U.S.C. § 9617, EPA
 9   published notice of the completion of the Groundwater FS and of the
10   proposed plan for remedial action on February 15, 1996, and
11   provided opportunity for public comment on the proposed remedial
12   action.
13   12. EPA's decision to select infiltration controls with long-term
14   monitoring for the groundwater remedy is embodied in the
15   Groundwater ROD executed on May 15, 1996, which the State had a
16   reasonable opportunity to review and comment. The Groundwater ROD
17   is supported by an administrative record that contains the
18   documents and information upon which EPA based the selection of the
19   groundwater remedy. The administrative record was made available
20   to the public at the time of the issuance of the proposed plan in
21   March 1996.
22   13. EPA and the State have undertaken response actions at the
23   Site, including ongoing site maintenance, site security, and
24   oversight of actions taken by Respondents.
25   14.   On May 23, 1990, EPA issued to Respondents and Phillips
26   Petroleum, Inc., Unilateral Administrative Order No. 90-12 for
27   Partial Remedial Investigation and Response Actions, which
28   required, among other things, the Respondents to conduct response
29   actions related to the groundwater. This Order was superseded by
30   Unilateral Administrative Order No. 93-21 ("Order No. 93-21") which
31   rendered Unilateral Administrative Order No. 90-12 null .and void.
32   15. On July 8, 1993, EPA issued to the Respondents Order 93-21
33   which required that the Respondents perform soft material
34   solidification   tests,    begin   preliminary    design   of   the
35   solidification process and closure of the sumps, and perform the




                                      113
      Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 114 of 154 Page ID
                                        #:10081


 1    groundwater remedial investigation and feasibility study.
 2    16. Ori September 28, 1995, concurrent with the selection of the
 3    contingency remedy of closure without solidification, EPA amended
 4    Order No. 93-21 by issuing a revised statement of work. EPA
 5    selected the contingency remedy based upon significant community
 6    opposition and unanticipated technical complexities which would
 7    have likely led to further delays in implementation.           This
 8    amendment directed the Respondents to proceed to final design of
 9    the RCRA equivalent closure system for the source.    The design of
10    the closure system is ongoing and Order No. 93-21 is still in
11    effect and shall remain in effect until the final source design
12    deliverables are approved.
13    17. The waste at the Site has a pH of less than 2. In addition,
14    the waste contains various organic compounds including benzene,
15    toluene and xylene, inorganic chemicals including arsenic and
16    chromium, and high levels of sulfur compounds including sulfur
17    dioxide. The principal threats at the Site include the inhalation
18    of benzene and sulfur dioxide, and the ingestion of arsenic.
19    18. The Site, which is located on two parcels, contains twelve
20    unlined sumps. One parcel is referred to as the "Ramparts" area
21    and the other the "Los Coyotes" area. Each area contains six of
22    the twelve sumps. All sumps contain large volumes of the hazardous
23    organic and inorganic compounds.     The waste material contained
24    within the sumps occurs as somewhat distinct types, segregated by
25    depth. These types are considered distinct based on their physical
26    characteristics (properties). The largest waste fraction consists
27    of a hard organic waste material (char) that occurs mainly in the
28    bottom layer of all sumps. In the middle of the sumps is the tar
29    waste (soft material); however, the location and of the tar within
30    the sumps is quite variable. The upper portion of the sumps is
31    comprised of soil or a combination of soil and drilling mud.
32    Release of the wastes through the soil cover and onto the ground
33    surface has been regularly observed on the sumps.      In addition,
34    ongoing release of waste found in the sumps to the groundwater has
3.5    been detected. Organic and inorganic.compounds, including benzene,




                                        114
     Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 115 of 154 Page ID
                                       #:10082


 1   tetrahydrothiopene and arsenic have been detected in the perched
 2   and regional aquifers.          Additional information regarding
 3   groundwater contamination is contained in the attached Groundwater
 4   ROD (see Attachment 1).
 5   19. The exposure pathways of concern evaluated for potential
 6   health risks are: (1) inhalation of volatile organic compounds
 7    (VOCs) emitted from the sumps; (2) inhalation of fugitive dust and
 8   inorganic compounds generated by wind erosion; (3) incidental
 9   ingestion of contaminated soil and waste; (4) ingestion of
10   contaminated soil; (5) dermal contact with contaminated soil and
11   waste. Benzene and sulfur dioxide are the primary chemical of
12   concern.     Total carcinogenic risks due to this multipathway
13   exposure is in the range of 3xlO"8 to 5xlO~4. Further information
14   regarding source risks is contained in the attached Source ROD (see
15   Attachment 2) . Groundwater ingestion was evaluated in the
16   Groundwater ROD and found to be an unacceptable risk for local
17   perched water. Further information regarding groundwater risks is
18   contained in the Groundwater ROD (see Attachment 1).
19   20. The contingency remedy selected for the source requires that
20   a RCRA    equivalent closure be implemented.    To prevent further
21   contamination, the groundwater remedy requires that infiltration of
22   surface water be reduced. By doing so, the groundwater remedy will
23   reduce or eliminate current and future site risks to within an
24   acceptable range.     Specifically, direct contact and inhalation
25   risks discussed above will be reduced by: (1) constructing a
26   multilayer cap over the untreated sumps with a gas collection and
27   treatment system to prevent infiltration of water and release of
28   hazardous air emissions; (2) building subsurface slurry walls
29   around the sumps to prevent migration of water into the waste and
30   outward migration of contaminants; and (3) stabilizing steep slopes
31   on the site with retaining walls to prevent seismic failure.
32   Future ingestion or inhalation of contaminated groundwater will be
33   prevented by reducing the possibility of additional contaminants
34   reaching the aquifer and by conducting groundwater monitoring.




                                      115
     Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 116 of 154 Page ID
                                       #:10083


 1   This remedy will prevent human and environmental exposure of wastes
 2   contained in the sumps.     This remedy will greatly reduce the
 3   migration of contaminants into the perched and regional aquifers.
 4   21. Respondents, or their predecessors in interest, each generated
 5   refinery waste sludge that was disposed of at the McColl Site.
 6   Respondents, or their predecessors in interest, each arranged for
 7   the disposal or treatment, or arranged with a transporter for
 8   transport for disposal or treatment of hazardous substances that
 9   each owned or possessed and that were disposed of at the McColl
10   Site.
11   22. In February 1991, the United States and the State as co-
12   plaintiffs filed an action against the Respondents under Section
13   107 (a) of CERCLA, 42 U.S.C. 9607 (a) in federal district court
14   seeking past costs and a declaration of future liability.
15   23. On September 28, 1993, the Court granted the United States and
16   State's motion for partial summary judgement on liability, (United
17   States, et al. v. Shell Oil Company, et al., 841 F. Supp. 962, C.D.
18   Cal.). The Court found the Respondents liable as generators and
19   arrangers for disposal.
20                III. CONCLUSIONS OF LAW AND DETERMINATIONS
21   23. The Site and any other area where hazardous substances have
22   come to be located is a "facility" as defined in Section 101(9) of
23   CERCLA, 42 U.S.C. § 9601(9).
24   24.   Each Respondent is a "person" as defined in Section 101(21) of
25   CERCLA, 42 U.S.C. § 9601(21).
26   25. Respondents are each a "liable party" as defined in Section
27   107 (a) of CERCLA, 42 U.S.C. § 9607 (a) and are subject to this Order
28   under Section 106(a) of CERCLA, 42 U.S.C. § 9606(a).
29   26. The substances found at the Site are "hazardous substances" as
30   defined in Section 101(14) of CERCLA, 42 U.S.C. § 9601(14).
31   27. The past disposal and migration of hazardous substances from
32   the Site constitute "releases" as defined in Section 101(22) of
33   CERCLA, 42 U.S.C. § 9601(22).
34   28. The potential for future migration of hazardous substances
35   from the Site poses a threat of a "release" as defined in Section




                                      116
     Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 117 of 154 Page ID
                                       #:10084


1    101(22) of CERCLA, 42 U.S.C. § 9601(22).
2    29. The release and threat of release of one or more hazardous
3    substances from the facility may present an imminent and
4    substantial endangerment to the public health or welfare or the
5    environment.
6    30. The contamination and endangerment at this Site constitute an
7    indivisible injury.    The actions required by this Order are
8    necessary to protect the public health, welfare and the
9    environment.

10                           IV. NOTICE TO THE STATE
11   31. On July 10, 1996, prior to issuing this Order, EPA notified
12   the State that EPA would be issuing this Order.

13                                   V. ORDER
14   32. Based on the foregoing, Respondents are hereby ordered,
15   jointly and severally, to comply with the following provisions,
16   including but not limited to all attachments to this Order, all
17   documents incorporated by reference into this Order, and all
18   schedules and deadlines in this Order, attached to this Order, or
19   incorporated by reference into this Order.

20                               VI. DEFINITIONS
21   33. Unless otherwise expressly provided herein, terms used in this
22   Order which are defined in CERCLA or in regulations promulgated
23   under CERCLA shall have the meaning assigned to them in the statute
24   or its implementing regulations. Whenever terms listed below are
25   used in this Order or in the documents attached to this Order or
26   incorporated by reference into this Order, the following
27   definitions shall apply:
28        A.   "CERCLA" shall mean the Comprehensive Environmental
29   Response, Compensation, and Liability Act of 1980, as amended, 42
30   U.S.C. §§ 9601 et sea.
31        B.   "Day" shall mean a working day which shall mean a day
32   other than a Saturday, Sunday, or federal holiday, or the days
                                            8


                                      117
     Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 118 of 154 Page ID
                                       #:10085


 1   November 24 through 26 and December 20 through 31 of each year. In
 2   computing any period of time under this Order, where the last day
 3   would fall on a day that is not a working day, the period shall run
 4   until the end of the next working day.
 5        C.     "EPA" shall mean the United States Environmental
 6   Protection Agency.
 7        D.   "Groundwater Record of Decision" or "Groundwater ROD"
 8   shall mean the EPA Record of Decision relating to the Site, which
 9   addresses the Groundwater Operable Unit signed on May 15, 1996, by
10   the Director of the Superfund Division, EPA Region 9, and all
11   attachments thereto (Attachment 1).
12        E.   "National Contingency Plan" or "NCP" shall mean the
13   National Contingency Plan promulgated pursuant to Section 105 of
14   CERCLA, 42 U.S.C. § 9605, codified at 40 C.F.R. Part 300, including
15   any amendments thereto.
16        F.    "Operable Unit" shall mean a discrete action that
17   comprises a incremental step toward comprehensively addressing site
18   problems. This discrete portion of a remedial response manages
19   migration, or elimination or mitigates a release, threat of
20   release, or pathway of exposure. The clean up of a site can be
21   divided into a number of operable units, depending on the
22   complexity of the problems associated with the site.      Operable
23   units may address geographical portions of the site, specific site
24   problems, or initial phases of an action, or may consist of any
25   actions that are concurrent but located in different parts of the
26   site.
27         G.  "Operation and Maintenance" or "O&M" shall mean all
28   activities required under the Operation and Maintenance Plan
29   developed pursuant to this Order and the Statement of Work approved
30   by EPA.
31         H.   "Paragraph" shall mean a portion of this Order identified
32   by an arabic numeral.
33         I.  "Performance Standards" shall mean those cleanup
34   standards, standards of control, design criteria, including those
35   presented in the Source Final Integrated Conceptual Design Report
                                            9


                                      118
     Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 119 of 154 Page ID
                                       #:10086


1    and other substantive requirements, criteria, or limitations,
2    identified in the Records of Decision and Statement of Work, that
3    the Remedial Action and Work required by this Order must attain and
4    maintain.
5         J.    "Remedial Action" or "RA" shall mean those activities
6    including construction, operations, and maintenance of the remedy,
7    to be undertaken by Respondents to implement the remedies contained
8    in the source and groundwater RODs. The Source and Groundwater
9    remedial actions will be conducted in an integrated fashion and the
10   combined effort will be referred to as the "Integrated Remedial
11   Action".
12        K.   "Remedial Design" or "RD" shall mean those activities to
13   be undertaken by Respondents to develop the final plans and
14   specifications for the Remedial Action pursuant to the Source and
15   Groundwater Remedial Design Work Plans.
16        L.   "Response Costs" shall mean all costs, including direct
17   costs, indirect costs, and accrued interest incurred by the United
18   States and the State to perform or support response actions at the
19   Site. Response costs include but are not limited to the costs of
20   overseeing the Work, such as the costs of reviewing or developing
21   plans, reports and other items pursuant to this Order and costs
22   associated with verifying the Work.
23        M.   "Site" or "McColl Superfund Site" shall mean the property
24   encompassing approximately 22 acres, located at 2650 Rosecrans
25   Avenue, Fullerton, California, including all areas where hazardous
26   substances were disposed or have come to be located, as described
27   in the Source Record of Decision and the Groundwater Record of
28   Decision.
29        N.   "Source Record of Decision" or "Source ROD" shall mean
30   the EPA Record of Decision relating to the Site, which addresses
31   the Source Operable Unit, and signed on June 30, 1993, by the
32   Regional Administrator, EPA Region 9, and all attachments thereto.
33        O.   "Statement of Work," "SOW," shall mean the statement of
34   work for implementation of the Final Integrated Remedial Action,
35   and the Source and Groundwater Operations and Maintenance at the
                                            10


                                      119
      Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 120 of 154 Page ID
                                        #:10087


 1    Site, as set forth in Attachment 4 to this Order. The Statement of
 2    Work is incorporated into this Order and is an enforceable part of
 3    this Order.
 4         P.    "Section" shall mean a portion of this Order identified
 5    by a roman numeral and includes one or more paragraphs.
 6         Q. "State" shall mean the State of California.
 7         R. "United States" shall mean the United States of America.
 8         S. "Work" shall mean all activities Respondents are required
 9    to perform under this Order, including Remedial Design, Remedial
10    Action, and Operation and Maintenance for both the Groundwater and
11    the Source Operable Units, and any activities required to be
12    undertaken pursuant to this Order.

13                       VII. NOTICE OF INTENT TO COMPLY
14    34. Respondents shall provide, not later than five (5) days after
15    the effective date of this Order, written notice to EPA's Remedial
16    Project Manager (RPM)       stating whether they will comply with the
17    terms of this Order (RA-1) . If Respondents, or any one of them, do
18    not unequivocally commit to perform the work as provided by this
19    Order, they, or each so refusing, shall be deemed to have violated
20    this Order and to have failed or refused to comply with this Order.
2'1   Respondents' written notice shall describe, using facts that exist
22    on or prior to the effective date of this Order, any "sufficient
23    cause" defenses asserted by Respondents under sections 106(b) and
24    107 (c) (3) of CERCLA.     The absence of a response by EPA to the
25    notice required by this paragraph shall not be deemed to be
26    acceptance of Respondents' assertions.

27                              VIII. PARTIES BOUND
28    35. This Order shall apply to and be binding upon each Respondent,
29    their directors, officers, employees, agents, successors, and
30    assigns. Respondents are jointly and severally responsible for
31    carrying out all activities required by this Order. No change in
32    the ownership, corporate status, or other control of any
33    Respondents shall alter any of the Respondents' responsibilities
                                             11


                                       120
     Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 121 of 154 Page ID
                                       #:10088


 1   under this Order.
 2   36. Respondents shall provide a copy of this Order to any
 3   prospective owners or successors before a controlling interest in
 4   Respondents' assets, property rights, or stock are transferred to
 5   the prospective owner or successor. Respondents shall provide a
 6   copy of this Order to each contractor, sub-contractor, laboratory,
 7   or consultant retained to perform any Work under this Order, within
 8   five days after the effective date of this Order or on the date
 9   such services are retained, whichever date occurs later.
10   Respondents shall also provide a copy of this Order to each person
11   representing any Respondent with respect to the Site or the Work
12   and shall condition all contracts and subcontracts entered into
13   hereunder upon performance of the Work in conformity with the terms
14   of this Order. With regard to the activities undertaken pursuant
15   to this Order, each contractor and subcontractor shall be deemed to
16   be related by contract to the Respondents within the meaning of
17   section    107(b)(3)   of   CERCLA,    42   U.S.C.    § 9607(b)(3).
18   Notwithstanding the terms of any contract, Respondents are
19   responsible for compliance with this Order and for ensuring that
20   their contractors, subcontractors and agents comply with this
21   Order, and perform any Work in accordance with this Order.
22   37. Respondents' project coordinator shall be responsible for
23   overseeing Respondents' implementation of this Order. All aspects
24   of the Work to be Performed by Respondents pursuant to this Order
25   shall be under the direction and supervision of the qualified
26   project coordinator.
27   38. Within 5 days after the effective date of this Order,
28   Respondents shall notify EPA in writing of the name and
29   qualifications of the Respondents project coordinator, including
30   primary support entities and staff, proposed to be used in carrying
31   this Order (RA-2). If at any time Respondents proposes to use a
32   different project coordinator, Respondents shall notify EPA and
33   shall obtain approval from EPA before the new project coordinator
34   performs any Work under this Order.
35   39. EPA will review Respondents' selection of a project
                                            12


                                      121
     Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 122 of 154 Page ID
                                       #:10089


1    coordinator according to the terms of this paragraph and Section
2    XIV of this Order. If EPA disapproves of the selection of the
3    project coordinator, Respondents shall submit to EPA within 30 days
4    after receipt of EPA's disapproval of the project coordinator
5    previously selected, a list of project coordinators, including
6    primary support entities and staff, that would be acceptable to
7    Respondents.   EPA will thereafter provide written notice to
8    Respondents of the names of the project coordinators that are
 9   acceptable to EPA. Respondents may then select any approved
10   project coordinator from that list and shall notify EPA of the name
11   of the project coordinator selected within twenty-one (21) days of
12   EPA's designation of approved project coordinators.

13                          IX. WORK TO BE PERFORMED


14   40. Respondents shall cooperate with EPA in providing information
15   regarding the Work to the public.      As requested by the RPM,
16   Respondents shall participate in the preparation of such
17   information for distribution to the public and in public meetings
18   which may be held or sponsored by EPA to explain activities at or
19   relating to the Site.
20   41. As requested by the EPA RPM the Respondents shall submit to
21   EPA for approval a Communication and Coordination Plan ("CCP") that
22   specifies the requirements and procedures by which the Respondents
23   will communicate and coordinate with one another in carrying out
24   the requirements of the Order. The CCP shall include at a minimum
25   the following:
26        T.    Communication Strategy. The Respondents shall specify
27   how the project coordinator and the individual Respondents will
28   communicate and disseminate information relative to this Order.
29   The name, title, address and telephone number of the primary
30   contact person for each Respondent shall be included in the
31   communication strategy.
32        U.    Coordination of Efforts. The Respondents shall describe
33   with specificity how the technical, financial, and administrative
                                            13


                                      122
     Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 123 of 154 Page ID
                                       #:10090


1    requirements of this Order are to be coordinated and distributed
2    among and performed by the Respondents. The CCP shall describe the
3    obligations of each and every Respondent in full.
4    42 . A duly authorized representative of each Respondent shall sign
5    the CCP prior to submission of the CCP to EPA.      Failure of any
6    Respondent to sign, the CCP will constitute a violation of this
7    Order by the individual Respondent.
8    43. The Respondents shall submit all proposed changes or
9    amendments to the CCP to EPA for approval.

10                      A. Groundwater Remedial Design
11   44.   EPA and the Respondents have agreed to integrate the source
12   and groundwater remedial actions at the final design stage.
13   Specifically, the remedial design for the Groundwater ROD will be
14   integrated with the ongoing remedial design for the Source ROD by
15   developing a single integrated design for both operable units. To
16   this end, preliminary design documents for the groundwater remedial
17   action have already been submitted.      The design of the source
18   closure containment system is currently being developed by the
19   Respondents pursuant to Order No. 93-21. Respondents shall
20   integrate the design of the groundwater response action with the
21   design of the Source response action in the Final Design required
22   under Order No. 93-21.
23   45. Respondents shall submit, for EPA approval, this Integrated
24   Remedial Design in accordance with the schedule for the Final
25   Design required under Order No. 93-21.
26   46. Respondents shall include as part of the Integrated Remedial
27   Design the following elements: (1) groundwater design criteria and
28   design philosophy; (2) results of additional groundwater field
29   sampling; (3) project delivery strategy; (4) groundwater design
30   plans, drawings and sketches; and (5) required groundwater
31   specifications in outline form.



32                B. Integrated Remedial Action/Construction
                                            14


                                      123
      Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 124 of 154 Page ID
                                        #:10091


 1     47. The Respondents shall prepare and submit for approval planning
 2     documents. Following EPA approval of the Integrated Design and
 3     construction planning documents the Respondents shall construct the
 4     remedial action. Construction of the remedial action shall include
 5     implementing temporary voluntary relocation of residents consistent
 6     with plans and guidance as approved by EPA.
 7     48. The primary construction planning document shall be the
 8     Remedial Action/Construction Work Plan.     The Respondents shall
 9     submit and implement the Remedial Action/Construction Work Plan
10     consistent with the Final Integrated Remedial Design.        Unless
11     otherwise directed by EPA, Respondents shall not commence the
12     construction at the Site prior to approval of the Remedial
13    Action/Construction Work Plan.
14     48. The Respondents shall submit to EPA for approval, a Draft
15     Remedial Action/Construction Work Plan within (thirty) 30 days
16     after the effective date of this Order (RA-3). Respondents shall
17     submit a proposed detailed schedule for completing all of the work
18     required. The schedule shall address at a minimum site preparation
19     and all construction activities up to and including O&M until EPA
20     approval of the Remedial Action Report discussed in Paragraph 60.
21   —fRA-=v2_^
22     49. The Remedial Action/Construction Work Plan shall be developed
23     in accordance with the RODs, any ESDs and any amendments to the
24     RODs,.and the attached Statement of Work, and shall be consistent
25     with the Integrated Remedial Design as approved by EPA (hereinafter
26     "Final    Integrated    Remedial    Design").       The    Remedial
27     Action/Construction Work Plan shall include methodologies, plans
28     and schedules for completion of at least the following:          (1)
29     selection of the remedial action contractor; (2) implementation of
30     the CQAP; (3) identification of and satisfactory compliance with
31     applicable permitting requirements; (4) implementation of the
32     Operation and Maintenance Plan; (5) implementation of the Community
33     Contingency Plan; (6) development and submission of the Performance
34     Standards assessment plan; and (7) development and submission of
35     the Data Management Plan which addresses various forms of data
                                           15


                                     124
      Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 125 of 154 Page ID
                                        #:10092


 1     (paper,   electronic,   video,    photographic).   The    Remedial
 2    Action/Construction Work Plan shall also include a schedule for
 3    implementing all remedial action tasks identified in the Statement
 4    of Work and shall identify the initial formulation of Respondents'
 5    Remedial Action     Project   Team    (including  the Supervising
 6    Contractor). Upon approval by EPA, Respondents shall implement the
 7    Remedial Action Construction according to the schedules in the
 8    approved RA/CWP.
 9    50. The Remedial Action/Construction Work Plan shall also include
10    the following major attachments which are intended to function as
11    independent field operational guides and are further described in
12    the SOW: a) a Residual Management Plan; b) Site perimeter and
13    Ambient Air Monitoring Plan; c) Interim Site Security and
14    Maintenance Plan; d) Health and Safety Plan; e) modified Community
15    Contingency Plan; f) Construction Quality Assurance Plan; and g)
16    Community Relations Plan.    The Health and Safety Plan for field
17    activities shall conform to applicable Occupational Safety and
18    Health Administration and EPA requirements, including but not
19    limited to the regulations at 54 Fed. Reg. 9294. The Construction
20    Quality Assurance Plan document shall include a Field Sampling
21    Plan for measuring progress toward meeting the design criteria.
22    The Construction Quality Assurance Plan shall describe the approach
23    to quality assurance during construction activities at the Site and
24    shall specify a quality assurance official, independent of the
25    construction contractor, to conduct a quality assurance program
26'   during the construction phase of the project.
27    51. The Final Integrated Remedial Design and the Remedial
28    Action/Construction Work Plan shall be planned and implemented in
29    a manner consistent with the attached Statement of Work, and shall
30    conform with EPA's "Superfund Remedial Design and Remedial Action
31    Guidance, OSWER Directive 9355.0-4A".
32    52. If Respondents seek to retain a construction contractor or
33    sub-contractors to assist in the performance of the Integrated
34    Remedial Action, then Respondents shall submit a copy of the
35    contractor or subcontractors solicitation documents to EPA upon
                                           16


                                     125
     Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 126 of 154 Page ID
                                       #:10093


 1   request by EPA and not later than five (5) days after publishing
 2   the solicitation documents.
 3   53. Within (ten) 10 days after Respondents selection of a
 4   construction contractor to be used in carrying out work under this
 5   Order Respondents shall notify EPA in writing of the name, title,
 6   and qualifications of the selected construction contractor (RA-4).
 7   If at any time Respondents propose to change the construction
 8   contractor, Respondents shall notify EPA. All personnel performing
 9   work at the site must be qualified to perform those portions of the
10   work for which they are assigned.        Respondents shall submit
11   evidence that all portions of the work will be performed, not
12   merely reviewed, by personnel qualified to perform those portions
13   of the Work for which they have been assigned.
14   54. The Work performed by Respondents pursuant to this Order
15   shall, at a minimum, achieve the performance standards specified in
16   the Source and Groundwater Records of Decision.
17   55. Notwithstanding any action by EPA, Respondents remain fully
18   responsible for achievement of the performance standards specified
19   in the Source and Groundwater Records of Decision. Nothing in this
20   Order, or in EPA's approval of the Statement of Work, or in the
21   Remedial Action/Construction Action Work Plans, or approval of any
22   other submission, shall be deemed to constitute a warranty or
23   representation of any kind by EPA that full performance of the
24   Remedial Actions achieve the Performance Standards set forth in the
25   Records of Decision. Respondents' compliance with such approved
26   documents does not preclude EPA from seeking additional work to
27   achieve the applicable design criteria.

28                     C. Operations and Maintenance
29   56. Within ninety (90) days after EPA approves the Draft Remedial
30   Action/Construction Work Plan, (hereinafter "Final Integrated
31   Remedial Action/Construction Work Plan") Respondents shall submit
32   an Operation and Maintenance Plan for EPA review and approval (RA-
33   5) . Consistent with the integration of groundwater and source
34   response actions/construction, this document shall encompass
                                           17


                                     126
     Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 127 of 154 Page ID
                                       #:10094


1    Operations and Maintenance for all Site activities, including
2    Groundwater   and    Source   remedial      actions   and   general   site
3    maintenance. The Operations and Maintenance Plan activities shall
4    commence upon the EPA approval of the Remedial Action Report and
5    continue thereafter. The O&M Plan shall include the following as
6    attachments: a) Long-term Groundwater Monitoring Plan; b) Long-term
7    Site Security Plan; d) Health and Safety Plan; and e) Remedy
 8   Effectiveness Plan.
 9   57. Under the Operations and Maintenance Plan, the Respondents
10   shall continue to perform routine maintenance including landscape
11   maintenance. The Respondents shall maintain the vegetative cover
12   and cut the grass and weeds covering all areas of the Site
13   including all slope and sump areas.
14   58. As a part of the Operations and Maintenance Plan the
15   Respondents shall submit to EPA for review and approval a Security
16   Plan for the Site.     The Security Plan shall address on-site
17   continuous security.
18   59. Respondents shall, prior to any off-site shipment of hazardous
19   substances from the Site to an out-of-state waste management
20   facility, provide written notification to the appropriate state
21   environmental official in the receiving state and to RPM of such
22   shipment of hazardous substances. However, the notification of
23   shipments shall not apply to any off-Site shipments when the total
24   volume of all shipments from the Site to the State will not exceed
25   ten (10) cubic yards.
26        a.   The notification shall be in writing, and shall include
27   the following information, where available: (1) the name and
28   location of the facility to which the hazardous substances are to
29   be shipped; (2) the type and quantity of the hazardous substances
30   to be shipped; (3) the expected schedule for the shipment of the
31   hazardous substances; and (4) the method of transportation.
32   Respondents shall notify the receiving state of major changes in
33   the shipment plan, such as a decision to ship the hazardous
34   substances to another facility within the same state, or to a
35   facility in another state.
                                            18


                                      127
      Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 128 of 154 Page ID
                                        #:10095


 1         b.   The identity of the receiving facility and state will be
 2    determined by Respondents following the award of the contract for
 3    construction. Respondents shall provide all relevant information,
 4    including information under the categories noted in paragraph (a)
 5    above, on the off-Site shipments as soon as practicable after the
 6    award of the contract and before the hazardous substances are
 7    actually shipped.
 8    60. a..Within thirty (30) days after Respondents conclude that the
 9    Integrated Remedial Action/Construction has been fully performed,
10    Respondents shall so notify EPA by letter and shall schedule and
11    conduct a pre-certification inspection to be attended by
12    Respondents and EPA (RA-6). The pre-certification inspection shall
13    be followed by a Remedial Action Report submitted within (90)
14    ninety days after the pre-certification inspection (RA-7). The
15    Remedial Action Report shall contain certification, by a registered
16    professional engineer and the Respondents' project coordinator,
17    that all Remedial Action/Construction activities have been
18    completed in full satisfaction of the requirements of this Order
19    and that all systems are operational and functional. If, after
•20   completion of the pre-certif ication inspection and receipt and
21    review of the written report, EPA determines that the Integrated
22    Remedial Action or any portion thereof has not been completed in
23    accordance with this Order, EPA shall notify Respondents in writing
24    of the activities that must be undertaken to complete the
25    Integrated Remedial Action/Construction and shall set forth in the
26    notice a schedule for performance of such activities. Respondents
27    shall perform all activities described in the notice in accordance
28    with the specifications and schedules established therein. If EPA
29    concludes, following the initial or any subsequent certification of
30    completion   by   Respondents   that    the   Integrated   Remedial
31    Action/Construction has been fully performed in accordance with
32    this Order, EPA may notify Respondents that the Integrated
33    Remedial Action/Construction has been fully performed.        EPA's
34    notification shall be based on present knowledge and Respondents'
35    certification to EPA, and shall not limit EPA's right to perform
                                           19


                                     128
     Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 129 of 154 Page ID
                                       #:10096


1    periodic reviews pursuant to section 121(c) of CERCLA, 42 U.S.C.
2    § 9621 (c), or to take or require any action that in the judgment of
3    EPA is appropriate at the Site, in accordance with 42 U.S.C.
4    §§ 9604, 9606, or 9607.
 5        b. Within (five) 5 years after EPA approves the Remedial
 6   Action Report and each (five) 5 years thereafter the Respondents
 7   shall prepare a Five Year Review Report of the remedy implemented
 8   for the Source and Groundwater for EPA review and approval (RA-12).
 9    Prior to preparation of the report the Respondents shall submit to
10   EPA for review and approval an outline showing proposed contents of
11   the Five Year Review Report.

12                X. FAILURE TO ATTAIN PERFORMANCE STANDARDS
13   61. In the event that EPA determines that additional response
14   activities are necessary to meet applicable Performance Standards,
15   EPA may notify Respondents that additional response actions are
16   necessary.
17   62.   Unless otherwise stated by EPA, within thirty (30)             days of
18   receipt of notice from EPA that additional response activities are
19   necessary to meet any applicable Performance Standards, Respondents
20   shall submit for approval by EPA a work plan for the additional
21   response activities.   The plan shall conform to the applicable
22   requirements of sections IX, XVI, and XVII of this Order. Upon
23   EPA's approval of the plan pursuant to Section XIV, Respondents
24   shall implement the plan for additional response activities in
25   accordance with the provisions and schedule contained therein.

26                           XI. EPA PERIODIC REVIEW
27   63.   Under section 121 (c) of CERCLA, 42 U.S.C. § 9621(c), and any
28   applicable regulations, EPA may review the Site to assure that the
29   Work performed pursuant to this Order adequately protects human
30   health and the environment.    Until such time as EPA certifies
31   completion of the Work, Respondents shall conduct the requisite
32   studies, investigations, or other response actions as determined
33   necessary by EPA in order to permit EPA to conduct the review under
                                           20


                                     129
     Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 130 of 154 Page ID
                                       #:10097


1    section 121(c) of CERCLA. As a result of any review performed
2    under this paragraph, Respondents may be required to perform
3    additional Work or to modify Work previously performed.

4                       XII. ADDITIONAL RESPONSE ACTIONS
 5   64.   EPA may determine that in addition to the Work identified in
 6   this Order and attachments to this Order, additional response
 7   activities may be necessary to protect human health and the
 8   environment. If EPA determines that additional response activities
 9   are necessary, EPA may require Respondents to submit a work plan
10   for   additional   response   activities.       EPA   may   also   require
11   Respondents to modify any plan, design, or other deliverable
12   required by this Order, including any approved modifications.
13   65. Not later than thirty (30) days after receiving EPA's notice
14   that additional response activities are required pursuant to this
15   Section, Respondents shall submit a work plan for the response
16   activities to EPA for review and approval. Upon approval by EPA,
17   the work plan is incorporated into this Order as a requirement of
18   this Order and shall be an enforceable part of this Order. Upon
19   approval of the work plan by EPA, Respondents shall implement the
20   work plan according to the standards, specifications, and schedule
21   in the approved work plan. Respondents shall notify EPA of their
22   intent to perform such additional response activities within seven
23   (7) days after receipt of EPA's request for additional response
24   activities.

25                XIII. ENDANGERMENT AND EMERGENCY RESPONSE
26   66. In the event of any action or occurrence during the
27   performance of the Work which causes or threatens to cause a
28   release of a hazardous substance or which may present an immediate
29   threat to public health or welfare or the environment, Respondents
30   shall immediately take all appropriate action to prevent, abate, or
31   minimize the threat, and shall immediately notify the EPA Remedial
32   Project Manager (RPM). If the RPM is not available, Respondents
33   shall notify the EPA Emergency Response Unit, Region IX (415-744-
                                            21


                                      130
     Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 131 of 154 Page ID
                                       #:10098


1    2000. Respondents shall take such action in consultation with the
2    RPM and in accordance with all applicable provisions of this Order,
3    including but not limited to the Health and Safety Plan and the
4    Contingency Plan.      In the event that Respondents fail to take
 5   appropriate response action as required by this Section, and EPA
 6   takes that action instead, Respondents shall be liable to EPA for
 7   all costs of the response action not inconsistent with the NCP.
 8   67. Nothing in the preceding paragraph shall be deemed to limit
 9   any authority of the United States to take, direct, or order all
10   appropriate action to protect human health and the environment or
11   to prevent, abate, or minimize an actual or threatened release of
12   hazardous substances on, at, or from the Site.

13                      XIV. EPA REVIEW OF SUBMISSIONS
14   68. After review of any deliverable, plan, report or other item
15   which is required to be submitted for review and approval pursuant
16   to this Order, EPA may: (a) approve the submission; (b) approve the
17   submission with modifications; (c) disapprove the submission and
18   direct Respondents to resubmit the document after incorporating
19   EPA's comments; or (d) disapprove the submission and assume
20   responsibility for performing all or any part of the response
21   action. As used in this Order, the terms "approval by EPA," "EPA
22   approval," or a similar term means the action described in
23   paragraphs (a) or (b) of this paragraph.
24   69. In the event of an approval by EPA, Respondents shall proceed
25   to take any action required by the plan, report, or other item, as
26   approved or modified by EPA.
27   70. Upon receipt of a notice of an EPA disapproval, Respondents
28   shall, within twenty-one (21) days or such time as specified by EPA
29   in its notice of disapproval, correct the deficiencies and resubmit
30   the plan, report, or other item for approval. Notwithstanding the
31   notice of disapproval, or approval with modifications, Respondents
32   shall proceed, at the direction of EPA, to take any action required
33   by any non-deficient portion of the submission.
34   71. If any submission is disapproved by EPA, Respondents shall be
                                           22


                                     131
     Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 132 of 154 Page ID
                                       #:10099


     deemed to be in violation of this Order.



2                      XV. PROGRESS REPORTS AND MEETINGS
 3   72. In addition to the other deliverables set forth in this Order,
 4   Respondents shall provide regular progress reports as directed by
 5   EPA with respect to actions and activities undertaken pursuant to
 6   this Order. The progress reports shall be submitted on or before
 7   the fifteenth day of each month following the effective date of
 8   this Order unless otherwise directed by the RPM.       At a minimum
 9   these progress reports shall: (1) describe the actions which have
10   been taken to comply with this Order during the prior month; (2)
11   include all results of sampling and tests and all other data
12   received by Respondents and not previously submitted to EPA; (3)
13   describe all work planned for the next 3 months with schedules
14   relating such work to the overall project schedule for RD/RA
15   completion; and (4) describe all problems encountered and any
16   anticipated problems, any actual or anticipated delays, and
17   solutions developed and implemented to address any actual or
18   anticipated problems or delays.
19   73. Upon three days advance notice by EPA, by telephone or in
20   writing, the project coordinator for Respondents shall attend a
21   meeting at a time and place determined by EPA, to discuss issues
22   relating to the contents of any deliverable, plan, report, or other
23   item which is required to be submitted for review and approval
24   pursuant to this Order, or relating to Work to be performed by
25   Respondents pursuant to this Order.

26           XVI. QUALITY ASSURANCE, SAMPLING AND DATA ANALYSIS
27   74. Respondents shall use the quality assurance, quality control,
28   and chain of custody procedures described in the "EPA NEIC Policies
29   and Procedures Manual," May 1978, revised May 1986, EPA-330/9-78-
30   001-R, EPA's "Guidelines and Specifications for Preparing Quality
31   Assurance Program Documentation, " June 1, 1987, EPA's "Data Quality
32   Objective Guidance," (EPA/540/G87/003 and 004), and any amendments
                                           23


                                     132
     Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 133 of 154 Page ID
                                       #:10100


 1   to these documents, while conducting all sample collection and
 2   analysis activities required herein by any plan.               To provide
 3   quality assurance and maintain quality control, Respondents shall:
 4        a.   Use only laboratories which have a documented Quality
 5             Assurance Program that complies with EPA guidance
 6             document QAMS-005/80.
 7         b.   Ensure   that  EPA personnel    and EPA's     authorized
 8              representatives are allowed access to the laboratory and
 9              personnel utilized by the Respondents for analyses.

10   75.   Respondents shall notify EPA not less than fourteen (14) days
11   in advance of any sample collection activity. At the request of
12   EPA, Respondents shall allow split or duplicate samples to be taken
13   by EPA or its authorized representatives, of any samples collected
14   by Respondents with regard to the Site or pursuant to the
15   implementation of this Order.   In addition, EPA shall have the
16   right to take any additional samples that EPA deems necessary.

17                   XVII. COMPLIANCE WITH APPLICABLE LAWS
18   76. All activities by Respondents pursuant to this Order shall be
19   performed in accordance with the requirements of all federal and
20   State statutes and regulations.     EPA has determined that the
21   activities contemplated by this Order are consistent with the
22   National Contingency Plan (NCP) if performed in full compliance
23   with the RODs, this Order, and the plans and schedules approved
24   hereunder.
25   77. Except as provided in section 121 (e) of CERCLA and the NCP, no
26   permit shall be required for any portion of the Work conducted
27   entirely on-Site. Where any portion of the Work requires a federal
28   or State permit or approval, Respondents shall submit timely
29   applications and take all other actions necessary to obtain and to
30   comply with all such permits or approvals.
31   78. This Order is not, and shall not be construed to be a permit
32   issued pursuant to any federal or State statute or regulation.
33   79. All materials removed from the Site shall be disposed of or
34   treated at a facility approved by the RPM and in accordance with

                                          24


                                    133
     Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 134 of 154 Page ID
                                       #:10101


1    section 121(d)(3) of CERCLA, 42 U.S.C. § 9621(d)(3); with the U.S.
2    EPA "Revised Off-Site policy," OSWER Directive 9834.11, November
3    13, 1987; and with all other applicable Federal, state, and local
4    requirements.

5                            XVIII. PROJECT MANAGER
 6   80. All communications, whether written or oral, from Respondents
 7   to EPA shall be directed to the RPM. Unless otherwise directed by
 8   EPA, Respondents shall submit to EPA three copies of all documents,
 9   including plans, reports, and other correspondence, which are
10   developed pursuant to this Order.
11   The RPM is:
12             Patti Collins
13             U.S. EPA Region IX
14             75 Hawthorne Street, H-6-5
15             San Francisco, CA    94105
16              (415) 744-2229


17   81. EPA has the unreviewable right to change its RPM. If EPA
18   changes its RPM, EPA will inform Respondents in writing of the
19   name, address, and telephone number of the new RPM.
20   82. The RPM shall have the authority lawfully vested in a RPM and
21   On-Scene Coordinator (OSC) by the National Contingency Plan, 40
22   C.F.R. Part 300. EPA's RPM or Alternate RPM shall have authority,
23   consistent with the National Contingency Plan, to halt any work
24   required by this Order, and to take any necessary response action.

25             XIX. ACCESS TO SITE NOT OWNED BY RESPONDENT(S)
26   83.  If the Site, the off-Site area that is to be used for access,
27   property where documents required to be 'prepared or maintained by
28   this Order are located, or other property subject to or affected by
29   the clean up, is owned in whole or in part by parties other than
30   those bound by this Order, Respondents will obtain, or use their
31   best efforts to obtain, site access agreements from the present
32   owner(s) no less than thirty (30) days before access is necessary
                                          25


                                    134
     Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 135 of 154 Page ID
                                       #:10102


 1   and no later than 60 days after the effective date of this Order
 2    (RA-8).   Such agreements shall provide access for EPA, its
 3   contractors and oversight officials, the state and its contractors,
 4   and Respondents or Respondents' authorized representatives and
 5   contractors, and such agreements shall specify that Respondents are
 6   not EPA's representative with respect to liability associated with
 7   Site activities. Respondents shall save and hold harmless the
 8   United States and its officials, agents, employees, contractors,
 9   subcontractors, or representatives for or from any and all claims
10   or causes of action or other costs incurred by the United States
11   including but not limited to attorneys fees and other expenses of
12   litigation and settlement arising from or on account of acts or
13   omissions of Respondents, their officers, directors, employees,
14   agents, contractors, subcontractors, and any persons acting on
15   their behalf or under their control, in carrying out activities
16   pursuant to this Order, including any claims arising from any
17   designation of Respondents as EPA's authorized representatives
18   under section 104 (e) of CERCLA. Copies of such agreement shall be
19   provided to EPA prior to Respondents' initiation of field
20   activities.   Respondents' best efforts shall include providing
21   reasonable compensation to any off-Site property owner. If access
22   agreements are not obtained within the time referenced above,
23   Respondents shall immediately notify EPA of its failure to obtain
24   access. Subject to the United States' non-reviewable discretion,
25   EPA may use its legal authorities to obtain access for the
26   Respondents, may perform those response actions with EPA
27   contractors at the property in question, or may terminate the Order
28   if Respondents cannot obtain access agreements. If EPA performs
29   those tasks or activities with contractors and does not terminate
30   the Order, Respondents shall perform all other activities not
31   requiring access to that property, and shall be liable to EPA, for
32   all costs incurred in performing such activities.       Respondents
33   shall integrate the results of any such tasks undertaken by EPA
34   into its reports and deliverables.


                                            26


                                      135
     Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 136 of 154 Page ID
                                       #:10103


1                       XX.   DATA/DOCUMENT AVAILABILITY


 2   84. Respondents may assert a claim of business confidentiality
 3   covering part or all of the information submitted to EPA pursuant
 4   to the terms of this Order under 40 C.F.R. § 2.203, provided such
 5   claim is not inconsistent with section 104 (e) (7) of CERCLA, 42
 6   U.S.C. § 9604(e)(7) or other provisions of law. This claim shall
 7   be asserted in the manner described by 40 C.F.R. § 2.203(b) and
 8   substantiated by Respondents at the time the claim is made.
 9   Information determined to be confidential by EPA will be given the
10   protection specified in 40 C.F.R. Part 2.         If no such claim
11   accompanies the information when it is submitted to EPA, it may be
12   made available to the public by EPA or the state without further
13   notice to the Respondents.         Respondents shall not assert
14   confidentiality claims with respect to any data related to Site
15   conditions, sampling, or monitoring.
16   85. Confidential Information. The information requested herein
17   must be provided even though the Respondents may contend that it
18   includes confidential information or trade secrets. Respondents
19   may assert a confidentiality claim covering part or all of the
20   information requested, pursuant to Sections 104 (e) (7) (E) and (F) of
21   CERCLA, 42 U.S.C. §§9604(e)(7)(E) and (F), and Section 3007(b) of
22   RCRA, 42 U.S.-C. §6927 (b) , and 40 C.F.R. §2.203(b).
23   86. If Respondents make a claim of confidentiality for any of the
24   information submitted to EPA, Respondents' must prove that claim.
25   For each document or response Respondents claim confidential,
26   Respondents must separately address the following points:

27      1. clearly identify the portions of the information alleged to
28         be entitled to confidential treatment;

29      2. the period of time for which confidential treatment is
30         desired (e.g., until a certain date, until the occurrence
31         of a specific event, or permanently);


                                         27



                                       136
     Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 137 of 154 Page ID
                                       #:10104


1       3. measures taken by Respondents to guard against the undesired
2          disclosure of the information to others;
3
4       4. the extent to which the information has been disclosed
5          to others, and the precautions taken in connection
6          therewith;

7       5. pertinent confidentiality determinations, if any, by EPA
8          or other federal agencies, and a copy of any such
9          determinations or reference to them, if available; and

10      6. -whether Respondents assert that disclosure of the information
11        would likely result in substantial harmful effects on
12        Respondents' business competitive position, and if so, what
13        those harmful effects would be, why they should be viewed as
14          substantial, and an explanation of the causal relationship
15          between disclosure and such harmful effects.

16   87. To make a confidentiality claim, Respondents shall stamp, or
17   type, "confidential" on all confidential responses and any related
18   confidential documents.      Confidential portions of otherwise
19   nonconfidential    documents   should   be    clearly  identified.
20   Respondents shall indicate a date, if any, after which the
21   information need no longer be treated as confidential. Respondents
22   shall submit their response so that all nonconfidential
23   information, including any redacted versions of documents are in
24   one envelope and all materials for which Respondents desire
25   confidential treatment are in another envelope.
26   88. All confidentiality claims are subject to EPA verification. It
27   is important that Respondents satisfactorily show that they have
28   taken reasonable measures to protect the confidentiality of the
29   information and that Respondents intend to continue to do so, and
30   that it is not and has not been obtainable by legitimate means
31   without your consent. Information covered by such claim will be
32   disclosed by EPA only to the extent permitted by CERCLA Section
                                            28


                                      137
     Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 138 of 154 Page ID
                                       #:10105


1    104 (e) . If no such claim accompanies the information when it is
2    received by EPA, then it may be made available to the public by EPA
3    without further notice to Respondents.

 4   89. Disclosure to EPA's Authorized Representatives. Information
 5   which Respondents submit in response to this Order may be disclosed
 6   by EPA to authorized representatives of the United States, pursuant
 7   to 40 C.F.R. 2.310(h), even if Respondents assert that all or part
 8   of it is confidential business information.         The authorized
 9   representatives of EPA to which EPA may disclose information
10   contained in your response are as follows:

11        1.   Armstrong Data Services
12             EPA Contract Number 68-W5-0024
13        2.   ICF Kaiser
14             EPA Contract Number 68-W9-0059
15        3.   Department of Toxic Substances Control/California
16             Environmental Protection Agency

17   Any subsequent additions or changes in EPA contractors who may have
18   access to Respondents information submitted under this Order will
19   be published in the Federal Register or provided in writing by EPA.
20   This information may be made available to these authorized
21   representatives of EPA for any of the following reasons: to assist
22   with document handling, inventory, and indexing; or to assist the
23   State in pursuing its own cost recovery action.
24   90. Respondents shall maintain for the period during which this
25   Order is in effect, an index of documents that Respondents claim
26   contain confidential business information.        The index shall
27   contain, for each document, the date, author, addressee, and
28   subject of the document.        Upon written request from EPA,
29   Respondents shall submit a copy of the index to EPA.




                                            29



                                      138
     Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 139 of 154 Page ID
                                       #:10106


1               XXI. RECORD PRESERVATION AND DATA MANAGEMENT
 2   91. Respondents shall provide to EPA upon request, copies of all
 3   documents and information within their possession and/or control or
 4   that of their contractors or agents relating to activities at the
 5   Site or to the implementation of this Order, including but not
 6   limited to sampling, analysis, chain of custody records, manifests,
 7   trucking logs, receipts, reports, sample traffic routing,
 8   correspondence, electronic files, videos, photographs, or other
 9   documents or information related to the Work. Respondents shall
10   also make available to EPA for purposes of investigation,
11   information gathering, or testimony, their employees, agents, or
12   representatives with knowledge of relevant facts concerning the
13   performance of the Work.
14   92. Until ten (10) years after EPA provides notice pursuant to
15   paragraph Section IX paragraph 59 each Respondent shall preserve
16   and retain all records and documents in its possession or control,
17   including the documents in the possession or control of their
18   contractors and agents on and after the effective date of this
19   Order that relate in any manner to the Site. At the conclusion of
20   this document retention period, Respondents shall notify the United
21   States at least ninety (90) calendar days prior to the destruction
22   of any such records or documents, and upon request by the United
23   States, Respondents shall deliver any such records or documents to
24   EPA.
25   93. Until ten (10) years after EPA provides notice pursuant to
26   paragraph Section IX paragraph 59 of this Order, Respondents shall
27   preserve, and shall instruct their contractors and agents to
28   preserve, all documents, records, and information of whatever kind,
29   nature or description relating to the performance of the Work.
30   Upon the conclusion of this document retention period, Respondents
31   shall notify the United States at least ninety (90) days prior to
32   the destruction of any such records, documents or information, and,
33   upon request of the United States, Respondents shall deliver all
34   such documents, records and information to EPA.
35   94. Within thirty (30) days after the effective date of this
                                            30



                                      139
     Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 140 of 154 Page ID
                                       #:10107


 1   Order, Respondents shall submit a written certification to EPA's
 2   RPM that they have not altered, mutilated, discarded, destroyed or
 3   otherwise disposed of any records, documents or other information
 4   relating to their potential liability with regard to the Site since
 5   notification of potential liability by the United States or the
 6   State or the filing of suit against it regarding the Site (RA-9).
 7   Respondents shall not dispose of any such documents without prior
 8   approval by EPA. Respondents shall, upon EPA's request and at no
 9   cost to EPA, deliver the documents or copies of the documents to
10   EPA.

11                         XXII. DELAY IN PERFORMANCE
12   95. Any delay in performance of this Order that, in EPA's
13   judgment, is not properly justified by Respondents under the terms
14   of this paragraph shall be considered a violation of this Order.
15   Any delay in performance of this Order shall not affect Respondents
16   obligations to fully perform all obligations under the terms and
17   conditions of this Order.
18   96. Respondents shall notify EPA of any delay or anticipated delay
19   in performing any requirement of this Order.      Such notification
20   shall be made by telephone to the RPM within forty eight (48) hours
21   after Respondents first knew or should have known that a delay
22   might occur. Respondents shall adopt all reasonable measures to
23   avoid or minimize any such delay. Within five (5) business days
24   after notifying EPA by telephone, Respondents shall provide written
25   notification fully describing the nature of the delay, any
26   justification for delay, any reason why Respondents should not be
27   held strictly accountable for failing to comply with any relevant
28   requirements of this Order, the measures planned and taken to
29   minimize the delay, and a schedule for implementing the measures
30   that will be taken to mitigate the effect of the delay. .Increased
31   costs or expenses associated with implementation of the activities
32   called for in this Order is not a justification for any delay in
33   performance.


                                         31



                                       140
      Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 141 of 154 Page ID
                                        #:10108


 1               XXIII. ASSURANCE OF ABILITY TO COMPLETE WORK
 2    97. Respondents shall demonstrate their ability to complete the
 3    Work required by this Order and to pay all claims that arise from
 4    the performance of the Work by obtaining and presenting to EPA
 5    within thirty (30) days after effective date of this Order, one of
 6    the following: (1) a performance bond; (2) a letter of credit; (3)
 7    a guarantee by a third party; or (4) internal financial information
 8    to allow EPA to determine that Respondents have sufficient assets
 9    available to perform the Work (RA-10).           Respondents shall
10    demonstrate financial assurance in an amount no less than the
11    estimate of cost for the remedial design and remedial action
12    contained in the Records of Decision for the Site. If Respondents
13    seek to demonstrate ability to complete the remedial action by
14    means of internal financial information, or by guarantee of a third
15    party, they shall re-submit such information annually, on the
16'   anniversary of the effective date of this Order. If EPA determines
17    that such financial information is inadequate, Respondents shall,
18    within thirty (30) days after receipt of EPA's notice of
19    determination, obtain and present to EPA for approval one of the
20    other three forms of financial assurance listed above.
21    98. At least seven (7) days prior to commencing any work at the
22    Site pursuant to this Order, Respondents shall submit to EPA a
23    certification   that   Respondents   or   their    contractors  and
24    subcontractors   have   adequate   insurance    coverage   or' have
25    indemnification for liabilities for injuries or damages to persons
26    or property which may result from the activities to be conducted by
27    or on behalf of Respondents pursuant to this Order (RA-11).
28    Respondents shall ensure that such insurance or indemnification is
29    maintained for the duration of the Work required by this Order.

30                       XXIV. UNITED STATES NOT LIABLE
31    99. The United States, by issuance of this Order, assumes no
32    liability for any injuries or damages to persons or property
33    resulting from acts or omissions by Respondents, or their
34    directors,   officers,  employees,  agents,  representatives,
                                            32


                                      141
     Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 142 of 154 Page ID
                                       #:10109


1    successors, assigns, contractors, or consultants in carrying out
2    any action or activity pursuant to this Order. Neither EPA nor the
3    United States may be deemed to be a party to any contract entered
4    into by Respondents or their directors, officers, employees,
5    agents, successors, assigns, contractors, or consultants in
6    carrying out any action or activity pursuant to this Order.



7                      XXV. ENFORCEMENT AND RESERVATIONS
 8   100. EPA reserves the right to bring an action against Respondents
 9   under section 107 of CERCLA, 42 U.S.C. § 9607, for recovery of any
10   response costs incurred by the United States related to this Order
11   and not reimbursed by Respondent (s) .     This reservation shall
12   include but not be limited to past costs, direct costs, indirect
13   costs, the costs of oversight, the costs of compiling the cost
14   documentation to support oversight cost demand, as well as accrued
15   interest as provided in section 107(a) of CERCLA.
16   101. Notwithstanding any other provision of this Order, at any time
17   during the response action, EPA may perform its own studies,
18   complete the response action (or any portion of the response
19   action) as provided in CERCLA and the NCP, and seek reimbursement
20   from Respondents for its costs, or seek any other appropriate
21   relief.
22   102. Nothing in this Order shall preclude EPA from taking any
23   additional enforcement actions, including modification of this
24   Order or issuance of additional Orders, and/or additional remedial
25   or removal actions as EPA may deem necessary, or from requiring
26   Respondents in the future to perform additional activities pursuant
27   to CERCLA, 42 U.S.C. § 9606(a), et seq., or any other applicable
28   law. Respondents shall be liable under'CERCLA section 107(a), 42
29   U.S.C. § 9607(a), for the costs of any such additional actions.
30   103. Notwithstanding any provision of this Order, the United States
31   hereby retains all of its information gathering, inspection and
32   enforcement authorities and rights under CERCLA, RCRA and any other
33   applicable statutes or regulations.
                                         33


                                       142
      Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 143 of 154 Page ID
                                        #:10110


 1    104. Respondents shall be subject to civil penalties under section
 2    106(b) of CERCLA, 42 U.S.C. § 9606(b), of not more than $25,000 for
 3    each day in which Respondent(s) willfully violates, or fails or
 4    refuses to comply with this Order without sufficient cause. In
 5    addition, failure to properly provide response action under this
 6    Order, or any portion hereof, without sufficient cause, may result
 7    in liability under section 107(c)(3) of CERCLA, 42 U.S.C.
 8    § 9607(c)(3), for punitive damages in an amount at least equal to,
 9    and not more than three times the amount of any costs incurred by
10    the Fund as a result of such failure to take proper action.
11    105. Nothing in this Order shall constitute or be construed as a
12    release from any claim, cause of action or demand in law or equity
13    against any person for any liability it may have arising out of or
14    relating in any way to the Site.
15    106. If a court issues an order that invalidates any provision of
16    this Order or finds that Respondents have sufficient cause not to
17    comply with one or more provisions of this Order, Respondents shall
18.   remain bound to comply with all provisions of this Order not
19    invalidated by the court's order.

20                          XXVI. ADMINISTRATIVE RECORD
21    107. Upon request by EPA, Respondents must submit to EPA all
22    documents related to the selection of the response action for
23    possible inclusion in the administrative record file.

24               XXVII. EFFECTIVE DATE AND COMPUTATION OF TIME
25    108. This Order shall be effective fifteen (15) days after the
26    Order is signed. Unless otherwise stated in the Order, all times
27    for performance of ordered activities shall be calculated from this
28    effective date.

29                         XXVIII. OPPORTUNITY TO CONFER
30    109. Respondents may, within ten (10) days after the Order is
31    signed, request a conference with EPA to discuss this Order.
32    110. The purpose and scope of the conference shall be limited to
                                            34


                                      143
     Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 144 of 154 Page ID
                                       #:10111


 1   issues involving the implementation of the response actions
 2   required by this Order and the extent to which Respondents intend
 3   to comply with this Order. This conference is not an evidentiary
 4   hearing, and does not constitute a proceeding to challenge this
 5   Order. It does not give Respondents a right to seek review of this
 6   Order, or to seek resolution of potential liability, and no
 7   official stenographic record of the conference will be made. At
 8   any conference held pursuant to Respondents' request, Respondents
 9   may appear in person or by an attorney or other representative.
10   111. Requests for a conference must be by telephone followed by
11   written confirmation mailed that day to the RPM.



12   So Ordered, this I/ day of sJ<xJu^t ,

13              AAA(A^L
14              A. Tateata, Director ^v
15        Superfund Program           /
16        U.S. Environmental Protection Agency




                                         35



                                       144
Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 145 of 154 Page ID
                                  #:10112


                              ATTACHMENT 3

     Statement of Work for Remedial Action/Construction and
                    Operation & Maintenance
                      McColl Superfund Site
The purpose of this statement of work (SOW) is to set forth the
requirements for the remedial action (RA) for the source
contingency remedy (RCRA-Equivalent Closure) and the groundwater
remedy. These remedial actions are defined in the Records of
Decision (ROD) signed on June 30, 1993, and on May 15, 1996,
respectively. This SOW is designed to provide the framework for
the conduct of the integrated RA and Operations and Maintenance
(O&M) activities at the McColl Superfund Site. The SOW provides
the framework for technical deliverables and does not include all
deliverables required by the UAO.
GROUNDWATER DESIGN ACTIVITIES
A.   Background
EPA and the Respondents agree that integrating the source and
groundwater response actions will result in reduced costs and a
accelerated completion of the site-wide required construction and
O&M.  To expedite the groundwater remedial action, the
Respondents have initiated the evaluation of groundwater response
actions under the previously issued Unilateral Administrative
Order No. 93-21, which was initially issued to address both the
source design and the groundwater RI/FS. The evaluation of
infiltration controls and monitoring requirements are consistent
with the groundwater ROD. More specifically, the evaluation
includes:
     1. Redirection/management of water running onto the site,
          including;
          -locations of surface water flowing onto the site,
          -expected average volumes and 100 year flood volumes of
          water flowing onto the site, and
          -how water flowing onto the site will be handled.
     2. Lining drainage channels with low permeability materials
          by evaluating;
          -location of primary and secondary channels at the
          site,
          -materials proposed for lining channels.
     3. Grading areas adjacent to the closure containment system;
          -area proposed for grading to minimize standing water,
          -how grading will fit into the golf course design,
          -a map showing final site contours.

The Respondents shall complete the groundwater portion of the
Integrated Remedial Design consistent with EPA guidance and




                                   145
Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 146 of 154 Page ID
                                  #:10113


comments provided to Respondents in the Technical Memoranda
required under Order No. 93-21. The Draft Integrated Remedial
Design shall include a detailed cost estimate for construction of
the groundwater portion of the integrated construction in
addition to the following:
     1. Purpose, overall objectives and design philosophy for the
     remedy;
     2. Analysis of baseline infiltration rates and incremental
     reduction of infiltration due to implementation of the
     remedy; and
     3. Detailed figures showing locations of the different
     components of the remedy.
INTEGRATED REMEDIAL ACTION TASKS AND DELIVERABLES

This SOW requires the Respondents to complete the following tasks
and to prepare and develop the following draft and final
deliverables for EPA review and approval:
Remedial Action/Construction Work Plan - The Respondents shall
submit a Remedial Action/Construction Work Plan (RACWP). The
RACWP shall form the basis for the approach to the implementation
and construction of the Integrated Remedial Action which includes
the RCRA closure, postclosure design and groundwater response
actions. The RACWP shall include, at a minimum, the following:
•    identification of the remedial action team, and an
     organizational chart, including all contractors, key
     personnel and description of duties, including the Project
     Coordinator, the Resident Engineer, the Quality Assurance
     Team (QAT), the Design Engineer; description of the lines of
     authority in management of construction activities and
     contractor roles and relationships to the McColl Site Group
     (MSG), EPA and the State; and an outline of procedures to
     resolve misunderstandings, problems or disputes which may
     arise among the Respondents;
•    description of the process that will be used to select and
     procure subcontractors;
•    description of the general scope of remedial activities and
     a detailed description of major tasks and proposed sequence
     of major tasks;
•    a detailed schedule for remedial action/construction and
     proposed process to continuously update the schedule; the
     project schedule shall identify major tasks, task duration,
     interdependencies, critical path, milestone dates, and key
     issues that may affect the schedule; detailed description of
     field construction progress reports and proposed frequency
     of reporting;




                                  146
Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 147 of 154 Page ID
                                  #:10114


•    description of procedures or methods to implement in the
     field to;
          prevent nuisance sources,
          capture, control and/or treat fugitive emissions/odors,
          and
          prevent or minimize waste extrusion and exposure during
          construction activities.
•    description of methods to implement Construction Quality
     Assurance/Quality Control Plan, including composition and
     qualifications of the independent QAT; procedures for
     quality control; procedures to collect data to validate
     completion of project; and requirements for project
     closeout.
The plans listed below shall be submitted as part of the RACWP.
The documents shall be submitted as appendices to the RACWP plan
so that they may serve as stand alone guides for field personnel.
A.   Residual Management Plan:
The Residual Management Plan shall describe procedures to handle,
manage, treat, and/or dispose of residuals generated during
construction activities. These residuals may include, but are
not limited to, the following: decontamination liquids;
segregated wastes; spent PPE; contaminated soils and clay
slurries; and, excavation spoils.
B.   Site Perimeter and Ambient Air Monitoring Plan:
The Site Perimeter and Ambient Air Monitoring Plan shall set
forth the plan for monitoring ambient air for worker health and
safety and air along the perimeter of the Site to ensure the
general safety of residents consistent with the Community
Contingency Plan.
C.   Interim Site Security and Maintenance Plan (ISSMP):
The Interim Site Security and Maintenance Plan shall cover all
security and maintenance activities from the effective date of
the Order until the approval of the Remedial Action Report after
which the implementation of the Operations and Maintenance Plan
shall be in effect.   Some of the necessary activities that shall
be included in the ISSMP include weed abatement, seep removal and
treatment, security (24 hour guard), fencing repair and periodic
inspection of sewage backflow devices. The ISSMP shall list all
anticipated activities. The ISSMP may reference previously
approved plans however, the plan shall clearly define new
activities (e.g., Security or weed abatement).
D.   Health and Safety Plan:




                                  147
Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 148 of 154 Page ID
                                  #:10115


The Health and Safety Plan (HSP) shall cover all field
construction activities and meet applicable OSHA and EPA
requirements (55 Fed. Reg 9294). The EPA may review and
recommend modifications to the HSP however, EPA does not approve
the HSP. The plan and the quality of implementation is subject
to OSHA inspection and review at any time.
E.   Community Contingency Plan:
To address potential emergencies during construction that may
impact the local community, the Respondents shall, if necessary,
recommend modifications to the existing Community Contingency
Plan. Recommendations to modify the plan must take into
consideration the scope of construction activities and possible
release and emergency scenarios, including spill control and
countermeasure procedures, perimeter air monitoring and response
times, on-site and off-site emergency procedures, and
contingencies for a potential air emissions release.
F.   Construction Quality Assurance and Quality Control (QA/QC)
     Plan
The purpose of the Construction QA/QC Plan is to ensure, with a
reasonable degree of certainty, that the completed project meets
or exceeds all design criteria, plans, and specifications. The
plan is to be prepared during the final stages of the remedial
design and as a result the final plan deliverable may be modified
by the RPM. The plan shall include, at a minimum, the following:
•    responsibilities and authorities of all organizations and
     key personnel involved in the design and construction of the
     remedy, including a copy of a letter signed by construction
     contractor which describes the responsibilities and
     delegates the authorities of the quality control manager;
•    names, duties, and qualifications of all proposed quality
     assurance personnel to demonstrate they possess the training
     and experience necessary to fulfill their identified
     responsibilities;
•     detailed description of design and performance criteria for
     the subsurface barrier, cap cover components, and gas
     collection and treatment system;
•    detailed description of all planned QC activities, including
     manufacturing quality assurance and quality control reviews
     and inspections, field construction quality control
     inspections and sampling and test procedures, QA/QC for
     laboratory testing, and frequency of these activities that
     will be used to monitor and control construction quality of
     the subsurface barrier, cap cover, and the gas collection
     and treatment system;




                                  148
Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 149 of 154 Page ID
                                  #:10116


•    methods of performing the quality control inspections,
     material acceptance and conformance sampling and testing for
     cap components and subsurface barriers, proposed dates and
     frequency of the inspections and field sampling, and
     description of testing procedures;
•    control testing and calibration procedures for each specific
     test, including information which authenticates that
     personnel and laboratories performing the test are qualified
     and the equipment and procedures to be used complies with
     applicable standards;
•    the acceptance and rejection criteria for observations,
     field or laboratory tests, or field inspections, and
     procedures and plans for implementing corrective measures;
•    procedures for scheduling and managing submittal, including
     those of subcontractors, material manufacturers, off-site
     and on-site fabricators, suppliers, purchasing agents,
     earthwork contractors, and installation contractors;
•    description of reporting requirements for quality assurance
     activities, including daily summary reports, inspection and
     testing reports, schedule of data submissions, inspection
     data formats and sheets, problem identification and
     corrective measure reports, evaluation reports, acceptance
     reports, final documentation and provisions for
     documentation storage and records access.
Technical guidance to be used in developing the quality assurance
program can be found in the following documents: Technical
Guidance Document; Construction Quality Assurance for Hazardous
Waste Land Disposal Activities. U.S. EPA, October 1986, OSWER
Directive 9472.003; Technical Guidance Document; Quality
Assurance and Quality Control for Waste Containment Facilities,
EPA/600/R-3/182, U.S. EPA, Washington D.C.; and Waste Containment
Facilities; Guidance for Construction, Quality Assurance and
Quality Control of Liner and Cover Systems, 1995, Authors: D.
Daniels, R. Koerner, ASCE Publication No. 40003.
G.   Community Relations Plan
This document shall encompass community relations for both the
Groundwater and the Source and shall define the division of
responsibility regarding responding to community concerns. The
document shall establish clear guidelines and goals for
responding to the variety of concerns that may be expressed by
residents.
The LTCRP shall provide a basis for responding to community
concerns during O&M. The plan shall include an outline of the
information that will be provided to the community to address




                                 149
Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 150 of 154 Page ID
                                  #:10117


ongoing concerns regarding site risks, property transactions and
site security in addition to other concerns that may be
anticipated. The plain shall clearly establish individuals
responsible for communication and identify individuals at local
agencies that may require information regarding concerns raised
by residents. The plan shall generally outline roles and
responsibilities. The plan shall outline the method for
informing residents of any important O&M activities (e.g.
groundwater monitoring). Advice on the development of the plan
shall be solicited from Site property owners such as the Los
Coyotes Country Club (LCX Corp.).

           Operation and Maintenance (O&M) Plan
The O&M Plan shall clearly define the O&M activities required for
the Site. The plan should consider historical Site Maintenance
tasks. The initial draft of the O&M Plan shall be prepared by the
Remedial Design contractor and submitted to EPA for review ninety
(90) days after the approval of the RACWP. The O&M plan will
include, at a minimum:
•    a description of routine operation and maintenance,
     including a detailed description of all planned normal
     operation and maintenance activities and the (schedule) for
     these activities as applicable to: 1) cap cover and
     subsurface barrier systems; 2) the gas treatment system; 3)
     groundwater monitoring system; 4) general grounds,
     vegetation, and facilities maintenance; 5) surface water
     drainage system; and 6) the site perimeter (e.g., fencing).
•    a description of potential operational or functional
     problems, including an analyses and description of potential
     operating problems as applicable to 1) the cap cover system;
     2) the subsurface barrier; 3) the gas collection and
     treatment system; and 4) the surface water drainage system.
     The analyses shall include the sources of information
     regarding the potential operational or functional problems
     and common or proposed remedies to be employed to mitigate
     the problems.
•    a description of routine monitoring and laboratory testing,
     including a description of routine monitoring tasks for the
     vadose zone, groundwater, and gas treatment efficiency; a
     description of required laboratory tests and their
     interpretation; required QA/QC procedures; a schedule of
     monitoring frequency, and if applicable, when and why these
     frequencies may be reduced or discontinued.
•    a description of alternate O&M procedures, including an
     analyses of the vulnerability of the cap cover and
     subsurface barrier systems and additional resources that may




                                  150
Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 151 of 154 Page ID
                                  #:10118


     be required should a functional or operational failure occur
     and the alternate O&M procedures that would be implemented
     to prevent undue hazard. The plan shall also include
     procedures to respond to on-site emergencies.
•    a description of all major installation equipment for
     operation and maintenance of the 1) gas collection and gas
     condensate (and disposal), and the gas treatment systems,
     and 2) the vadose zone and groundwater monitoring systems.
     The plan shall include a maintenance and replacement
     schedule of site equipment and installed components, and
     monitoring requirements for gas treatment stack emissions,
     carbon breakthrough, and carbon changeout.
•    an estimated annual budget for O&M activities, including all
     monitoring activities.
•    a description of procedures for the maintenance and
     reporting of site records, including but not limited to:
     daily operating logs, laboratory records, operating cost
     records, personnel and maintenance records. Mechanisms for
     reporting emergencies and submittal of routine
     monthly/annual O&M and monitoring reports to regulatory
     agencies shall also be included in the plan.
The following shall be provided as attachments to the O&M plan:
A.   Long Term Groundwater Monitoring Plan.
The plan shall include description of sample analytical methods,
frequency, well locations and shall include modification to the
approved Sample Plan or Quality Assurance Project Plan.
B.   Long-Term Site Security, Health and Safety
This document should provide details on how the respondents will
ensure Site Security and Safety for workers and potential users
of site surface areas.
The plan shall anticipate a range of security measures for the
site based on the planned use and access scenarios. The plan
shall document how the Respondents are going to monitor security,
back-up measures, redundancy measures, inspections and responses
to trespassers or breach in the security system.
The plan shall document Health and Safety procedures for O&M site
personnel.     The plan shall describe the O&M tasks, safety
precautions, necessary equipment, protective equipment, etc. The
plan should also include contingency tasks in event of a system
failure.
EPA guidance to be used for the development of a O&M plan and
                                        7


                                  151
Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 152 of 154 Page ID
                                  #:10119


cost estimates can be found in the following sources: RCRA
Guidance Manual for Subpart G Closure and Post-Closure Care
Standards and Subpart H Cost Estimating Requirements, EPA/530-SW-
87-010, and in 40 GFR Part 300, "National Oil and Hazardous
Substances Pollution Contingency Plan" (1990).

                Remedial Action Report
A Remedial Action Report shall be prepared after final
inspection. This report shall include, at a minimum,
•    a synopsis of the work defined in the EPA approved final
     design documents and RACWP and certification by the design
     and resident engineers that this work was performed;
•    explanations of any modifications to work in the EPA-
     approved final design documents and remedial action workplan
     and why these were necessary for the project;
•    description of outstanding construction items, if any, from
     the prefinal inspection and an indication that the items
     were resolved;
•    certification by the design and resident engineers and
     quality control manager that the remedy is functional;
•    documentation (data) substantiating that performance
     standards have been met;
•    "Record Drawings" (changes to original design drawings or
     "as-built" drawings).


                      Five Year Review Report
The Respondents shall submit to EPA a Five Year Review Report.
The Five Year Review Report shall be consistent with EPA
Directive 9355.7-02 (May 23, 1991). The Five Year Review shall
include, at a minimum, the following sections: Site Summary
(description of site history, remedies and O&M requirements);
Remedial Objectives; ARAR's Review; Site Inspection; Areas of
Noncompliance; Statement of Protectiveness; Next Review; and
Implementation Requirements.




                                  152
Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 153 of 154 Page ID
                                  #:10120


                             ATTACHMENT 4

                 Schedule and List of Deliverables
The following is a list of deliverables and dates due to EPA, in
accordance with the Order. This list is for reference.
Additional documents may be required based on field activities
and other contingencies at the Site. EPA may extend the due date
for a given document without amending the Order.

 Number   Deliverable                      Date Due
  RA-1    Notice of Intent to Comply       5 days after effective
                                           date of Order

  RA-2    PRP Project Coordinator           5 days after effective
                                            date of Order

  RA-3    RA/Construction Work Plan         30 days after effective
                                            date of Order

  RA-4    Contractor Designation            10 days after selection

  RA-5    O&M Work Plan                     90 days after approval of
                                            the RA/Construction Work
                                            Plan

  RA-6    RA Construction Notice            30 days after
                                            construction completion

  RA-8    Site Access Agreements            60 days after effective
                                            date of Order

  RA-9    Records Preservation Notice      30 days after effective
                                           date of Order
  RA-10   Financial Assurance              30 days after effective
                                           date
  RA-11   Contractor Insurance or          7 days prior to
          Indemnification                  initiation of field
                                           activities
  RA-7    RA Report                        within 90 days of the
                                           pre-certification
                                           inspection
  RA-12   5 Year Review                     within 5 years of approval
                                            of the RA Report



                                 153
Case 2:91-cv-00589-CJC Document 722-1 Filed 08/07/21 Page 154 of 154 Page ID
                                  #:10121

 1
                                                    Appendix C
 2                                                     Site
                                                       Map
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          154
       Partial Consent Decree Among Plaintiff United States of America and Shell Oil Company (CV 91-0589 RJK (Ex))
